--------------------------------------------------------------------------------

Exhibit 10.1








DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING
 
 
NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS FILED
FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER'S
LICENSE NUMBER.



--------------------------------------------------------------------------------

 
CARUTH HAVEN L.P.,  a Delaware limited partnership, as grantor (Borrower)


to
 
________________________, as trustee (Trustee)
 
for the benefit of
 
CORNERSTONE OPERATING PARTNERSHIP, LP,
as beneficiary, and its successors and assigns (Lender)
________________________________________


THE COLLATERAL IS OR INCLUDES FIXTURES


This document serves as a fixture filing under the Uniform Commercial Code
 


Borrower’s Federal Identification No.: 26-3650072
 
Date:
As of January ___, 2009

 
Location:
Dallas, Texas

 
County:
Dallas County

 

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

 
 
DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING


 
THIS DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING (this “Mortgage”) is made as of this ___ day of January, 2009, by
CARUTH HAVEN L.P.,  a Delaware limited partnership, having its principal place
of business at c/o Cornerstone Growth & Income REIT, Inc., 1920 Main Street,
Suite 400, Irvine, California 92614, as grantor (“Borrower” or “Grantor”), to
PETER S. GRAF, having an address at c/o Republic Title of Texas, Inc., 2626
Howell Street, 10th Floor, Dallas, Texas 75204, as trustee (“Trustee”), for the
benefit of CORNERSTONE OPERATING PARTNERSHIP,  LP, a Delaware limited
partnership, its successors and assigns, having an address at 1920 Main Street,
Suite 400, Irvine, California 92614, as beneficiary (“Lender” or “Beneficiary”).
 
W I T N E S S E T H:
 
WHEREAS, this Mortgage is given to secure a loan (the “Loan”) in the principal
sum of FOURTEEN MILLION 00/100 DOLLARS ($14,000,000.00) evidenced by that
certain Promissory Note dated the date hereof made by Borrower to Lender (such
Note, together with all extensions, renewals, replacements, restatements,
consolidations or modifications thereof being hereinafter referred to as the
“Note”), which Note provides, among other things, for final payment of principal
and interest thereunder, if not sooner paid or payable as provided therein, to
be due on January ___, 2010;
 
WHEREAS, Borrower desires to secure the payment of the indebtedness evidenced by
the Note and the performance of all of its obligations under the Note and the
other Loan Documents; and
 
WHEREAS, this Mortgage is that certain “Security Instrument” as defined in the
Note, and payment, fulfillment, and performance by Borrower of its obligations
thereunder and under the other Loan Documents are, subject to the limitations
set forth herein, secured hereby, and each and every term and provision of the
Note, including the rights, remedies, obligations, covenants, conditions,
agreements, indemnities, representations and warranties of the parties therein,
are hereby incorporated by reference herein as though set forth in full and
shall be considered a part of this Mortgage.
 
NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Mortgage:
 
THAT FOR AND IN CONSIDERATION OF THE SUM OF TEN AND NO/100 DOLLARS ($10.00), AND
OTHER VALUABLE CONSIDERATION, INCLUDING THE INDEBTEDNESS HEREIN RECITED AND THE
TRUST HEREIN CREATED, THE RECEIPT AND SUFFICIENCY OF WHICH ARE HEREBY
ACKNOWLEDGED, GRANTOR HEREBY IRREVOCABLY GRANTS, BARGAINS, SELLS, CONVEYS,
TRANSFERS, PLEDGES, SETS OVER AND ASSIGNS, AND GRANTS A SECURITY INTEREST, TO

 
2

--------------------------------------------------------------------------------

 

AND IN FAVOR OF TRUSTEE FOR THE BENEFIT OF BENEFICIARY, ITS SUCCESSORS AND
ASSIGNS, WITH POWER OF SALE, in all of Grantor's estate, right, title and
interest in, to and under any and all of the following described property,
whether now owned or hereafter acquired (collectively, the "Property"):
 
(A)   All that certain real property situated in the County of Dallas, State of
Texas, more particularly described on Exhibit A attached hereto and incorporated
herein by this reference (the “Real Estate”), together with all of the
easements, rights, privileges, franchises, tenements, hereditaments and
appurtenances (including without limitation, any air rights and development
rights) now or hereafter thereunto belonging or in any way appertaining and all
of the estate, right, title, interest, claim and demand whatsoever of Grantor
therein or thereto, either at law or in equity, in possession or in expectancy,
now owned or hereafter acquired;
 
(B)           All structures, buildings and improvements of every kind and
description now or at any time hereafter located or placed on the Real Estate
(the "Improvements");
 
(C)           All easements, rights-of-way, strips and gores of land, vaults,
streets, ways, alleys, passages, sewer rights, and other emblements now or
hereafter located on the Real Estate or under or above the same or any part or
parcel thereof, and all estates, rights, titles, interests, tenements,
hereditaments and appurtenances, reversions and remainders whatsoever, in any
way belonging, relating or appertaining to the Property or any part thereof, or
which hereafter shall in any way belong, relate or be appurtenant thereto,
whether now owned or hereafter acquired by Grantor (collectively, “Appurtenant
Rights”; and together with the Real Estate and Improvements, referred to
collectively herein as the “Real Property”);
 
(D)           All furniture, furnishings, fixtures, goods, equipment, inventory
or personal property owned by Grantor and now or hereafter located on, attached
to or used in or about the Improvements, including, but not limited to, all
machines, engines, boilers, dynamos, elevators, stokers, tanks, cabinets,
awnings, screens, shades, blinds, carpets, draperies, lawn mowers, and all
appliances, plumbing, heating, air conditioning, lighting, ventilating,
refrigerating, disposal and incinerating equipment, and all fixtures and
appurtenances thereto, and such other goods and chattels and personal property
owned by Grantor as are now or hereafter used or furnished in operating the
Improvements, or the activities conducted therein, and all building materials
and equipment hereafter situated on or about the Real Estate or Improvements,
and all warranties and guaranties relating thereto, and all additions thereto
and substitutions and replacements therefor (exclusive of any of the foregoing
owned or leased by tenants of space in the Improvements);
 
(E)           All water, water courses, ditches, wells, reservoirs and drains
and all water, ditch, well, reservoir and drainage rights and powers which are
appurtenant to, located on, under or above or used in connection with the Real
Estate or the Improvements, or any part thereof, together (i) with all
utilities, utility lines, utility commitments, utility capacity, capital
recovery charges, impact fees and other fees paid in connection with same,
(ii) reimbursements or other rights pertaining to utility or utility services
provided to the Real Estate and/or Improvements and (iii) the present or future
use or availability of waste water capacity, or other utility facilities to the
extent same pertain to or benefit the Real Estate and/or Improvements,

 
3

--------------------------------------------------------------------------------

 

including, without limitation, all reservations of or commitments or letters
covering any such use in the future, whether now existing or hereafter created
or acquired;
 
(F)           All minerals, crops, timber, trees, shrubs, flowers and
landscaping features now or hereafter located on, under or above the Real
Estate;
 
(G)           All cash funds, deposit accounts, reserve accounts, collection
accounts and/or sub-accounts thereof, and other rights and evidence of rights to
cash, now or hereafter created or held by Beneficiary pursuant to this Security
Instrument or any other of the Loan Documents (as hereinafter defined),
including, without limitation, the Reserves (as such term is defined in Section
1.8 hereof);
 
(H)           All leases, subleases, licenses, tenancies, concessions, occupancy
and residency agreements of the Real Estate or the Improvements now or hereafter
entered into (including, without limitation, that certain Lease Agreement by and
between Grantor, as landlord, and Caruth Haven TRS, LLC, a Delaware limited
liability company, as tenant (“Tenant”); dated as of January 1, 2009;
hereinafter referred to as the “TRS Lease”) and all rents, royalties, issues,
profits, bonus money, revenue, income, accounts receivable and other benefits
(collectively, the "Rents" or "Rents and Profits") of the Real Estate, the
Improvements, or the fixtures or equipment, now or hereafter arising from the
use or enjoyment of all or any portion thereof or from any lease, license,
tenancy, concession, occupancy agreement, residency agreement or other
agreements (including, without limitation, oil, gas and mineral leases, cable
television, laundry, satellite and/or cell tower agreements, whether in the
nature of a lease, license, contract, or otherwise), pertaining thereto or
arising from any of the Contracts (as hereinafter defined) or any of the General
Intangibles (as hereinafter defined) and all cash or securities (the "Security
Deposits") that secure performance by the tenants, lessees or licensees, as
applicable, of their obligations under any such leases, licenses, concessions or
occupancy agreements, or which may be available to Grantor or its designee to
effect repairs or maintenance, whether said cash or securities are to be held
until the expiration of the terms of said leases, licenses, concessions or
occupancy agreements or applied to one or more of the installments of rent
coming due prior to the expiration of said terms, subject to, however, the
provisions contained in Section 1.11 of this Security Instrument;
 
(I)            All contracts and agreements now or hereafter entered into
covering any part of the Real Estate or the Improvements (collectively, the
"Contracts") and all revenue, income and other benefits thereof, including,
without limitation, management agreements, service contracts, maintenance
contracts, equipment leases, personal property leases and any contracts or
documents relating to construction on any part of the Real Estate or the
Improvements (including plans, specifications, studies, drawings, surveys,
tests, operating and other reports, bonds and governmental approvals) or to the
management or operation of any part of the Real Estate or the Improvements;
 
(J)            All present and future monetary deposits given to any public or
private utility with respect to utility services furnished to any part of the
Real Estate or the Improvements;

 
4

--------------------------------------------------------------------------------

 
 
(K)           All present and future funds, accounts, instruments, (including
without limitation, promissory notes), investment property, letter of credit
rights, letters of credit, money, supporting obligations, accounts receivable,
documents, causes of action, claims, general intangibles (including, without
limitation, payment intangibles and software, trademarks, trade names,
servicemarks and symbols now or hereafter used in connection with any part of
the Real Estate or the Improvements, all names by which the Real Estate or the
Improvements may be operated or known, all rights to carry on business under
such names, and all rights, interest and privileges which Grantor has or may
have as developer or declarant under any covenants, restrictions or declarations
now or hereafter relating to the Real Estate or the Improvements) and all notes
or chattel paper (whether tangible or electronic) now or hereafter arising from
or by virtue of any transactions related to the Real Estate or the Improvements
(collectively, the "General Intangibles");
 
(L)           All water taps, sewer taps, certificates of occupancy, permits,
special permits, uses, licenses, franchises, certificates, consents, approvals
and other rights and privileges now or hereafter obtained in connection with the
Real Estate or the Improvements and all present and future warranties and
guaranties relating to the Improvements or to any equipment, fixtures,
furniture, furnishings, personal property or components of any of the foregoing
now or hereafter located or installed on the Real Estate or the Improvements;
 
(M)          All building materials, supplies and equipment now or hereafter
placed on the Real Estate or in the Improvements and all architectural
renderings, models, drawings, plans, specifications, studies and data now or
hereafter relating to the Real Estate or the Improvements;
 
(N)           All right, title and interest of Grantor in any insurance policies
or binders now or hereafter relating to the Property including any unearned
premiums thereon;
 
(O)           All proceeds, products, substitutions and accessions (including
claims and demands therefor) of the conversion, voluntary or involuntary, of any
of the foregoing into cash or liquidated claims, including, without limitation,
proceeds of insurance and condemnation awards;
 
(P)           all refunds, rebates or credits in connection with a reduction in
ad valorem taxes, assessments or similar impositions, including, without
limitation, rebates, refunds or credits as a result of tax certiorari or any
other application, proceeding or appeal (administrative, judicial or otherwise)
for reduction in taxes, assessments or similar impositions; and
 
(Q)           All other or greater rights and interests of every nature in the
Real Estate or the Improvements and in the possession or use thereof and income
therefrom, whether now owned or hereafter acquired by Grantor.
 
FOR THE PURPOSE OF SECURING:
 
(1)           The debt evidenced by that certain Promissory Note (such
Promissory Note; together with any and all renewals, modifications, amendments,
restatements, consolidations, substitutions, replacements, and extensions
thereof, is hereinafter referred to as the "Note") of even date with this
Security Instrument, made by Grantor and payable to the order of Beneficiary in
the original principal amount of FOURTEEN MILLION AND NO/00

 
5

--------------------------------------------------------------------------------

 

($14,000,000.00) (the "Loan" or the "Loan Amount"), together with interest
(including, without limitation, interest at the Default Interest Rate (as
defined in the Note)) and any fees as therein provided;
 
(2)           The full and prompt payment and performance of all of the
provisions, agreements, covenants and obligations herein contained and contained
in any other agreements, documents or instruments now or hereafter evidencing,
securing or otherwise relating to the indebtedness evidenced by the Note (the
Note, this Security Instrument, the Assignment (as hereinafter defined) and such
other agreements, documents and instruments, together with any and all renewals,
modifications, amendments, restatements, consolidations, substitutions,
replacements, and extensions and modifications thereof, are hereinafter
collectively referred to as the "Loan Documents") and the payment of all other
sums therein covenanted to be paid, including, without limitation, any
prepayment fees or yield maintenance premium;
 
(3)           Any and all future or additional advances (whether or not
obligatory) made by Beneficiary to protect or preserve the Property, or the lien
or security interest created hereby on the Property, or for taxes, assessments
or insurance premiums as hereinafter provided or for performance of any of
Grantor's obligations hereunder or under the other Loan Documents or for any
other purpose provided herein or in the other Loan Documents (whether or not the
original Grantor remains the owner of the Property at the time of such
advances), together with interest thereon at the Default Interest Rate (as
defined in the Note), such advances to be secured to the same extent as if such
future advances were made on the date hereof and although there may be no
indebtedness outstanding at the time any advance is made; and
 
(4)           Any and all other indebtedness now owing or which may hereafter be
owing by Grantor to Beneficiary under the Note and related Loan Documents and
related to the Property, however and whenever incurred or evidenced, whether
express or implied, direct or indirect, absolute or contingent, or due or to
become due, and all renewals, modifications, amendments, restatements,
consolidations, substitutions, replacements and extensions thereof.
 
(All of the sums referred to in Paragraphs (1) through (4) above are herein
sometimes referred to as the "secured indebtedness" or the "indebtedness secured
hereby" or the “Debt”).
 
TO HAVE AND TO HOLD the above granted and described Property unto Trustee, as
trustee for the benefit of Lender, and its successors and assigns, forever;
 
IN TRUST, WITH THE POWER OF SALE, to secure payment to Lender of the Debt at the
time and in the manner provided for in the Note, the Loan Agreement, and this
Mortgage;
 
PROVIDED, HOWEVER, these presents are upon the express condition that, if
Borrower shall well and truly pay to Lender the Debt at the time and in the
manner provided in the Note, the Loan Agreement and this Mortgage, shall well
and truly perform the Other Obligations as set forth in this Mortgage and shall
well and truly abide by and comply with each and every covenant and condition
set forth herein and in the Note and the other Loan Documents, these presents
and the estate hereby granted shall cease, terminate and be void and Lender
shall mark the Note “paid in full” and will, at Borrower’s sole cost and
expense, release

 
6

--------------------------------------------------------------------------------

 

the lien of this Mortgage; provided, however, that Borrower’s obligation to
indemnify and hold harmless Lender pursuant to the provisions hereof shall
survive any such payment or release.
 
 
COVENANTS OF GRANTOR
 
For the purpose of further securing the indebtedness secured hereby and for the
protection of the security of this Security Instrument, for so long as the
indebtedness secured hereby or any part thereof remains unpaid, Grantor
represents, covenants and agrees as follows:
 
1.1 Warranties of Grantor.  Grantor, for itself and its successors and assigns,
does hereby represent, warrant and covenant to and with Beneficiary, its
successors and assigns, that:
 
(a)            Organization and Existence.  Grantor is duly organized and
validly existing as a limited partnership in good standing under the laws of
Delaware and in all other jurisdictions in which Grantor is transacting
business.
 
(b)           Authorization.  Grantor has the power and authority to execute,
deliver and perform the obligations imposed on it under the Loan Documents and
to consummate the transactions contemplated by the Loan Documents and has taken
all necessary actions in furtherance thereof including, without limitation, that
those partners, shareholders, managers, or members of Grantor whose approval or
consent is required by the terms of Grantor's organizational documents have duly
approved or consented to the transactions contemplated by the Loan Documents and
have authorized execution and delivery thereof by the respective
signatories.  To the best of Grantor's knowledge, no other consent by any local,
state or federal agency is required in connection with the execution and
delivery of the Loan Documents.
 
(c)           Valid Execution and Delivery.  All of the Loan Documents requiring
execution by Grantor have been duly and validly executed and delivered by
Grantor.
 
(d)           Enforceability. All of the Loan Documents constitute valid, legal
and binding obligations of Grantor and are fully enforceable against Grantor in
accordance with their terms, subject only to bankruptcy laws and general
principles of equity.
 
(e)           No Defenses.  The Note, this Security Instrument and the other
Loan Documents are not subject to any right of rescission, set-off, counterclaim
or defense, nor would the operation of any of the terms of the Note, this
Security Instrument or any of the other Loan Documents, or the exercise of any
right thereunder, render this Security Instrument unenforceable, in whole or in
part, or subject to any right of rescission, set-off, counterclaim or defense,
including the defense of usury.
 
(f)            Defense of Usury.  Grantor knows of no facts that would support a
claim of usury to defeat or avoid its obligation to repay the principal of,
interest on, and other sums or amounts due and payable under, the Loan
Documents.
 
(g)           No Conflict/Violation of Law.  The execution, delivery and
performance of the Loan Documents by the Grantor will not cause or constitute a
default under or conflict

 
7

--------------------------------------------------------------------------------

 
 
with the organizational documents of Grantor, any indemnitor or any general
partner, manager, or managing member of Grantor or any indemnitor.  The
execution, delivery and performance of the obligations imposed on Grantor under
the Loan Documents will not cause Grantor to be in default, including after due
notice or lapse of time or both, under the provisions of any agreement, judgment
or order to which Grantor is a party or by which Grantor is bound.
 
(h)           Compliance with Applicable Laws and Regulations.  All of the
Improvements and the use of the Property by the Grantor comply in all material
respects with, and shall remain in compliance with, all applicable statutes,
rules, regulations and private covenants now or hereafter relating to the
ownership, construction, use or operation of the Property, including all
applicable statutes, rules and regulations pertaining to requirements for equal
opportunity, anti-discrimination, fair housing, environmental protection, zoning
and land use.  The Improvements comply with, and shall remain in compliance
with, applicable health, fire and building codes.  There is no evidence of any
illegal activities relating to controlled substances on the Property.  All
certifications, permits, licenses and approvals, including, without limitation,
certificates of completion and occupancy permits required for the legal use,
occupancy and operation of the Property for the use currently being made thereof
have been obtained and are in full force and effect.  All of the Improvements
comply with all material requirements of any applicable zoning and subdivision
laws and ordinances.   The Grantor has all requisite licenses, permits,
franchises, qualifications, certificates of occupancy or other governmental
authorizations to own, lease and operate the Property (provided that to the
extent the Property is operated by Tenant, Tenant has all such requisite
licenses, permits, franchises, qualifications and other governmental
authorizations) and carry on its business.
 
(i)            Consents Obtained.  All consents, approvals, authorizations,
orders or filings with any court or governmental or administrative agency or
body, if any, required for the execution, delivery and performance of the Loan
Documents by Grantor have been obtained or made.
 
(j)            No Litigation.  There are no pending actions, suits or
proceedings, arbitrations or governmental investigations against the Property,
Grantor or any guarantor of Grantor an adverse outcome of which would materially
affect (i) the Grantor's performance under the Note, this Security Instrument or
the other Loan Documents, (ii) the Property, (iii) the Loan, or (iv) the ability
of the Property to continue to generate income, or continue in operation, in a
manner consistent with current operations.
 
(k)           Title.  The Grantor has good and marketable fee simple title to
the Property, subject only to those matters expressly listed as exceptions to
title or subordinate matters in the title insurance policy accepted by
Beneficiary in connection with this Security Instrument (all such matters,
excluding therefrom all preprinted and/or standard exceptions are referred to
herein, collectively, as the "Permitted Exceptions").  The possession of the
Property has been peaceful and undisturbed and title thereto has not been
disputed or questioned to the best of Grantor's knowledge.  Further, Grantor and
has full power and lawful authority to grant, bargain, sell, convey, assign,
transfer and mortgage its interest in the Property in the manner and form hereby
done or intended.  Grantor will preserve its interest in and title to the
Property and will forever warrant and defend the same to Beneficiary against any
and all claims whatsoever and will forever warrant and defend the validity and
priority of the lien and security interest

 
8

--------------------------------------------------------------------------------

 
 
created herein against the claims of all persons and parties whomsoever, subject
to the Permitted Exceptions.  The foregoing warranty of title shall survive the
foreclosure of this Security Instrument and shall inure to the benefit of and be
enforceable by Beneficiary in the event Beneficiary acquires title to the
Property pursuant to any foreclosure.
 
(l)            Permitted Exceptions.  The Permitted Exceptions do not and will
not materially and adversely affect (1) the ability of the Grantor to pay in
full the principal and interest on the Note in a timely manner or (2) the use of
the Property for the use currently being made thereof, the operation of the
Property as currently being operated or the value of the Property.
 
(m)          First Lien.  Upon the execution by the Grantor and the recording of
this Security Instrument, and upon the execution and filing of UCC-1 financing
statements or amendments thereto, the Beneficiary will have a valid first lien
on the Property and a valid security interest in all personal property
encumbered hereby, subject to no liens, charges or encumbrances other than the
Permitted Exceptions.
 
(n)           ERISA.  The Grantor has made and shall continue to make all
required contributions to all employee benefit plans, if any, established or
maintained by it, if any, and the Grantor has no knowledge of any material
liability which has been incurred by the Grantor which remains unsatisfied for
any taxes or penalties with respect to any such employee benefit plan or any
such multi-employer plan, and each such plan has been administered in compliance
with its terms and the applicable provisions of the Employee Retirement Income
Security Act of 1974, as amended ("ERISA") and any other federal or state law.
 
(o)           Contingent Liabilities.  The Grantor has no known material
contingent liabilities.
 
(p)           No Other Obligations.  The Grantor has no material financial
obligation under any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which the Grantor is a party or by which the Grantor
or the Property is otherwise bound, other than obligations incurred in the
ordinary course of the operation of the Property and other than obligations
under this Security Instrument, the Note and the other Loan Documents.
 
(q)           Fraudulent Conveyance.  The Grantor (1) has not entered into the
Loan or any Loan Document with the actual intent to hinder, delay, or defraud
any creditor and (2) received reasonably equivalent value in exchange for its
obligations under the Loan Documents.  Giving effect to the Loan contemplated by
the Loan Documents, the fair saleable value of the Grantor's assets exceed and
will, immediately following the execution and delivery of the Loan Documents,
exceed the Grantor's total liabilities, including, without limitation,
subordinated, unliquidated, disputed or contingent liabilities (if permitted
hereunder).  The fair saleable value of the Grantor's assets is and will,
immediately following the execution and delivery of the Loan Documents, be
greater than the Grantor's probable liabilities, including the maximum amount of
its contingent liabilities or its debts as such debts become absolute and
matured (if permitted hereunder).  The Grantor's assets do not and, immediately
following the execution and delivery of the Loan Documents will not, constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted. The Grantor does not intend to, and does not believe

 
9

--------------------------------------------------------------------------------

 
 
that it will, incur debts and liabilities (including, without limitation,
contingent liabilities and other commitments) beyond its ability to pay such
debts as they mature (taking into account the timing and amounts to be payable
on or in respect of obligations of the Grantor).
 
(r)            Investment Company Act.  The Grantor is not (1) an "investment
company" or a company "controlled" by an "investment company," within the
meaning of the Investment Company Act of 1940, as amended; (2) a "holding
company" or a "subsidiary company" of a "holding company" or an "affiliate" of
either a "holding company" or a "subsidiary company" within the meaning of the
Public Utility Holding Company Act of 1935, as amended; or (3) subject to any
other federal or state law or regulation which purports to restrict or regulate
its ability to borrow money.
 
(s)           Access/Utilities.  The Property has adequate rights of access to
public ways and is served by adequate water, sewer, electric, gas, telephone,
cable (where appropriate), sanitary sewer and storm drain facilities.  All
public utilities necessary to the continued use and enjoyment of the Property as
presently used and enjoyed are located in the public right-of-way abutting the
Property, and all such utilities are connected so as to serve the Property
without passing over other property.  All roads, and access to such roads,
necessary for the full utilization of the Property for its current purpose have
been completed and dedicated to public use and accepted by all governmental
authorities or are the subject of access easements for the benefit of the
Property without any further condition or cost to Grantor or any tenants or
other legal occupants of the Property (collectively, the “Tenants”).
 
(t)            Taxes Paid.  Grantor has filed all federal, state, county and
municipal tax returns required to have been filed by Grantor or with respect to
the Property, and has paid all taxes which have become due pursuant to such
returns or to any notice of assessment relating to the Property, and Grantor has
no knowledge of any basis for additional assessment with respect to such
taxes.  Grantor has paid or caused to be paid all sales and payroll taxes
applicable to Borrower or the Property.  Further, the Property is free from
delinquent water charges, sewer rents, taxes and assessments.
 
(u)           Single Tax Lot.  The Real Estate consists of a single tax lot and
no portion of said tax lot covers property other than the Real Estate or a
portion of the Real Estate and no portion of the Real Estate lies in any other
tax lot.
 
(v)           Special Assessments.  Except as disclosed in the title insurance
policy, there are no pending or, to the knowledge of the Grantor, proposed
special or other assessments for public improvements or otherwise affecting the
Property, nor, to the knowledge of the Grantor, are there any contemplated
improvements to the Property that may result in such special or other
assessments.
 
(w)           Flood Zone.  The Property is not located in a flood hazard area as
defined by the Federal Insurance Administration.
 
(x)            Seismic Exposure.  The Real Estate are not located in Zone 3 or
Zone 4 of the "Seismic Zone Map of the U.S.".
 
(y)           Misstatements of Fact.  No statement made in application for the
Loan or

 
10

--------------------------------------------------------------------------------

 
 
the Loan Documents contains any untrue statement of a material fact or omits to
state any material fact necessary to make statements contained herein or therein
not misleading.  There is no fact presently known to the Grantor which has not
been disclosed which adversely affects, nor as far as the Grantor can foresee,
might adversely affect the business, operations or condition (financial or
otherwise) of the representing party.  Further, and in clarification of the
foregoing, all reports, certificates, affidavits, statements and other data
furnished by or on behalf of Grantor to Beneficiary, or their respective agents,
in connection with the Loan are true and correct in all material respects and do
not include or omit to state any fact or circumstance which inclusion or
omission, respectively, would make the statements therein misleading.
 
(z)           Condition of Improvements.  The Property has not been damaged by
fire, water, wind or other cause of loss and any previous damage to the Property
has been fully restored.   To Grantor’s knowledge, the Improvements are
structurally sound, in good repair and free of defects in materials and
workmanship and have been constructed and installed in substantial compliance
with the plans and specifications relating thereto.  To Grantor’s knowledge, all
major building systems located within the Improvements, including, without
limitation, the heating and air conditioning systems and the electrical and
plumbing systems, are in good working order and condition.
 
(aa)          No Insolvency or Judgment.  None of Grantor, any general partner,
manager or member of Grantor, or any guarantor of the Loan, is currently (a) the
subject of or a party to any completed or pending bankruptcy, reorganization or
insolvency proceeding; or (b) the subject of any unsatisfied judgment of record
or docketed in any court of the state in which the Property is located or in any
other court located in the United States.  The proposed Loan will not render the
Grantor nor any general partner or member of Grantor insolvent.  As used in this
paragraph, the term "insolvent" means that the sum total of all of an entity's
liabilities (whether secured or unsecured, contingent or fixed, or liquidated or
unliquidated) is in excess of the value of all such entity's non-exempt assets,
i.e., all of the assets of the entity that are available to satisfy claims of
creditors.
 
(bb)         No Condemnation.  No part of any property subject to the Security
Instrument has been taken in condemnation or other like proceeding to an extent
which would impair the value of the Property, the Security Instrument or the
Loan or the usefulness of such property for the purposes contemplated by the
loan application relating to the Loan (the "Loan Application"), nor is any
proceeding pending, known or, to Grantor’s knowledge, threatened, to be
contemplated for the partial or total condemnation or taking of the Property.
 
(cc)          No Labor or Materialmen Claims/Labor Disputes.  All parties
furnishing labor and materials have been paid in full and, except for such liens
or claims insured against by the policy of title insurance to be issued in
connection with the Loan, there are no mechanics', laborers' or materialmen's
liens or claims outstanding for work, labor or materials affecting the Property,
whether prior to, equal with or subordinate to the lien of the Security
Instrument.  To the best of Grantor’s knowledge, there are no strikes, boycotts,
or labor disputes which could reasonably be anticipated to have a material
adverse effect on the operation of the Property.
 
(dd)         No Purchase Options.  No Tenant, Person, or party has an option to
purchase the Property, any portion thereof or any interest therein.  For
purposes hereof, “Person”

 
11

--------------------------------------------------------------------------------

 
 
shall mean and refer to an individual, partnership, limited partnership,
corporation, limited liability company, trust, joint stock company, corporation,
unincorporated association, joint venture, governmental authority or agency, or
any other entity of any nature whatsoever, whether similar or dissimilar to the
foregoing.
 
(ee)          Leases.  The Property is not subject to any leases, subleases,
licenses, concessions or other agreements related to the occupancy, leasing or
renting of the Property or any portion thereof, except for the TRS Lease and as
set forth on the rent roll provided to Beneficiary and certified by Grantor on
the date hereof.  No person has any possessory interest in the Property or right
to occupy the same, except pursuant to a written lease, license, rental
agreement or occupancy agreement (collectively, the “Leases”) identified on the
rent roll provided by Beneficiary and certified by Grantor on the date
hereof.  As of the date hereof, (i) the Grantor is the owner and holder of the
landlord's interest under the TRS Lease and the Tenant is the sole owner and
holder of the landlord’s interest under the other Leases; (ii) there are no
prior assignments of all or any portion of the Leases or any portion of the
Rents and Profits which are presently outstanding and have priority over the
assignment of leases and rents contained herein in Section 1.11 given by Grantor
to Beneficiary; (iii) all Rents due and payable under the TRS Lease and, to
Grantor’s knowledge, each other Lease, have been paid in full and no said Rents
have been paid more than one (1) month in advance of the due dates thereof and
(iv) there are no offsets or defenses to the payment of any portion of the Rents
under the TRS Lease or, to Grantor’s knowledge, under any of the other
Leases.  The representations set forth in this Paragraph (ee) are in addition to
those set forth in Section 1.12 of this Security Instrument.
 
(ff)           Appraisal.  All requirements and conditions of the appraisal of
the Property submitted to Beneficiary as part of the Loan Application, upon
which the value of the Property was conditioned, have been fully satisfied (or
waived in writing by Lender).
 
(gg)         Boundary Lines.  To Grantor’s knowledge, all of the Improvements
which were included in determining the appraised value of the Property lie
wholly within the boundaries and building restriction lines of the Property, and
no improvements on adjoining properties encroach upon the Property, and no
easements or other encumbrances upon the Real Estate encroach upon any of the
Improvements, so as to affect the value or marketability of the Property except
those which are insured against by title insurance.
 
(hh)         Survey.  The survey of the Property delivered to Beneficiary in
connection with this Security Instrument has been performed by a duly licensed
surveyor or registered professional engineer in the jurisdiction in which the
Property is situated, is certified to the Beneficiary, its successors and
assigns, and the title insurance company, and, to Grantor’s knowledge, is in
accordance with the most current minimum standards for title surveys as
determined by the American Land Title Association, with the signature and seal
of a licensed engineer or surveyor affixed thereto, and does not fail to reflect
any material matter affecting the Property or the title thereto.
 
(ii)           Forfeiture.  There has not been and shall never be committed by
Grantor or, to Grantor’s knowledge after due investigation, any other person in
occupancy of or involved with the operation or use of the Property any act or
omission affording the federal government or any state or local government the
right of forfeiture as against the Property or any part thereof or

 
12

--------------------------------------------------------------------------------

 
 
any monies paid in performance of Grantor's obligations under any of the Loan
Documents.
 
(jj)            Use of Rents and Profits.  All Rents and Profits generated by or
derived from the Property shall first be utilized solely for current expenses
directly attributable to the ownership and operation of the Property, including,
without limitation, current expenses relating to Grantor's liabilities and
obligations with respect to this Security Instrument and the other Loan
Documents, and none of the Rents and Profits generated by or derived from the
Property shall be diverted by Grantor and utilized for any other purposes unless
all such current expenses attributable to the ownership and operation of the
Property (including payment of management fees due under the Management
Agreement, as such term is hereinafter defined) have been fully paid and
satisfied. Any license agreements which generate income with respect to the
Property, including cable licenses or similar arrangements, are not prepaid and
the benefits thereof have been assigned for the benefit of Beneficiary.
 
(kk)          No Broker.  No financial advisors, brokers, underwriters,
placement agents, agents or finders have been dealt with by the Grantor in
connection with the Loan, except for any broker whose full commission was paid
out of the proceeds of the Loan and is set forth in the written instructions
from Grantor to Beneficiary regarding disbursement of the proceeds of the Loan.
 
(ll)            Work.  All work to be performed by Grantor under any Lease has
been substantially performed, all contributions to be made by Grantor to the
Tenant under such Lease have been made and all other conditions precedent to the
Tenant's obligations thereunder have been satisfied.
 
(mm)        Conviction of Criminal Acts.  Each of Grantor, any indemnitor and
guarantor of Grantor's obligations under the Loan Documents, and any general
partner, member or principal of Grantor, and any such indemnitor or guarantor of
Grantor, has never been convicted of a crime and is not currently the subject of
any pending or threatened criminal investigation or proceeding.
 
(nn)         Security Agreements.  There are no security agreements or financing
statements affecting any of the Property other than (i) as disclosed in writing
by Grantor to Beneficiary prior to the date hereof and (ii) the security
agreements and financing statements created in favor of Beneficiary.
 
(oo)         Homestead.  The Property forms no part of any property owned, used
or claimed by Grantor as a residence or business homestead and is not exempt
from forced sale under the laws of the State in which the Real Estate is
located.  Grantor hereby disclaims and renounces each and every claim to all or
any portion of the Property as a homestead.
 
(pp)         Contracts.  Grantor will comply with all of its obligations under
all Contracts which are material to the operation of the Property in accordance
with Grantor's current practice, and with all material obligations under all
other Contracts.
 
(qq)         No Margin Stock.  None of the proceeds of the indebtedness secured
hereby will be used for the purpose of purchasing or carrying "margin stock"
within the meaning of Regulation U or a "margin security" with the meaning of
Regulation T issued by the Board of

 
13

--------------------------------------------------------------------------------

 
 
Governors of the Federal Reserve System, or for any other purpose which would be
inconsistent with such Regulations T or U or any other Regulations of such Board
of Governors, or for any purpose prohibited by legal requirements or by the
terms and conditions of the Loan Documents.
 
(rr)           All Appropriate Inquiry.  Grantor has completed all appropriate
inquiry in accordance with 40 CFR Part 312 and ASTM E1527-05 and has met all of
the requirements and obligations of a bona fide prospective purchaser pursuant
to 42 U.S.C. 9601(40).


(qq)         TRS Lease.  With respect to the TRS Lease:  (i) Grantor has
delivered to Beneficiary a true and complete copy of the TRS Lease, including
all amendments thereto, (ii) the TRS Lease is in full force and effect on the
date hereof, (iii) no notice of termination of the TRS Lease has been given or
received by Grantor, (iv) such TRS Lease is (and shall continue to be, at
Beneficiary’s option) subject and subordinate to this Security Instrument
without necessity of any further agreement or acknowledgment on the part of the
tenant thereunder, and (v) there are no defaults under the TRS Lease as of the
date hereof, nor, to Grantor’s knowledge, any circumstances which, with the
passage of time or giving of notice would constitute a default thereunder by
landlord or tenant.
 
1.2  Defense of Title.  If, while this Security Instrument is in force, the
title to the Property or the interest of Beneficiary therein shall be the
subject, directly or indirectly, of any action at law or in equity, or be
attacked directly or indirectly, or endangered, clouded or adversely affected in
any manner, Grantor, at Grantor's expense, shall take all necessary and proper
steps for the defense of said title or interest, including the employment of
counsel reasonably approved by Beneficiary, the prosecution or defense of
litigation, and the compromise or discharge of claims made against said title or
interest.  Notwithstanding the foregoing, in the event that Beneficiary
reasonably determines that Grantor is not adequately performing its obligations
under this Section, Beneficiary may, without limiting or waiving any other
rights or remedies of Beneficiary hereunder, take such steps with respect
thereto as Beneficiary shall deem necessary or proper; any and all costs and
expenses incurred by Beneficiary in connection therewith, together with interest
thereon at the Default Interest Rate (as defined in the Note) from the date
incurred by Beneficiary until actually paid by Grantor, shall be immediately
paid by Grantor on demand and shall be secured by this Security Instrument and
by all of the other Loan Documents securing all or any part of the indebtedness
evidenced by the Note.
 
1.3  Performance of Obligations.  Grantor shall pay when due the principal of
and the interest on the indebtedness secured hereby including all charges, fees
and other sums required to be paid by Grantor as provided in the Loan Documents,
and shall observe, perform and discharge all obligations, and conditions, and
comply with all prohibitions, covenants and agreements to be observed, performed
or discharged by Grantor set forth in the Loan Documents in accordance with
their terms.  In the event that Beneficiary determines that Grantor is not
adequately performing any of its obligations under this Security Instrument or
under any of the other Loan Documents, Beneficiary may, without limiting or
waiving any other rights or remedies of Beneficiary hereunder, take such steps
with respect thereto as Beneficiary shall deem necessary or proper,  and any and
all costs and expenses reasonably incurred by Beneficiary in connection
therewith, together with interest thereon at the Default Interest Rate (as
defined in the Note) from the date incurred by Beneficiary until actually paid
by Grantor,
 
 
14

--------------------------------------------------------------------------------

 


shall be immediately paid by Grantor on demand and shall be secured by this
Security Instrument and by all of the other Loan Documents securing all or any
part of the indebtedness evidenced by the Note.
 
1.4  Insurance.  Grantor shall, at Grantor's expense, maintain in force and
effect on the Property at all times while this Security Instrument continues in
effect the following insurance:
 
(a)           Insurance against loss or damage to the Property by fire,
windstorm, lightning, tornado and hail and against loss and damage by such
other, further and additional risks including, but not limited to, vandalism,
malicious mischief, acts of terrorism, riot and civil commotion, burglary and
theft, as may be now or hereafter embraced by an "all-risk" form of insurance
policy.  The amount of such insurance shall be not less than one hundred percent
(100%) of the full replacement (insurable) cost of the Improvements, furniture,
furnishings, fixtures, equipment and other items (whether personalty or
fixtures) included in the Property and owned by Grantor from time to time,
without reduction for depreciation.  The determination of the replacement cost
amount shall be adjusted annually to comply with the requirements of the insurer
issuing such coverage or, at Beneficiary's election, by reference to such
indices, appraisals or information as Beneficiary determines in its reasonable
discretion.  Full replacement cost, as used herein (“Full Replacement Cost”),
means, with respect to the Improvements, the cost of replacing the Improvements
without regard to deduction for depreciation, exclusive of the cost of
excavations, foundations and footings below the lowest basement floor, and
means, with respect to such furniture, furnishings, fixtures, equipment and
other items, the cost of replacing the same, in each case, with inflation guard
coverage to reflect the effect of inflation, or annual valuation.  Each policy
or policies shall contain a replacement cost endorsement and either an agreed
amount endorsement (to avoid the operation of any co-insurance provisions) or a
waiver of any co-insurance provisions, all subject to Beneficiary's
approval.  If the Property is non-conforming with respect to zoning
requirements, at a minimum (Beneficiary having the right, in its reasonable
discretion to require greater coverage), Grantor shall be required to maintain
‘demolition’ insurance (in a minimum amount equal to ten percent (10%) of the
value of the Improvements) and ‘increased cost of construction’ insurance (in a
minimum amount equal to twenty–five (25%) of the value of the Improvements.
 
(b)           Comprehensive Commercial General Liability Insurance including
broad form coverage property damage, contractual damage and personal injury
(including bodily injury and death), with liquor liability endorsement if liquor
is sold at the Property, in amounts not less than $___________ per occurrence
and $________________ in the aggregate (both inclusive of umbrella
coverage).  During any construction on the Property, each contractor having a
contract for construction in an amount equal to or greater than $100,000 shall
also provide the insurance required in this Subsection (b), except that the
minimum required coverages shall be $1,000,000 per occurrence and $2,000,000 in
the aggregate (both inclusive of umbrella coverage).  Beneficiary hereby retains
the right to periodically review the amount of said liability insurance being
maintained by Grantor and to require an increase in the amount of said liability
insurance should Beneficiary deem an increase to be reasonably prudent under
then existing circumstances.
 
(c)           General boiler and machinery insurance coverage is required if
steam boilers or other pressure-fired vessels are in operation at the
Property.  Minimum liability

 
15

--------------------------------------------------------------------------------

 
 
amount per accident must equal the greater of the replacement (insurable) value
of the Improvements housing such boiler or pressure-fired machinery or
$2,000,000.00.
 
(d)           If the Property or any part thereof is identified by the Federal
Emergency Management Agency (or successor governmental agency or authority
performing such identification function) as being situated in an area now or
subsequently designated as having special flood hazards (including, without
limitation, those areas designated as Zone A or Zone V), flood insurance in an
amount equal to (a) the maximum insurance available under the appropriate
National Flood Insurance Administration program plus such excess limits as
Beneficiary may require and (b) having deductibles not in excess of
$25,000.00.  To the extent the Property is not in a flood zone as described
above, but is located in the vicinity of a body of water, Beneficiary may
require flood coverage.
 
(e)           During the period of any construction on the Property or
renovation or alteration of the Improvements, a so-called "Builder's All-Risk
Completed Value" or "Course of Construction" insurance policy in non-reporting
form for any Improvements under construction, renovation or alteration in an
amount approved by Beneficiary and Worker's Compensation Insurance covering all
persons engaged in such construction, renovation or alteration.


(f)            Business interruption and/or loss of rental income insurance must
be maintained in an amount sufficient to provide proceeds which will cover the
‘actual loss’ sustained during restoration.  Actual loss shall mean projected
gross revenues (less non-recurring expenses) for a period of not less
than twelve (12) months with a one hundred eighty day ‘extended period of
indemnity’. The amount of coverage shall be adjusted annually to reflect changes
to ‘actual loss’ during the succeeding twelve (12) month period.  The perils
covered by this insurance shall be the same as those required to be covered on
the Property, including, but not limited to, flood, windstorm and earthquake, as
applicable.
 
(g)           Automobile liability coverage for all owned and non-owned
vehicles, including rented and leased vehicles containing minimum limits per
occurrence of One Million and No/100 Dollars ($1,000,000.00).
 
(h)           Worker’s compensation coverage and employee’s liability coverage
subject to the worker’s compensation laws of the applicable State.
 
(i)            Such other insurance on the Property or on any replacements or
substitutions thereof or additions thereto as may from time to time be required
by Beneficiary against other insurable hazards or casualties which at the time
are commonly insured against in the case of property similarly situated
including, without limitation, Sinkhole, Mine Subsidence, Law and Ordinance,
Earthquake and Environmental insurance, due regard being given to the height and
type of buildings, their construction, location, use and occupancy.
 
All such insurance shall (i) be with insurers authorized to do business in the
State within which the Property is located and who have and maintain a rating of
at least “A" (or its equivalent) from Standard & Poor’s, a Division of The
McGraw-Hill Companies, Inc. or any other nationally recognized statistical
agency selected by Beneficiary, or at Beneficiary's election, a Best Rating of
A-IX or better, (ii) contain the complete address of the Property (or a

 
16

--------------------------------------------------------------------------------

 
 
complete legal description), (iii) be for terms of at least one year, (iv)
contain deductibles which do not exceed $10,000.00 or, with respect to the
policy described in clause (d) above $3,000, and (v) be subject to the approval
of Beneficiary as to insurance companies, amounts, content, forms of policies,
method by which premiums are paid and expiration dates.  Without limitation to
the generality of the foregoing, the all risk insurance and loss of rents or
business income insurance policies required under subsections (a), (b) and (f)
above, respectively, shall be required to cover perils of terrorism and acts of
terrorism.
 
Grantor shall as of the date hereof deliver to Beneficiary evidence that said
insurance policies have been paid current as of the date hereof and certified
copies of such insurance policies and original certificates of insurance signed
by an authorized agent of the applicable insurance companies evidencing such
insurance satisfactory to Beneficiary.  Grantor shall renew all such insurance
and deliver to Beneficiary certificates evidencing such renewals at least thirty
(30) days before any such insurance shall expire.  Without limiting the required
endorsements to the insurance policies, Grantor further agrees that all such
policies shall include a standard, non-contributory, mortgagee clause naming:
 
Cornerstone Operating Partnership, LP
1920 Main Street
Suite 400
Irvine, California 92614
 
(x) as an additional insured under all liability insurance policies, (y) as the
first mortgagee on all property insurance policies and (z) as the loss payee on
all loss of rents or loss of business income insurance policies.  Grantor
further agrees that all such insurance policies: (1) shall provide for at least
thirty (30) days' prior written notice to Beneficiary prior to any cancellation
or termination thereof and prior to any modification thereof which affects the
interest of Beneficiary; (2) shall contain an endorsement or agreement by the
insurer that any loss shall be payable to Beneficiary in accordance with the
terms of such policy notwithstanding any act or negligence of Grantor which
might otherwise result in forfeiture of such insurance; (3) shall waive all
rights of subrogation against Beneficiary; and (4) in the event that the Real
Estate or the Improvements constitutes a legal non-conforming use under
applicable building, zoning or land use laws or ordinances, shall include an
ordinance or law coverage endorsement which will contain Coverage A:  "Loss Due
to Operation of Law" (with a minimum liability limit equal to Replacement Cost
With Agreed Value Endorsement), Coverage B:  "Demolition Cost" and Coverage C:
"Increased Cost of Construction" coverages.  Beneficiary agrees that such
insurance policies may be in the form of a blanket policy provided that, in the
event that any such coverage is provided in the form of a blanket policy,
Grantor hereby acknowledges and agrees that failure to pay any portion of the
premium therefor which is not allocable to the Property or by any other action
not relating to the Property which would otherwise permit the issuer thereof to
cancel the coverage thereof, would require the Property to be insured by a
separate, single-property policy.  The blanket policy must properly identify and
fully protect the Property as if a separate policy were issued for 100% of Full
Replacement Cost at the time of loss and otherwise meet all of Beneficiary's
applicable insurance requirements set forth in this Section 1.4.  The delivery
to Beneficiary of the insurance policies or the certificates of insurance as
provided above shall constitute an assignment of all proceeds payable under such
insurance policies relating to the Property by Grantor to Beneficiary as further
security for the indebtedness secured hereby.  In
 
 
17

--------------------------------------------------------------------------------

 
 
the event of foreclosure of this Security Instrument, or other transfer of title
to the Property in extinguishment in whole or in part of the secured
indebtedness, all right, title and interest of Grantor in and to all proceeds
payable under such policies then in force concerning the Property shall
thereupon vest in the purchaser at such foreclosure, or in Beneficiary or other
transferee in the event of such other transfer of title.  Approval of any
insurance by Beneficiary shall not be a representation of the solvency of any
insurer or the sufficiency of any amount of insurance.  In the event Grantor
fails to provide, maintain, keep in force or deliver and furnish to Beneficiary
the policies of insurance required by this Security Instrument or evidence of
their renewal as required herein, Beneficiary may, but shall not be obligated
to, procure such insurance and Grantor shall pay all amounts advanced by
Beneficiary therefore, together with interest thereon at the Default Interest
Rate from and after the date advanced by Beneficiary until actually repaid by
Grantor, promptly upon demand by Beneficiary.  Any amounts so advanced by
Beneficiary, together with interest thereon, shall be secured by this Security
Instrument and by all of the other Loan Documents securing all or any part of
the indebtedness secured hereby.  Beneficiary shall not be responsible for nor
incur any liability for the sufficiency of any insurance, the insolvency of the
insurer or any other failure of the insurer to perform, even though Beneficiary
has caused the insurance to be placed with the insurer after failure of Grantor
to furnish such insurance in accordance herewith.  Grantor shall not obtain
insurance for the Property in addition to that required by Beneficiary without
the prior written consent of Beneficiary, which consent will not be unreasonably
withheld provided that (i) Beneficiary is a named insured on such insurance,
(ii) Beneficiary receives complete copies of all policies evidencing such
insurance, and (iii) such insurance and the related insurer comply with all of
the applicable requirements set forth herein.
 
1.5  Payment of Taxes.  Grantor shall pay or cause to be paid, except to the
extent provision is actually made therefore pursuant to Section 1.6 of this
Security Instrument, all taxes and assessments which are or may become a lien on
the Property or which are assessed against or imposed upon the Property.  Upon
request by Beneficiary, Grantor shall furnish Beneficiary with receipts (or if
receipts are not immediately available, with copies of canceled checks
evidencing payment with receipts to follow promptly after they become available)
showing payment of such taxes and assessments at least fifteen (15) days prior
to the applicable delinquency date therefore.  Notwithstanding the foregoing,
Grantor may in good faith, by appropriate proceedings and upon notice to
Beneficiary, contest the validity, applicability or amount of any asserted tax
or assessment so long as (a) such contest is diligently pursued, (b) Beneficiary
determines, in its subjective opinion, that such contest suspends the obligation
to pay the tax or assessment and that nonpayment of such tax or assessment will
not result in the sale, loss, forfeiture or diminution of the Property or any
part thereof or any interest of Beneficiary therein, and (c) prior to the
earlier of the commencement of such contest or the delinquency date of the
asserted tax or assessment, Grantor deposits in the Impound Account (as
hereinafter defined) an amount determined by Beneficiary to be adequate to cover
the payment of such tax or assessment and a reasonable additional sum to cover
possible interest, costs and penalties; provided, however, that Grantor shall
promptly cause to be paid any amount adjudged by a court of competent
jurisdiction to be due, with all interest, costs and penalties thereon, promptly
after such judgment becomes final; and provided further that in any event each
such contest shall be concluded and the taxes, assessments, interest, costs and
penalties shall be paid prior to the date any writ or order is issued under
which the Property may be sold, lost or forfeited.

 
18

--------------------------------------------------------------------------------

 
 
1.6  Tax and Insurance Impound Account.  If and when required by Beneficiary by
notice to Grantor on or after the date hereof (it being acknowledged that the
same is not required prior to the occurrence of an Event of Default hereunder),
Grantor shall establish and maintain at all times while this Security Instrument
continues in effect an impound account (the "Impound Account") with Beneficiary
for payment of real estate taxes and assessments and insurance on the Property
and as additional security for the indebtedness secured hereby.  Grantor shall
deposit in the Impound Account an amount determined by Beneficiary to be
sufficient (when added to the monthly deposits described herein) to pay the next
due annual installment of real estate taxes and assessments on the Property at
least one (1) month prior to the delinquency date thereof and the next due
annual insurance premiums with respect to the Property at least one (1) month
prior to the due date thereof.  Upon requirement by Lender for establishment of
such Impound Account, and continuing thereafter on each monthly payment date
under the Note, Grantor shall pay to Beneficiary, concurrently with the monthly
payment due under the Note, deposits in an amount equal to one-twelfth (1/12) of
the amount of the annual real estate taxes and assessments that will next become
due and payable on the Property, plus one-twelfth (1/12) of the amount of the
annual premiums that will next become due and payable on insurance policies
which Grantor is required to maintain hereunder, each as estimated and
determined by Beneficiary.  So long as no default hereunder or under the other
Loan Documents has occurred and is continuing, all sums in the Impound Account
shall be held by Beneficiary in the Impound Account to pay said taxes,
assessments and insurance premiums in one installment before the same become
delinquent.  Grantor shall be responsible for ensuring the receipt by
Beneficiary, at least thirty (30) days prior to the respective due date for
payment thereof, of all bills, invoices and statements for all taxes,
assessments and insurance premiums to be paid from the Impound Account, and so
long as no default hereunder or under the other Loan Documents has occurred and
is continuing, Beneficiary shall pay the governmental authority or other party
entitled thereto directly to the extent funds are available for such purpose in
the Impound Account.  In making any payment from the Impound Account,
Beneficiary shall be entitled to rely on any bill, statement or estimate
procured from the appropriate public office or insurance company or agent
without any inquiry into the accuracy of such bill, statement or estimate and
without any inquiry into the accuracy, validity, enforceability or
contestability of any tax, assessment, valuation, sale, forfeiture, tax lien or
title or claim thereof.  No interest on funds contained in the Impound Account
shall be paid by Beneficiary to Grantor and any interest or other earnings on
funds deposited in the Impound Account shall be solely for the account of
Beneficiary.  If the total funds in the Impound Account shall exceed the amount
of payments actually applied by Beneficiary for the purposes of the Impound
Account, such excess may be credited by Beneficiary on subsequent payments to be
made hereunder or, at the option of Beneficiary, refunded to Grantor.  If,
however, the Impound Account shall not contain sufficient funds to pay the sums
required when the same shall become due and payable, Grantor shall, within the
earlier to occur of ten (10) days after receipt of written notice thereof and
two (2) Business Days prior to the tax due date, deposit with Beneficiary the
full amount of any such deficiency.
 
1.7  Intentionally reserved.  
 
1.8  Security Interest In Reserves.  i)  As additional security for the payment
and performance by Grantor of all duties, responsibilities and obligations under
the Note and the other Loan Documents, Grantor hereby unconditionally and
irrevocably assigns, conveys,

 
19

--------------------------------------------------------------------------------

 

pledges, mortgages, transfers, delivers, deposits, sets over and confirms unto
Beneficiary, and hereby grants to Beneficiary a security interest in all sums on
deposit or due under this Security Instrument and the other Loan Documents
including, without limitation, (i) the Impound Account, and, to the extent set
forth on Exhibit "B" attached hereto, any Repair and Remediation Reserve,
Replacement Reserve, Environmental Reserve, Curtailment Reserve, and any other
reserve set forth on Exhibit "B" attached hereto, the Lease Termination Payment
Reserve, the Cash Collateral Account and any other accounts or sub-accounts
thereof established pursuant to the Cash Management Agreement, as such terms are
defined in that certain Cash Management Agreement date on or about the date
hereof (the “Cash Management Agreement”) by and among Grantor, Beneficiary and
Manager (collectively, the "Reserves"), (ii) the accounts into which the
Reserves have been deposited, (iii) all insurance on said accounts, (iv) all
accounts, contract rights and general intangibles or other rights and interests
pertaining thereto, (v) all sums now or hereafter therein or represented
thereby, (vi) all replacements, substitutions or proceeds thereof, (vii) all
instruments and documents now or hereafter evidencing the Reserves or such
accounts, (viii) all powers, options, rights, privileges and immunities
pertaining to the Reserves (including the right to make withdrawals therefrom),
and (ix) all proceeds of the foregoing.  Grantor hereby authorizes and consents
to the account into which the Reserves have been deposited being held in
Beneficiary's name or the name of any entity servicing the Note for Beneficiary
and hereby acknowledges and agrees that Beneficiary, or at Beneficiary's
election, such servicing agent, shall have exclusive control over said
account.  Notice of the assignment and security interest granted to Beneficiary
herein may be delivered by Beneficiary at any time to the financial institution
wherein the Reserves have been established, and Beneficiary, or such servicing
entity, shall have possession of all passbooks or other evidences of such
accounts.  Grantor hereby holds Beneficiary harmless with respect to all risk of
loss regarding amounts on deposit in the Reserves, except to the extent that any
such loss is caused by the gross negligence or intentional misconduct of
Beneficiary.  Grantor hereby knowingly, voluntarily and intentionally
stipulates, acknowledges and agrees that the advancement of the funds from the
Reserves as set forth herein is at Grantor's direction and is not the exercise
by Beneficiary of any right of set-off or other remedy upon a default.  If a
default shall occur hereunder or under any other of the Loan Documents which is
not cured within any applicable grace or cure period, then Beneficiary may,
without notice or demand on Grantor, at its option:  (A) withdraw any or all of
the funds (including, without limitation, interest) then remaining in the
Reserves and apply the same, after deducting all costs and expenses of
safekeeping, collection and delivery (including, but not limited to, attorneys'
fees, costs and expenses) to the indebtedness evidenced by the Note or any other
obligations of Grantor under the other Loan Documents in such manner or as
Beneficiary shall deem appropriate in its sole discretion, and the excess, if
any, shall be paid to Grantor, (B) exercise any and all rights and remedies of a
secured party under any applicable Uniform Commercial Code, or (C) exercise any
other remedies available at law or in equity.  No such use or application of the
funds contained in the Reserves shall be deemed to cure any default or Event of
Default hereunder or under the other Loan Documents.
 
The Reserves are solely for the protection of Beneficiary and entail no
responsibility on Beneficiary's part beyond the payment of the respective costs
and expenses in accordance with the terms thereof and beyond the allowing of due
credit for the sums actually received.  Upon assignment of this Security
Instrument by Beneficiary, any funds in the Reserves shall be turned over to the
assignee and any responsibility of Beneficiary, as assignor, with respect
thereto shall terminate.  The Reserves shall not, unless otherwise explicitly
required by

 
20

--------------------------------------------------------------------------------

 

applicable law, be or be deemed to be escrow or trust funds, but, at
Beneficiary's option and in Beneficiary's discretion, may either be held in a
separate account or be commingled by Beneficiary with the general funds of
Beneficiary.  Upon full payment of the indebtedness secured hereby in accordance
with its terms (or if earlier, the completion of the applicable conditions to
release of each Reserve to Beneficiary's satisfaction) or at such earlier time
as Beneficiary may elect, the balance in Reserves then in Beneficiary's
possession shall be paid over to Grantor and no other party shall have any right
or claim thereto.
 
Any amounts received by Beneficiary from Grantor may be invested by Beneficiary
(or its servicer) for its benefit, and Beneficiary shall not be obligated to
pay, or credit, any interest earned thereon to Grantor except as may be
otherwise specifically provided in this Security Instrument.
 
1.9  Casualty and Condemnation.  Grantor shall give Beneficiary prompt written
notice of the occurrence of any casualty affecting, or the institution of any
proceedings for eminent domain or for the condemnation of, the Property or any
portion thereof (collectively, an "Insured Event").  All insurance proceeds on
the Property, and all causes of action, claims, compensation, awards and
recoveries for any damage, condemnation or taking of all or any part of the
Property or for any damage or injury to it for any loss or diminution in value
of the Property, are hereby assigned to and shall be paid to Beneficiary (and
Grantor hereby covenants and agrees that Grantor shall deliver or cause to be
delivered to Beneficiary any proceeds or awards which may be payable to, or
received by, Grantor).  Beneficiary may participate in any suits or proceedings
relating to any such proceeds, causes of action, claims, compensation, awards or
recoveries and Beneficiary is hereby authorized, in its own name or in Grantor's
name, to adjust any loss covered by insurance or any condemnation claim or cause
of action, and to settle or compromise any claim or cause of action in
connection therewith, and Grantor shall from time to time deliver to Beneficiary
any instruments required to permit such participation; provided, however, that
Beneficiary shall not have the right to participate in the adjustment of any
loss which is not in excess of $350,000.00 (the “Threshold Amount”).  If
requested by Beneficiary, Grantor shall provide copies to Beneficiary of all
notices or filings made or received by Grantor in connection with such casualty
or condemnation suits or proceedings or with respect to the collection of the
insurance proceeds or condemnation award, as the case may be.  Provided no
default is then continuing hereunder or under any of the other Loan Documents
beyond applicable notice and/or cure period, if any, provided herein, and no
event has occurred which, with the giving of notice or the passage of time or
both, would constitute an Event of Default hereunder or under any of the other
Loan Documents,  Beneficiary shall apply any sums received by it under this
Section first to the payment of all of its costs and expenses (including, but
not limited to, reasonable legal fees and disbursements) incurred in obtaining
those sums, and then, as follows:
 
In the event that Beneficiary receives insurance proceeds or condemnation awards
upon the occurrence of an Insured Event in an amount not in excess of the
Threshold Amount, Beneficiary shall, to the extent such insurance proceeds or
condemnation awards are available for such purpose, disburse to Grantor the
amount paid or incurred by Grantor as a result of any such Insured Event for
costs and expenses incurred by Grantor to repair or restore the Property
(collectively the "Casualty Repairs") within ten (10) days following: (A) the
receipt by Beneficiary of a written request from Grantor for disbursement and a
certification by Grantor to

 
21

--------------------------------------------------------------------------------

 

Beneficiary that the applicable item of Repair has been completed; (B) the
delivery to Beneficiary of invoices, receipts or other evidence verifying the
cost of performing the Casualty Repairs; and (C) for disbursement requests (i)
in excess of $20,000.00 with respect to any single Casualty Repair, or (ii) for
any single Casualty Repair that is structural in nature, delivery to Beneficiary
of (1) affidavits, lien waivers or other evidence reasonably satisfactory to
Beneficiary showing that all materialmen, laborers, subcontractors and any other
parties who might or could claim statutory or common law liens and are
furnishing or have furnished material or labor to the Property have been paid
all amounts due for labor and materials furnished to the Property; (2) a
certification from an inspecting architect or other third party acceptable to
Beneficiary describing the completed Casualty Repairs and verifying the
completion of the Casualty Repairs and the value of the completed Casualty
Repairs; and (3) a new (or amended) certificate of occupancy for the portion of
the Improvements covered by such Casualty Repairs, if said new certificate of
occupancy was required by law, or a certification by Grantor that no new
certificate of occupancy was required by law.  Beneficiary shall not be required
to make any such advances more frequently than one time in any calendar
month.  In the event any proceeds or awards from an Insured Event exceed the
Threshold Amount but less than thirty-five (35%) percent of the Improvements
located on the Real Estate have been taken or destroyed, then if:
 
(a)    the Property can, in Beneficiary's reasonable judgment, with diligent
restoration or repair, be returned to a condition at least equal to the
condition thereof that existed prior to the casualty or partial taking causing
the loss or damage within the earlier to occur of (i) six (6) months after the
receipt of insurance proceeds or condemnation awards by either Grantor or
Beneficiary, (ii) six (6) months prior to the stated maturity date of the Note,
(iii) the earliest date by which completion is required under applicable law to
preserve the right to rebuild the Improvements as they existed prior to the
casualty or condemnation, (iv) the earliest date by which completion is required
under any Major Lease, (v) Leases covering in the aggregate at least fifty
percent (50%) of the rentable square feet of the Property (as existed
immediately prior to the occurrence of the casualty or condemnation) shall
remain in effect during and upon completion of the restoration, and (vi) the
expiration of Grantor’s business interruption insurance policy, and
 
(b)    all necessary governmental approvals can be obtained to allow the
rebuilding and re-occupancy of the Property as described in subsection (b)(1)
above, and
 
(c)    there are sufficient sums available (through insurance proceeds or
condemnation awards and contributions by Grantor, the full amount of which shall
at Beneficiary's option have been deposited with Beneficiary) for such
restoration or repair (including, without limitation, for any reasonable costs
and expenses of Beneficiary to be incurred in administering said restoration or
repair) and for payment of principal and interest to become due and payable
under the Note during such restoration or repair, and
 
(d)    the economic feasibility of the Improvements after such restoration or
repair will be such that income from their operation is reasonably anticipated
to be sufficient to pay operating expenses of the Property and debt service on
the indebtedness secured hereby in full with the same coverage ratio considered
by Beneficiary in its determination to make the Loan, and

 
22

--------------------------------------------------------------------------------

 
 
(e)    Grantor shall have delivered to Beneficiary, at Grantor's sole cost and
expense, an appraisal report from an appraiser, in form and substance,
satisfactory to Beneficiary appraising the value of the Property as proposed to
be restored or repaired to be not less than the appraised value of the Property
considered by Beneficiary in its determination to make the Loan, and
 
(f)    Grantor confirms by written notice delivered to Beneficiary within five
(5) days after settlement of the aforesaid insurance or condemnation claim its
intention to repair and restore as herein provided, and
 
(g)    the Property can, in Beneficiary’s and Grantor’s reasonable judgment, be
repaired or restored such that the Property, taken as a whole, as repaired or
restored, will conform to all applicable governmental laws and ordinances
including, without limitation, then current zoning ordinances,
 
then, Beneficiary shall, provided no Event of Default has occurred which is then
continuing, solely for the purposes of such restoration or repair, advance so
much of the remainder of such sums as may be required to facilitate such
restoration or repair, and any funds deposited by Grantor therefore, to Grantor
in the manner and upon such terms and conditions as would be required by a
prudent interim construction lender, including, but not limited to, the prior
approval by Beneficiary of plans and specifications, contractors and the form of
construction contracts and the furnishing to Beneficiary of permits, bonds, lien
waivers, invoices, receipts and affidavits from contractors and subcontractors
in form and substance reasonably satisfactory to Beneficiary.  Any remaining
proceeds shall be applied by Beneficiary for payment of the indebtedness secured
hereby in whatever order as Beneficiary directs, or released to Grantor, in its
absolute discretion.  Grantor shall, in good faith, undertake reasonable efforts
to cause the conditions described in this Section 1.9(b) to be fully satisfied
(e.g., Grantor shall timely make applications for necessary governmental
permits, shall order an appropriate appraisal report, etc.).  Any disbursement
pursuant to this clause (b) of sums by Beneficiary shall, subject to Grantor's
satisfaction of the provisions hereof, be in a manner to promptly facilitate the
restoration or repair of the Property.  In the event Grantor fails to meet the
requirements of this clause (b), then Beneficiary may elect in its absolute
discretion and without regard to the adequacy of Beneficiary's security, to
accelerate the maturity date of the Note and declare any and all of the
indebtedness secured hereby to be immediately due and payable and apply the
remainder of such sums to the payment of the secured indebtedness in whatever
order Beneficiary directs in its sole discretion, with any remainder being paid
to Grantor.
 
In all other cases, namely, in the event that thirty-five (35%) percent or more
of the Improvements located on the Real Estate have been taken or destroyed or
in the event the conditions described in Section 1.9(b) are not fully satisfied,
Beneficiary may elect, in Beneficiary's absolute discretion and without regard
to the adequacy of Beneficiary's security, to (i) accelerate the maturity date
of the Note and declare any and all indebtedness secured hereby to be
immediately due and payable and apply the remainder of such sums received
pursuant to this Section to the payment of the secured indebtedness in whatever
order Beneficiary directs in its absolute discretion, with any remainder being
paid to Grantor, or (ii) make insurance or condemnation proceeds available to
Grantor for repair or restoration if Grantor establishes to the satisfaction of
Beneficiary, in its sole discretion, that Grantor otherwise satisfies the
requirements

 
23

--------------------------------------------------------------------------------

 

of clause (b) above.  Should Beneficiary make the election described immediately
above in item (ii) of this Section 1.9(c), Grantor shall be obligated to
undertake restoration and repair of the damaged Improvements consistent with the
provisions of this Section 1.9.
 
Any reduction in the indebtedness secured hereby resulting from Beneficiary's
application of any sums received by it hereunder shall take effect only when
Beneficiary actually receives such sums and elects to apply such sums to the
indebtedness secured hereby and, in any event, the unpaid portion of the
indebtedness secured hereby shall remain in full force and effect and Grantor
shall not be excused in the payment thereof.  Partial payments received by
Beneficiary, as described in the preceding sentence, shall be applied as set
forth in Section 1.02(c) of the Note.  If Grantor undertakes to restore or
repair the Property after the occurrence of a casualty or partial taking of the
Property as provided above, Grantor shall promptly and diligently, at Grantor's
sole cost and expense and regardless of whether the insurance proceeds or
condemnation award, as appropriate, shall be sufficient for the purpose,
restore, repair, replace and rebuild the Property as nearly as possible to its
value, condition and character immediately prior to such casualty or partial
taking in accordance with the foregoing provisions and Grantor shall pay to
Beneficiary all costs and expenses of Beneficiary incurred in administering said
rebuilding, restoration or repair, provided that Beneficiary makes such proceeds
or award available for such purpose.  Grantor agrees to execute and deliver from
time to time such further instruments as may be requested by Beneficiary to
confirm the foregoing assignment to Beneficiary of any award, damage, insurance
proceeds, payment or other compensation.  Grantor hereby irrevocably constitutes
and appoints Beneficiary the attorney-in-fact of Grantor (which power of
attorney shall be irrevocable so long as any indebtedness secured hereby is
outstanding, shall be deemed coupled with an interest, shall survive the
voluntary or involuntary dissolution of Grantor and shall not be affected by any
disability or incapacity suffered by Grantor subsequent to the date hereof),
with full power of substitution, subject to the terms of this Section, to settle
for, collect and receive any such awards, damages, insurance proceeds, payments
or other compensation from the parties or authorities making the same, to appear
in and prosecute any proceedings therefor and to give receipts and acquittance
therefor.
 
1.10  Mechanics' Liens.  Grantor shall pay when due all claims and demands of
mechanics, materialmen, laborers and others for any work performed or materials
delivered for the Real Estate or the Improvements; provided, however, that
Grantor shall have the right to contest in good faith any such claim or demand,
so long as it does so diligently, by appropriate proceedings and without
prejudice to Beneficiary and provided that neither the Property nor any interest
therein would be in any danger of sale, loss or forfeiture as a result of such
proceeding or contest.  In the event Grantor shall contest any such claim or
demand, Grantor shall promptly notify Beneficiary of such contest and thereafter
shall, upon Beneficiary's request, promptly provide a bond, cash deposit or
other security satisfactory to Beneficiary to protect Beneficiary's interest and
security should the contest be unsuccessful.  If Grantor shall fail to
immediately discharge or provide security against any such claim or demand as
aforesaid, Beneficiary may do so and any and all expenses incurred by
Beneficiary (of which Beneficiary shall give notice to Grantor), together with
interest thereon at the Default Interest Rate from the date incurred by
Beneficiary until actually paid by Grantor, shall be immediately paid by Grantor
on demand and shall be secured by this Security Instrument and by all of the
other Loan Documents securing all or any part of the indebtedness evidenced by
the Note.

 
24

--------------------------------------------------------------------------------

 
 
1.11  Assignment of Leases and Rents.  As additional and collateral security for
the payment of the indebtedness secured hereby and cumulative of any and all
rights and remedies herein provided for, Grantor hereby absolutely and presently
assigns to Beneficiary all existing and future Leases (including, without
limitation, the TRS Lease), and all existing and future Rents and
Profits.  Grantor hereby grants to Beneficiary the sole, exclusive and immediate
right, without taking possession of the Property, to demand, collect (by suit or
otherwise), receive and give valid and sufficient receipts for any and all of
said Rents and Profits, for which purpose Grantor does hereby irrevocably make,
constitute and appoint Beneficiary its attorney-in-fact with full power to
appoint substitutes or a trustee to accomplish such purpose (which power of
attorney shall be irrevocable so long as any indebtedness secured hereby is
outstanding, shall be deemed to be coupled with an interest, shall survive the
voluntary or involuntary dissolution of Grantor and shall not be affected by any
disability or incapacity suffered by Grantor subsequent to the date
hereof).  Beneficiary shall be without liability for any loss which may arise
from a failure or inability to collect Rents and Profits, proceeds or other
payments.  However, until the occurrence of an Event of Default under this
Security Instrument, Grantor shall have a license to collect and receive the
Rents and Profits when due and prepayments thereof for not more than one month
prior to due date thereof.  Upon the occurrence of an Event of Default,
Grantor's license shall automatically terminate without notice to Grantor and
Beneficiary may thereafter, without taking possession of the Property, collect
the Rents and Profits itself or by an agent or receiver.  From and after the
termination of such license, Grantor shall be the agent of Beneficiary in
collection of the Rents and Profits and all of the Rents and Profits so
collected by Grantor shall be held in trust by Grantor for the sole and
exclusive benefit of Beneficiary and Grantor shall, within one (1) business day
after receipt of any Rents and Profits, pay the same to Beneficiary to be
applied by Beneficiary as hereinafter set forth.  Neither the demand for or
collection of Rents and Profits by Beneficiary, nor the exercise of
Beneficiary's rights as assignee of the Leases,  shall constitute any assumption
by Beneficiary of any obligations under any Lease or other agreement relating
thereto.  Beneficiary is obligated to account only for such Rents and Profits as
are actually collected or received by Beneficiary.  Grantor irrevocably agrees
and consents that the respective payors of the Rents and Profits shall, upon
demand and notice from Beneficiary of an Event of Default hereunder, pay said
Rents and Profits to Beneficiary without liability to determine the actual
existence of any Event of Default claimed by Beneficiary.  Grantor hereby waives
any right, claim or demand which Grantor may now or hereafter have against any
such payor by reason of such payment of Rents and Profits to Beneficiary, and
any such payment shall discharge such payor's obligation to make such payment to
Grantor.  All Rents and Profits collected or received by Beneficiary shall be
applied against all expenses of collection, including, without limitation,
attorneys' fees, against costs of operation and management of the Property and
against the indebtedness secured hereby, in whatever order or priority as to any
of the items so mentioned as Beneficiary directs in its sole subjective
discretion and without regard to the adequacy of its security.  Neither the
exercise by Beneficiary of any rights under this Section nor the application of
any Rents and Profits to the secured indebtedness shall cure or be deemed a
waiver of any default or Event of Default hereunder.  The assignment of Leases
and of Rents and Profits hereinabove granted shall continue in full force and
effect during any period of foreclosure or redemption with respect to the
Property.  As additional security for the indebtedness secured hereby, Grantor
has executed and delivered an Assignment of Leases and Rents dated of even date
herewith (as hereafter amended, consolidated or modified from time to time, the
"Assignment") in favor of Beneficiary
 
 
25

--------------------------------------------------------------------------------

 


covering all of the right, title and interest of Grantor, as landlord, lessor or
licensor, in and to any Leases.  All rights and remedies granted to Beneficiary
under the Assignment shall be in addition to and cumulative of all rights and
remedies granted to Beneficiary hereunder.
 
1.12  Leases and Licenses.
 
(a)    Lease Requirements.  Prior to execution of any Leases (other than the
residency agreements entered into on the form approved by Beneficiary in
connection with the closing of the Loan) after the date hereof, Grantor shall
submit to Beneficiary, for Beneficiary's prior approval, which approval shall
not be unreasonably withheld so long as no default exists hereunder, a copy of
the form lease Grantor plans to use in leasing space in the Improvements.  Each
Lease executed after the date hereof affecting any of the Real Estate or the
Improvements must provide, in a manner approved by Beneficiary, that (i) such
Lease is subject and subordinate to this Security Instrument, and (ii) the
Tenant will attorn to, and recognize as its landlord, lessor or licensor, any
person succeeding to the interest of Grantor in such Lease upon any foreclosure
of this Security Instrument or deed in lieu of foreclosure.  Each such Lease
shall also provide that, upon request of said successor-in-interest, the Tenant
shall execute and deliver an instrument or instruments confirming its attornment
as provided for in this Section; provided, however, that neither Beneficiary nor
any successor-in-interest shall be bound by any payment of rental for more than
one (1) month in advance, or any amendment or modification of said Lease made
without the express written consent of Beneficiary or said
successor-in-interest.  No Lease shall contain any option or right of first
refusal to purchase all or any portion of the Property.  No Lease (other than
any residency agreement entered into in the form approved by Lender in
connection with the origination of this Loan) shall contain any right to
terminate the term thereof (except in the event of the destruction of all or
substantially all of the Property).
 
(b)    Acts Requiring Consent of Beneficiary.  Grantor shall not, without the
prior written consent of Beneficiary, (i) enter into any Lease of all or any
portion of the Property either (Y) for space in excess of five percent (5%) of
the rentable square feet, or represents ten (10%) percent or more of the gross
rents reflected on the rent roll for the Property, or (Z) for a term (including,
without limitation, options exercisable by the lessee thereunder) of greater
than five (5) years (any such lease, a "Major Lease"); (ii) cancel, terminate,
abridge or otherwise modify the terms of the TRS Lease or any other Major Lease,
or accept a surrender thereof; (iii) consent to any assignment of, or subletting
of all or any portion of the premises demised under, the TRS Lease or any other
Major Lease unless required by the terms thereof; (iv) cancel, terminate,
abridge, release or otherwise modify any guaranty of the TRS Lease or any other
Major Lease or the terms thereof; (v) enter into any Lease not meeting the
requirements of Section 1.12(a) of this Security Instrument; or (vi) enter into
any Lease containing material adverse variations from the current form lease
approved by Beneficiary.  The request for approval of each such proposed Lease
shall be made to Beneficiary in writing.  As part of such request, Grantor shall
furnish to Beneficiary (and any loan servicer specified from time to time by
Beneficiary) to the extent required by Beneficiary and/or such loan servicer:
(1) such biographical and financial information about the proposed tenant as
Beneficiary may require in conjunction with its review, (2) a copy of the
proposed Lease, and (3) a summary of the material terms of such proposed Lease
(including, without limitation, rental terms and the term of the proposed Lease
and any options).

 
26

--------------------------------------------------------------------------------

 
 
(c)    Affirmative Covenants Regarding Leases.  Grantor shall at all times
promptly and faithfully perform, or cause to be performed, all of the covenants,
conditions and agreements contained in all Leases, now or hereafter existing, on
the part of the landlord, lessor or licensor thereunder to be kept and
performed.  Grantor shall promptly send copies to Beneficiary and any servicer
of all notices of default which Grantor shall send or receive under the TRS
Lease and, upon request by Beneficiary, under any other Lease.  Grantor, at no
cost or expense to Beneficiary, shall enforce, short of termination, the
performance and observance of each and every condition and covenant of each of
the other parties under each Lease.  Grantor shall furnish to Beneficiary,
within ten (10) days after a request by Beneficiary to do so, and in any event
by January 1 of each year, a current rent roll certified by Grantor as being
true and correct containing the names of all Tenants, the terms of their
respective Leases, the spaces occupied and the rentals or fees payable
thereunder and the amount of each Tenant's security deposit.  Upon the request
of Beneficiary, Grantor shall deliver to Beneficiary (i) a copy of each Lease;
and (ii) an estoppel certificate from the tenant under the TRS Lease (provided
that Beneficiary shall not be required to deliver such certificates more
frequently than twice in any calendar year).
 
(d)    Negative Covenants Regarding Leases.  Grantor shall not enter into any
Lease (i) without the prior written consent of Beneficiary where such consent is
required pursuant to this Security Instrument; (ii) except on terms consistent
with the terms for similar leases in the market area of the Real Estate,
including, without limitation, as to the rental rate, security deposit, tenant
improvement and work letter terms and free rent periods; (iii) other than with a
third-party Tenant unrelated to Grantor or any general partner, principal,
manager, member or affiliate of Grantor or any affiliate of any such general
partner, principal, manager, or member of Grantor (provided that the foregoing
is not applicable with respect to the TRS Lease); or (iv) except for an actual
occupancy by the tenant, lessee or licensee thereunder.  Grantor shall not do or
suffer to be done any act that might result in a default by the landlord, lessor
or licensor under any Lease or allow the Tenant thereunder to withhold payment
of rent.  Grantor shall not, without the prior written consent of
Beneficiary:  (1) (x)modify the TRS Lease, or (y)modify any Major Lease in any
material respect, or (z) other than in the ordinary course of business and in
compliance with applicable legal requirements, otherwise modify any other Lease;
(2) terminate or accept the surrender of the TRS Lease, any other Major Lease
or, except in the ordinary course of business and in compliance with the
requirements thereof, any other Lease; or (3) waive or release any other party
from the performance or observance of any obligation or condition under any
Lease; provided, however, that with respect to all Leases other than Major
Leases, provided no default exists hereunder, Grantor may do any of the
foregoing in the normal course of business in a manner which is consistent with
sound and customary leasing and management practices for similar properties in
the community in which the Property is located.  Grantor shall not solicit or
accept the prepayment of any rents under any Lease for more than one (1) month
prior to the due date thereof.  Except for the Assignment, Grantor shall not
execute any other assignment of the lessor's interest in the Leases or the Rents
and Profits or otherwise encumber, pledge or hypothecate lessor’s interest
therein.
 
(e)    Security Deposits.  All security deposits of Tenants, whether held in
cash or in any other form, shall not be commingled with any other funds of
Grantor or any other person and, if cash, shall be deposited by Grantor at such
commercial or savings bank or banks, or otherwise held in compliance with
applicable law, as may be reasonably satisfactory to Beneficiary.  Any bond or
other instrument which Grantor is permitted to hold in lieu of cash

 
27

--------------------------------------------------------------------------------

 

security deposits under any applicable legal requirements shall be maintained in
full force and effect in the full amount of such deposits unless replaced by
cash deposits as hereinabove described; shall be issued by an institution
reasonably satisfactory to Beneficiary; shall, if permitted pursuant to any
applicable legal requirements, name Beneficiary as payee or mortgagee thereunder
or, at Beneficiary's option, be assigned or fully assignable to Beneficiary; and
shall, in all respects, comply with any applicable legal requirements and
otherwise be reasonably satisfactory to Beneficiary.  Grantor shall, upon
request, provide Beneficiary with evidence reasonably satisfactory to
Beneficiary of Grantor's compliance with the foregoing.  Upon an Event of
Default under this Security Instrument, Grantor shall, immediately upon
Beneficiary's request (if permitted by applicable law), deliver to Beneficiary
the security deposits (and any interest previously earned thereon and not
disbursed to the person(s) lawfully entitled to receive same) with respect to
all or any portion of the Property, to be held by Beneficiary subject to the
terms of the Leases.
 
(f)    Rights of Beneficiary Upon Default.  Upon an Event of Default, whether
before or after the whole principal sum secured hereby is declared to be
immediately due or whether before or after the institution of legal proceedings
to foreclose this Security Instrument, forthwith, upon demand of Beneficiary,
Grantor shall surrender to Beneficiary and Beneficiary shall be entitled to take
actual possession of the Property or any part thereof personally, or by its
agent or attorneys.  In such event, Beneficiary shall have, and Grantor hereby
gives and grants to Beneficiary, the right, power and authority to make and
enter into Leases for such rents and for such periods of occupancy and upon
conditions and provisions as Beneficiary may deem desirable in its sole
discretion, and Grantor expressly acknowledges and agrees that the term of such
Lease may extend beyond the date of any foreclosure sale at the Property; it
being the intention of Grantor that in such event Beneficiary shall be deemed to
be and shall be the attorney-in-fact of Grantor for the purpose of making and
entering into Leases for the rents and upon the terms, conditions and provisions
deemed desirable to Beneficiary in its sole discretion and with like effect as
if such Leases had been made by Grantor as the owner in fee simple of the
Property free and clear of any conditions or limitations established by this
Security Instrument.  The power and authority hereby given and granted by
Grantor to Beneficiary shall be deemed to be coupled with an interest, shall not
be revocable by Grantor so long as any indebtedness secured hereby is
outstanding, shall survive the voluntary or involuntary dissolution of Grantor
and shall not be affected by any disability or incapacity suffered by Grantor
subsequent to the date hereof.  In connection with any action taken by
Beneficiary pursuant to this Section, Beneficiary shall not be liable for any
loss sustained by Grantor resulting from any failure to let the Property, or any
part thereof, or from any other act or omission of Beneficiary in managing the
Property, nor shall Beneficiary be obligated to perform or discharge any
obligation, duty or liability under any Lease or under or by reason of this
instrument or the exercise of rights or remedies hereunder.  GRANTOR SHALL, AND
DOES HEREBY, INDEMNIFY BENEFICIARY FOR, AND HOLD BENEFICIARY HARMLESS FROM, ANY
AND ALL CLAIMS, ACTIONS, DEMANDS, LIABILITIES, LOSS OR DAMAGE WHICH MAY OR MIGHT
BE INCURRED BY BENEFICIARY UNDER ANY SUCH LEASE OR UNDER THIS SECURITY
INSTRUMENT OR BY THE EXERCISE OF RIGHTS OR REMEDIES HEREUNDER AND FROM ANY AND
ALL CLAIMS AND DEMANDS WHATSOEVER WHICH MAY BE ASSERTED AGAINST BENEFICIARY BY
REASON OF ANY ALLEGED OBLIGATIONS OR UNDERTAKINGS ON ITS PART TO PERFORM OR
DISCHARGE ANY OF THE TERMS, COVENANTS OR AGREEMENTS CONTAINED IN ANY SUCH

 
28

--------------------------------------------------------------------------------

 

LEASE OTHER THAN THOSE FINALLY DETERMINED TO HAVE RESULTED SOLELY FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF BENEFICIARY.   SHOULD BENEFICIARY INCUR ANY
SUCH LIABILITY, THE AMOUNT THEREOF, INCLUDING, WITHOUT LIMITATION, COSTS,
EXPENSES AND ATTORNEYS' FEES, TOGETHER WITH INTEREST THEREON AT THE DEFAULT
INTEREST RATE FROM THE DATE INCURRED BY BENEFICIARY UNTIL ACTUALLY PAID BY
GRANTOR, SHALL BE IMMEDIATELY DUE AND PAYABLE TO BENEFICIARY BY GRANTOR ON
DEMAND AND SHALL BE SECURED HEREBY AND BY ALL OF THE OTHER LOAN DOCUMENTS
SECURING ALL OR ANY PART OF THE INDEBTEDNESS EVIDENCED BY THE NOTE.  Nothing in
this Section shall impose on Beneficiary any duty, obligation or responsibility
for the control, care, management or repair of the Property, or for the carrying
out of any of the terms and conditions of any such Lease, nor shall it operate
to make Beneficiary responsible or liable for any waste committed on the
Property by the tenants or by any other parties or for any dangerous or
defective condition of the Property, or for any negligence in the management,
upkeep, repair or control of the Property.  Grantor hereby assents to, ratifies
and confirms any and all actions of Beneficiary with respect to the Property
taken under this Section.  The foregoing rights are in addition to all other
rights and remedies granted to Beneficiary pursuant to this Security Instrument.
 
(g)    Representations to Leases.  Grantor hereby represents and warrants that
(i) each Tenant under a non-residential Lease has entered into occupancy of the
demised premises; and (ii) Grantor has delivered to Beneficiary true, correct
and complete copies of all Leases described in the Rent Roll.
 
(h)    Tenant Financial Information.  Grantor shall cause the tenant under the
TRS Lease (a "Major Income Lease") to deliver to Grantor periodic operating
statements with respect to (i) such Tenant's operations at the Property, and
(ii) the operations of such Tenant and, if applicable, any parent or affiliated
entity of such Tenant which operates, or has subsidiaries that operate,
comparable businesses (collectively, "Tenant Financial
Information").  Notwithstanding the provisions of Section 1.12(b) above, any
Major Income Lease entered into after the date hereof which does not require the
Tenant to provide Tenant Financial Information upon request shall require the
prior written approval of Beneficiary.  Grantor shall, from time to time
promptly upon request of Beneficiary, request Tenant Financial Information from
the Tenant under each Major Income Lease (and use all commercially reasonable
efforts to obtain such Tenant Financial Information), and promptly upon receipt
thereof, deliver such Tenant Financial Information to Beneficiary, provided,
however, that provided no Event of Default is continuing, Beneficiary shall not
request such information without reasonable cause (which reasonable cause shall
include, without limitation, the occurrence of any default by the Tenant).
Notwithstanding anything to the contrary contained herein, Grantor shall provide
the Tenant Financial Information (A) annually, (B) each time a new Major Income
Lease is executed and (iii) upon any material change in such Tenant financial
situation of which Grantor shall become aware.
 
For purposes of this Section 1.12, in the event Beneficiary does not approve or
disapprove a requested (x) proposed new Lease, or a proposed modification,
extension, termination of a Lease, within ten (10) Business Days, in each case
from the date Beneficiary receives such request together with a copy of the
final version of such proposed new Lease or proposed extension, modification or
termination of an existing Lease, as the case may be,

 
29

--------------------------------------------------------------------------------

 

Grantor shall re-submit such request, with the notation “IMMEDIATE RESPONSE
REQUIRED, CONSENT DEEMED GIVEN IF NO RESPONSE IS MADE WITHIN 5 DAYS” prominently
displayed in bold, all caps, 14 point type or larger, at the top of each page of
such re-submitted request and on any cover page or envelope, and if Beneficiary
does not approve such request within five (5) calendar days from the date
Beneficiary receives the re-submitted request, same shall be deemed approved.
 
1.13  Alienation and Further Encumbrances.
 
Grantor acknowledges that Beneficiary has relied upon the Grantor and the
principals of Grantor and their experience in owning and operating properties
similar to the Property in agreeing to make the loan evidenced by the Note and
will continue to rely upon Grantor’s ownership of the Property as a means of
maintaining the value of the Property as security for repayment of the Note and
the performance of the obligations of Grantor contained herein and the other
Loan Documents.  Grantor acknowledges that Beneficiary has a valid interest in
maintaining the value of the Property so as to ensure that the indebtedness
secured hereby may be recovered by Beneficiary should Grantor default in the
repayment of the indebtedness secured hereby or the performance of the
obligations of Grantor hereunder and under the other Loan Documents.
 
Accordingly, except as specifically allowed hereinbelow in this Section and
notwithstanding anything to the contrary contained in Section 4.6 hereof, in the
event that the Property or any part thereof or any interest therein or any
interest in Borrower or its general partner shall be sold, conveyed, disposed
of, alienated, hypothecated, leased (except to Tenants under Leases which are
approved, or deemed approved, in accordance with the provisions of Section 1.12
hereof), assigned, pledged, mortgaged, further encumbered or otherwise
transferred or Grantor or any other Restricted Party (as such term is
hereinafter defined) shall be divested of its title to the Property or any
interest (whether direct or indirect) therein, in any manner or way, whether
voluntarily or involuntarily, by operation of law or otherwise, without the
prior written consent of Beneficiary being first obtained, which consent may be
withheld in Beneficiary's sole discretion (any of the foregoing being herein
referred to as a “Transfer”), then, the same shall constitute an Event of
Default hereunder and Beneficiary shall have the right, at its option, to
declare any or all of the indebtedness secured hereby, irrespective of the
maturity date specified in the Note, immediately due and payable and to
otherwise exercise any of its other rights and remedies contained in Article III
hereof.  As used in this Section 1.13, the term “Restricted Party” shall mean
collectively, the Grantor and (i) any Transfer Principal (“Transfer Principal”
shall mean any Person which is a managing member or non-member manager of
Grantor if Grantor is a limited liability company, or a general partner of
Grantor if Grantor is a partnership, and (ii) any partner, member, non-member
manager, managing member, or equity owner (or, if a trust, beneficial owner) of
Grantor or a Transfer Principal.
 
For purposes of this Section 1.13, a Transfer shall include, but not be limited
to, (1) an installment sales agreement wherein Grantor agrees to sell the
Property or any part thereof for a price to be paid in installments, (2) if a
Restricted Party is a corporation, any merger, consolidation or voluntary or
involuntary sale, conveyance, assignment, transfer, encumbrance or pledge of a
legal or beneficial interest of such corporation’s stock or the creation or
issuance of new stock, (3) if a Restricted Party is a limited or general
partnership, or joint venture, any

 
30

--------------------------------------------------------------------------------

 

merger or consolidation or the change, removal, resignation or addition of a
general partner or any voluntary or involuntary sale, conveyance, assignment,
transfer, encumbrance or pledge of a legal or beneficial interest of the
partnership interest of any general partner or any profits or proceeds relating
to such partnership interest, or any voluntary or involuntary sale, conveyance,
assignment, transfer encumbrance or pledge of a legal or beneficial interests of
limited partnership interests or any profits or proceeds relating to such
limited partnership interests or the creation or issuance of new limited
partnership interests, (4) if a Restricted Party is a limited liability company,
any merger or consolidation or the change, removal, resignation or addition of a
managing member or non-member manager (or if no managing member, any member) or
any voluntary or involuntary sale, conveyance, assignment, transfer encumbrance
or pledge of a legal or beneficial interest of the membership interests of a
managing member (or if no managing member, any member) or any profits or
proceeds relating to such membership interest, or any voluntary or involuntary
sale, conveyance, assignment, transfer, encumbrance or pledge of a legal or
beneficial interest of non-managing membership interests or the creation or
issuance of new non-managing membership interests, or (5) if a Restricted Party
is a trust or nominee trust, any merger, consolidation or any voluntary or
involuntary sale, conveyance, assignment, transfer, encumbrance or pledge of a
legal or beneficial interest of the legal or beneficial interest in a Restricted
Party or the creation or issuance of new legal or beneficial interests.
 
For the purposes of this Section 1.13: (i) in the event either Grantor or any of
its general partners or managing members is a corporation or trust, the sale,
conveyance, transfer or disposition of more than 10% of the issued and
outstanding capital stock of Grantor or any of its general partners or managing
members or of the beneficial interest of such trust (or the issuance of new
shares of capital stock in Grantor or any of its general partners or managing
members so that immediately after such issuance the total capital stock then
issued and outstanding is more than 110% of the total immediately prior to such
issuance) shall be deemed to be a transfer of an interest in the Property, and
(ii) in the event Grantor or any general partner or managing member of Grantor
is a limited or general partnership, a joint venture or a limited liability
company, a change in the ownership interests in any general partner, any joint
venturer or any member, either voluntarily, involuntarily or otherwise, or the
sale, conveyance, transfer, disposition, alienation, hypothecation or
encumbering of all or any portion of the interest of any such general partner,
joint venturer or member in Grantor or such general partner (whether in the form
of a beneficial or partnership interest or in the form of a power of direction,
control or management, or otherwise), shall be deemed to be a transfer of an
interest in the Property.  Notwithstanding the foregoing, however, (1) up to,
but not in excess of, in the aggregate, 49% of the limited partnership,
non-managing member interests and/or aggregate of the issued and outstanding
capital stock, as the case may be, in Grantor or in any general partner or
managing member of Grantor shall be freely transferable without the consent of
Beneficiary, provided, however, no such Transfer shall result in a change of
voting control in such Restricted Party, and as a condition to each such
Transfer, Beneficiary shall receive not less than thirty (30) days prior notice
of the proposed Transfer, and (2) any involuntary Transfer caused by the death
of Grantor or any general partner, shareholder, joint venturer, or beneficial
owner of a trust shall not be a default under this Security Instrument so long
as Grantor is reconstituted, if required, following such death and so long as
those persons responsible for the management of Grantor and the Property remain
unchanged as a result of such death or any replacement management is approved by
Beneficiary and (3) gifts for estate planning purposes of any individual's
interests in Grantor or in any of Grantor's general partners, managing members
or joint venturers to the

 
31

--------------------------------------------------------------------------------

 

spouse or any lineal descendant of such individual, or to a trust for the
benefit of any one or more of such individual, spouse or lineal descendant,
shall not be an Event of Default under this Security Instrument so long as
Grantor is reconstituted, if required, following such gift and so long as those
persons responsible for the day to day management of the Property and Grantor
remain unchanged following such gift or any replacement management is approved
by Beneficiary.
 
1.14  Payment of Utilities, Assessments, Charges, Etc.  Grantor shall pay or
cause to be paid when due all utility charges which are incurred by Grantor or
which may become a charge or lien against any portion of the Property for gas,
electricity, water and sewer services furnished to the Real Estate and/or the
Improvements and all other assessments or charges of a similar nature, or
assessments payable pursuant to any restrictive covenants, whether public or
private, affecting the Real Estate and/or the Improvements or any portion
thereof, whether or not such assessments or charges are or may become liens
thereon.
 
1.15  Access Privileges and Inspections.  Beneficiary and the agents,
representatives and employees of Beneficiary shall, subject to the rights of
tenants, have full and free access to the Real Estate and the Improvements and
any other location where books and records concerning the Property are kept at
all reasonable times for the purposes of inspecting the Property and, subject to
applicable law, of examining, copying and making extracts from the books and
records of Grantor relating to the Property.  Grantor shall lend assistance to
all such agents, representatives and employees of Beneficiary.
 
1.16  Waste; Alteration of the Property.  Grantor shall not commit, suffer or
permit any waste on the Property nor take any actions that might invalidate any
insurance carried on the Property.  Grantor shall maintain the Property in good
condition and repair.  No part of the Improvements may be removed, demolished or
materially altered, without the prior written consent of Beneficiary.  Without
the prior written consent of Beneficiary,  Grantor shall not commence
construction of any improvements on the Real Estate other than improvements
required for the maintenance or repair of the Property.
 
1.17  Zoning; Use.  Without the prior written consent of Beneficiary, Grantor
shall not seek, make, suffer, consent to or acquiesce in any change in the
zoning or conditions of use of the Real Estate or the Improvements.  Grantor
shall comply with and make all payments required under the provisions of any
covenants, conditions or restrictions affecting the Real Estate or the
Improvements.  Grantor shall comply with all existing and future requirements of
all governmental authorities having jurisdiction over the Property.  Grantor
shall keep or cause to be kept all licenses, permits, franchises, certificates
of occupancy, consents, and other approvals necessary for the operation of the
Property in full force and effect.  Grantor shall operate the Property (or cause
the Property to be operated) as an assisted living facility for so long as the
indebtedness secured hereby is outstanding.  If, under applicable zoning
provisions, the use of all or any part of the Real Estate or the Improvements is
or becomes a nonconforming use, Grantor shall not cause or permit such use to be
discontinued or abandoned without the prior written consent of
Beneficiary.  Further, without Beneficiary's prior written consent, Grantor
shall not file or subject any part of the Real Estate or the Improvements to any
declaration of condominium or cooperative or convert any part of the Real Estate
or the Improvements to a condominium, cooperative or other form of multiple
ownership and governance.

 
32

--------------------------------------------------------------------------------

 
 
1.18  Financial Statements and Books and Records.  Grantor shall keep accurate
books and records of account of the Property and its own financial affairs
sufficient to permit the preparation of financial statements therefrom in
accordance with generally accepted accounting principles.  Beneficiary and its
duly authorized representatives shall have the right to examine, copy and audit
Grantor's records and books of account at all reasonable times.  So long as this
Security Instrument continues in effect, Grantor shall provide to Beneficiary,
in addition to any other financial statements required hereunder or under any of
the other Loan Documents, the following financial statements and information,
all of which must be certified to Beneficiary as being true and correct by
Grantor or the entity to which they pertain, as applicable, be prepared in
accordance with generally accepted accounting principles consistently applied
and be in form and substance acceptable to Beneficiary:
 
(a)    copies of all tax returns filed by Grantor, within thirty (30) days after
the date  of filing;
 
(b)    quarterly operating statements for the Property, within thirty (30) days
after the end of each March, June, September and December, provided,
notwithstanding the foregoing to the contrary, operating statements shall be
delivered monthly within thirty (30) days after the end of each calendar month
until the occurrence of a Securitization;
 
(c)    current rent rolls for the Property, within thirty (30) days after the
end of each March, June, September and December, provided, notwithstanding the
foregoing to the contrary, rent rolls shall be delivered monthly within thirty
(30) days after the end of each calendar month until the occurrence of a
Securitization;
 
(d)    annual balance sheets for the Property and annual financial statements
for Grantor, each principal, manager, managing member or general partner in
Grantor, and each indemnitor and guarantor under any indemnity or guaranty
executed in connection with the Loan secured hereby within ninety (90) days
after the end of each calendar year; and
 
(e)    such other information with respect to the Property, Grantor, the
principals, each manager, managing member or general partner of Grantor, and
each indemnitor and guarantor under any indemnity or guaranty executed in
connection with the Loan secured hereby, which may be requested from time to
time by Beneficiary, within a reasonable time after the applicable request.
 
If Grantor fails to timely furnish Beneficiary with any of the financial
information, statements and/or reports set forth above within the required time
periods, Beneficiary shall be entitled to receive a late charge equal to $500.00
for each such information, statement or report not so furnished to Beneficiary
(the “Financial Late Charge”).  The Financial Late Charge shall be due and
payable by Grantor immediately upon receipt by Grantor of an invoice for same
from Beneficiary.  Until paid, the Financial Late Charge shall bear interest at
the Default Interest Rate, and shall be deemed additional indebtedness of
Grantor secured by the Loan Documents.  In addition, if any of the
aforementioned materials are not furnished to Beneficiary within the applicable
time periods or Beneficiary is dissatisfied with the contents of any of the
foregoing, in addition to any other rights and remedies of Beneficiary contained
herein, Beneficiary shall have the right, but not the obligation, to obtain the
same by means of an audit by an independent

 
33

--------------------------------------------------------------------------------

 

certified public accountant selected by Beneficiary, in which event Grantor
agrees to pay, or to reimburse Beneficiary for, any expense of such audit and
further agrees to provide all necessary information to said accountant and to
otherwise cooperate in the making of such audit.  Grantor agrees that any and
all materials furnished hereunder are the property of Beneficiary (and
Beneficiary's servicer) and may be released and made available to such parties
as Beneficiary or its servicer deems appropriate,
 
1.19  Further Documentation.  Grantor shall, on the request of Beneficiary in
its reasonable discretion and at the expense of Grantor, promptly correct any
defect, error or omission which may be discovered in the contents of this
Security Instrument or in any of the other Loan Documents and promptly execute,
acknowledge, deliver and record or file such further instruments and do such
further acts as may be necessary, desirable or proper to carry out more
effectively the purposes of this Security Instrument and the other Loan
Documents or as may be deemed advisable by Beneficiary to protect, continue or
preserve the liens and security interests hereunder including, without
limitation, security instruments, financing statements and continuation
statements.
 
1.20  Payment of Costs.   Grantor shall pay all reasonable costs and expenses of
every character incurred in connection with the closing of the Loan or otherwise
attributable or chargeable to Grantor as the owner of the Property, including,
without limitation, appraisal fees, recording fees, documentary, stamp, mortgage
or intangible taxes, brokerage fees and commissions, title policy premiums and
title search fees, uniform commercial code/tax lien/litigation search fees,
escrow fees and reasonable attorneys' fees. Unless otherwise specified herein,
with respect to any action by Grantor permitted hereunder, Grantor shall pay all
of its own costs and expenses relating thereto as well as any costs and expenses
incurred by Beneficiary.
 
1.20  Advances to Protect Property.  Without limiting or waiving any other
rights and remedies of Beneficiary hereunder, if Beneficiary determines that
Grantor is not adequately performing or has failed to perform any of its
obligations, covenants or agreements contained in this Security Instrument or in
any of the other Loan Documents and such inadequacy or failure is not cured
within any applicable grace or cure period, or if any action or proceeding of
any kind (including, but not limited to, any bankruptcy, insolvency,
arrangement, reorganization or other debtor relief proceeding) is commenced
which might affect Beneficiary's interest in the Property or Beneficiary's right
to enforce its security, then Beneficiary may, at its option, with or without
notice to Grantor, make any appearances, disburse or advance any sums and take
any actions as may be necessary or desirable to protect or enforce the security
of this Security Instrument or to remedy the failure of Grantor to perform its
covenants and agreements (without, however, waiving any default of
Grantor).  Grantor agrees to pay on demand all expenses of Beneficiary
reasonably incurred with respect to the foregoing (including, but not limited
to, fees and disbursements of counsel), together with interest thereon at the
Default Interest Rate from and after the date on which Beneficiary has notified
Grantors that Beneficiary has incurred such expenses until reimbursement thereof
by Grantor.  Any such expenses so incurred by Beneficiary, together with
interest thereon as provided above, shall be additional indebtedness of Grantor
secured by this Security Instrument and by all of the other Loan Documents
securing all or any part of the indebtedness evidenced by the Note.  The
necessity for any such actions and of the amounts to be paid shall be determined
by Beneficiary in its sole and absolute discretion.

 
34

--------------------------------------------------------------------------------

 

Beneficiary is hereby empowered to enter and to authorize others to enter upon
the Property or any part thereof for the purpose of performing or observing
any such defaulted term, covenant or condition without thereby becoming liable
to Grantor or any person in possession holding under Grantor.  Grantor hereby
acknowledges and agrees that the remedies set forth in this Section 1.20(b)
shall be exercisable by Beneficiary, and any and all payments made or costs or
expenses incurred by Beneficiary in connection therewith shall be secured hereby
and shall be, without demand, immediately repaid by Grantor with interest
thereon at the Default Interest Rate, notwithstanding the fact that such
remedies were exercised and such payments made and costs incurred by Beneficiary
after the filing by Grantor of a voluntary case or the filing against Grantor of
an involuntary case pursuant to or within the meaning of the Bankruptcy Reform
Act of 1978, as amended (the "Act"), Title 11 U.S.C., or after any similar
action pursuant to any other debtor relief law (whether statutory, common law,
case law or otherwise) of any jurisdiction whatsoever, now or hereafter in
effect, which may be or become applicable to Grantor, Beneficiary, any guarantor
or indemnitor, the secured indebtedness or any of the Loan Documents.  This
indemnity shall survive payment in full of the indebtedness secured
hereby.  This Section 1.20(b) shall not be construed to require Beneficiary to
incur any expenses, make any appearances or take any actions.
 
1.21  Security Interest.  This Security Instrument is also intended to encumber
and create a security interest in, and Grantor hereby grants to Beneficiary a
security interest in, all Reserves (as hereinabove defined), and all right,
title and interest of Grantor in and to fixtures, chattels, accounts, equipment,
inventory, contract rights, general intangibles and other personal property
included within the Property, all renewals, replacements of any of the
aforementioned items, or articles in substitution therefor or in addition
thereto or the proceeds thereof (said property is hereinafter referred to
collectively as the "Collateral"), whether or not the same shall be attached to
the Real Estate or the Improvements in any manner.  It is hereby agreed that to
the extent permitted by law, all of the foregoing property is to be deemed and
held to be a part of and affixed to the Real Estate and the Improvements.  The
foregoing security interest shall also cover Grantor's leasehold interest in any
of the foregoing property which is leased by Grantor.  Notwithstanding the
foregoing, all of the foregoing property shall be owned by Grantor and no
leasing or installment sales or other financing or title retention agreement in
connection therewith shall be permitted without the prior written approval of
Beneficiary.  Grantor shall promptly replace all of the Collateral subject to
the lien or security interest of this Security Instrument when worn out or
obsolete with Collateral comparable to the worn out or obsolete Collateral when
new and will not, without the prior written consent of Beneficiary, remove from
the Real Estate or the Improvements any of the Collateral subject to the lien or
security interest of this Security Instrument except such as is replaced by an
article of equal suitability and value as above provided, owned by Grantor free
and clear of any lien or security interest except that created by this Security
Instrument and the other Loan Documents and except as otherwise expressly
permitted by the terms of Section 1.13 of this Security Instrument.  All of the
Collateral shall be kept at the location of the Real Estate except as otherwise
required by the terms of the Loan Documents.  Grantor shall not use any of the
Collateral in violation of any applicable statute, ordinance or insurance
policy.
 
1.22  Security Agreement.  This Security Instrument constitutes both a real
property mortgage and a "security agreement" between Grantor and Beneficiary
with respect to the Collateral in which Beneficiary is granted a security
interest hereunder, and, cumulative of all

 
35

--------------------------------------------------------------------------------

 

other rights and remedies of Beneficiary hereunder, Beneficiary shall have all
of the rights and remedies of a secured party under any applicable Uniform
Commercial Code.  Grantor hereby authorized Beneficiary to prepare, file of
record or otherwise effectuate new financing statements or financing statement
amendments which describe all or any portion of the assets of Grantor as
collateral thereunder.  Grantor specifically agrees that Beneficiary may cause
such financing statements and financing statement amendments to be filed without
any signature of a representative of the Grantor appearing thereon, where such
filings are permitted by applicable law.  Grantor hereby agrees to execute and
deliver on demand and hereby irrevocably constitutes and appoints Beneficiary
the attorney-in-fact of Grantor to execute and deliver and, if appropriate, to
file with the appropriate filing officer or office such security agreements,
financing statements, continuation statements or other instruments as
Beneficiary may request or require in order to impose, perfect or continue the
perfection of the lien or security interest created hereby.  Expenses of
retaking, holding, preparing for sale, selling or the like (including, without
limitation, Beneficiary's reasonable attorneys' fees and legal expenses),
together with interest thereon at the Default Interest Rate from the date
Beneficiary notifies Grantor of the incurrence thereof until actually paid by
Grantor, shall be paid by Grantor on demand and shall be secured by this
Security Instrument and by all of the other Loan Documents securing all or any
part of the indebtedness evidenced by the Note.  If notice is required by law,
Beneficiary shall give Grantor at least ten (10) days' prior written notice of
the time and place of any public sale of such property or of the time of or
after which any private sale or any other intended disposition thereof is to be
made, and if such notice is sent to Grantor, as the same is provided for the
mailing of notices herein, it is hereby deemed that such notice shall be and is
reasonable notice to Grantor.  No such notice is necessary for any such property
which is perishable, threatens to decline speedily in value or is of a type
customarily sold on a recognized market.  Any sale made pursuant to the
provisions of this Section 1.22 shall be deemed to have been a public sale
conducted in a commercially reasonable manner if held contemporaneously with the
foreclosure sale as provided in Section 3.1(e) hereof upon giving the same
notice with respect to the sale of the Property hereunder as is required under
said Section 3.1(e).  Furthermore, to the extent permitted by law, in
conjunction with, in addition to or in substitution for the rights and remedies
available to Beneficiary pursuant to any applicable Uniform Commercial Code:
 
(a)    In the event of a foreclosure sale, the Property may, at the option of
Beneficiary, be sold as a whole;
 
(b)    It shall not be necessary that Beneficiary take possession of the
aforementioned Collateral, or any part thereof, prior to the time that any sale
pursuant to the provisions of this Section 1.22 is conducted and it shall not be
necessary that said Collateral, or any part thereof, be present at the location
of such sale; and
 
(c)    Beneficiary may appoint or delegate any one or more persons as agent to
perform any act or acts necessary or incident to any sale held by Beneficiary,
including the sending of notices and the conduct of the sale, but in the name
and on behalf of Beneficiary.
 
The name, principal place of business and chief executive office of Grantor (as
Debtor under any applicable Uniform Commercial Code) are:

 
36

--------------------------------------------------------------------------------

 
 
Caruth Haven, L.P.
c/o Cornerstone Growth & Income REIT, Inc.
1920 Main Street, Suite 400
Irvine, CA 92614
 
The federal employer identification number/social security number of Grantor is
26 -3650072.
 
The name and address of Beneficiary (as Secured Party under any applicable
Uniform Commercial Code) is:



 
Cornerstone Operating Partnership LP
 
1920 Main Street, Suite 400
 
Irvine, CA 92614

 
(d)           Grantor shall not change its principal place of business, chief
executive office, state of organization or registration or its name, without in
each case, obtaining the prior written consent of Beneficiary.  Without
limitation to the foregoing, Beneficiary may condition its consent thereto upon
Grantor’s execution and delivery of additional financing statements or related
documents as Beneficiary may determine to be necessary to effectively evidence,
perfect or continue the perfection of Beneficiary’s security interest in the
Collateral as a result of any such change.
 
(e)           The security interests herein granted shall not be deemed or
construed to constitute Trustee or Beneficiary as a trustee in possession of the
Property, to obligate Trustee or Beneficiary to lease the Property or attempt to
do so, or to take any action, incur any expense or perform or discharge any
obligation, duty or liability whatsoever under any of the Leases or otherwise.
 
1.23  Easements and Rights-of-Way.  Grantor shall not grant any easement or
right-of-way with respect to all or any portion of the Real Estate or the
Improvements without the prior written consent of Beneficiary.  The purchaser at
any foreclosure sale hereunder may, at its discretion, disaffirm any easement or
right-of-way granted in violation of any of the provisions of this Security
Instrument and may take immediate possession of the Property free from, and
despite the terms of, such grant of easement or right-of-way.  If Beneficiary
consents to the grant of an easement or right-of-way, Beneficiary agrees to
grant such consent without charge to Grantor other than reasonable expenses,
including, without limitation, reasonable attorneys' fees, incurred by
Beneficiary in the review of Grantor's request and, if applicable, in the
preparation of documents relating to the subordination of this Security
Instrument to such easement or right-of-way.
 
1.24  Compliance with Laws.  (a)  Grantor shall, and shall cause the tenant
under the TRS Lease, at all times comply with all statutes, ordinances,
regulations and other governmental or quasi-governmental requirements and
private covenants now or hereafter relating to the ownership, construction, use
or operation of the Property or the provision o f services to the occupants of
the Property, including, but not limited to, those concerning employment and
compensation of persons engaged in operation and maintenance of the Property,
employee health and safety, quality and safety standards, accreditation
standards and

 
37

--------------------------------------------------------------------------------

 

requirements of applicable state department of health or other applicable state
regulatory agencies, quality and adequacy of medical care, distribution of
pharmaceuticals, rate setting, equipment, personnel, operating policies,
additions to facilities and services and fee splitting, and any environmental or
ecological requirements, even if such compliance shall require structural
changes to the Property; provided, however, that Grantor may, upon providing
Beneficiary with security satisfactory to Beneficiary, proceed diligently and in
good faith to contest the validity or applicability of any such statute,
ordinance, regulation or requirement so long as during such contest the Property
shall not be subject to any lien, charge, fine or other liability and shall not
be in danger of being forfeited, lost or closed.  Grantor shall not use or
occupy, or allow the use or occupancy of, the Property in any manner which
violates any lease of or any other agreement applicable to the Property or any
applicable law, rule, regulation or order or which constitutes a public or
private nuisance or which makes void, voidable or cancelable, or increases the
premium of, any insurance then in force with respect thereto.  Grantor shall
maintain or obtain, and shall require and cause the tenant under the TRS Lease
(and/or its property manager, as applicable) to obtain and maintain, all
licenses, qualifications and permits now held or hereafter required to be held
by Grantor for which the loss or suspension, revocation or failure to obtain or
renew could reasonably be expected to have a material adverse effect upon the
financial condition of the Grantor or the ability to operate the Property in
compliance with the requirements of this Security Instrument and as it has been
operated prior to the date hereof.
 
(b)    Grantor agrees that the Property shall at all times comply, to the extent
applicable, with the requirements of the Americans with Disabilities Act of
1990, the Fair Housing Amendments Act of 1988 and all other state and local laws
and ordinances related to handicapped access and all rules, regulations, and
orders issued pursuant thereto including, without limitation, the Americans with
Disabilities Act Accessibility Guidelines for Buildings and Facilities
(collectively, “Access Laws”).  Grantor agrees to give prompt notice to
Beneficiary of the receipt by Grantor of any complaints related to violations of
any Access Laws and of the commencement of any proceedings or investigations
which relate to compliance with applicable Access Laws.
 
(c) (i)      Without limiting the generality of any other provision of this
Security Instrument, Borrower shall be, and shall use its best efforts to cause
the tenant under the TRS Lease and any property manager, and its respective
employees and contractors (other than contracted agencies) in the exercise of
their duties on behalf of Grantor or any such property manager (with respect to
its operation of the Property) to be in compliance in all material respects with
all applicable laws relating to patient healthcare and/or patient healthcare
information, including without limitation the Health Insurance Portability and
Accountability Act of 1996, as amended, and the rules and regulations
promulgated thereunder (“HIPAA”) (collectively, “Healthcare Laws”).  Borrower
and such tenant shall maintain in all material respects all records required to
be maintained by any governmental authority or otherwise under the Healthcare
Laws and there are, to Grantor’s knowledge, after due inquiry, no presently
existing circumstances which would result or likely would result in material
violations of the Healthcare Laws.  Borrower and such tenant has and will
maintain all governmental approvals necessary under applicable laws for the
ownership and operation of the Property, as applicable (including such
Governmental Approvals as are required under such the Healthcare Laws).

 
38

--------------------------------------------------------------------------------

 
 
(ii)    If (1) Borrower or such tenant is a “covered entity” within the meaning
of HIPAA or (2) Borrower (with respect to its operation of the Property) is
subject to the “Administrative Simplification” provisions of HIPAA, then such
person(s) (x) have undertaken or will promptly undertake all necessary surveys,
audits, inventories, reviews, analyses and/or assessments (including any
necessary risk assessments) of all areas of its business and operations required
by HIPAA and/or that could be adversely affected by the failure of such
person(s) to be HIPAA Compliant (as defined below); (y) has developed or will
promptly develop a detailed plan and time line for becoming HIPAA Compliant (a
“HIPAA Compliance Plan”); and (z) has implemented or will implement those
provisions of such HIPAA Compliance Plan in all material respects necessary to
ensure that such person(s) are or become HIPAA Compliant.  For purposes hereof,
“HIPAA Compliant” shall mean that Borrower and such tenant, as applicable (A) is
or will be in compliance in all material respects with each of the applicable
requirements of the so-called “Administrative Simplification” provisions of
HIPAA on and as of each date that any part thereof, or any final rule or
regulation thereunder, becomes effective in accordance with its or their terms,
as the case may be (each such date, a “HIPAA Compliance Date”) if and to the
extent Borrower and/or such tenant are subjected to such provisions, rules or
regulations, and (B) are not and could not reasonably be expected to become, as
of any date following any such HIPAA Compliance Date, the subject of any civil
or criminal penalty, process, claim, action or proceeding, or any administrative
or other regulatory review, survey, process or proceeding (other than routine
surveys or reviews conducted by any government health plan or other
accreditation entity) that could result in any of the foregoing or that could
reasonably be expected to adversely affect Borrower’s business, operations,
assets, properties or condition (financial or otherwise), in connection with any
actual or potential violation by Borrower or such tenant of the then effective
provisions of HIPAA.
 
(iii)   If required under applicable law, Borrower or such tenant has and shall
maintain in full force and effect a valid certificate of need (“CON”) or similar
certificate, license, or approval issued by any state regulator or regulatory
agency for the requisite number of beds and/or units, as applicable, in the
Property, and a provider agreement or other required documentation of approved
provider status for each provider payment or reimbursement program, if
applicable.  Borrower shall operate the Property (or cause the Property to be
operated) in a manner such that the all required licenses therefore shall remain
in full force and effect.  True and complete copies of such licenses have been
delivered to Beneficiary.  No such licenses are or shall be pledged as
collateral security for any loan or indebtedness, other than this Loan and
Grantor shall not, and shall not suffer or permit: (1) any such license to be
rescinded, withdrawn, revoked, amended, modified, supplemented, or otherwise
alter the nature, tenor or scope of any of the licenses for the Property without
Beneficiary’s consent, (2) any amendment or other change to the Property’s
authorized units/beds capacity and/or the number of units/beds approved by any
governmental authority or agency, replace or transfer all of any part of the
units or beds to another site or location, or (3) voluntarily transfer or
encourage the transfer of any resident of the Property to any other facility,
unless such transfer is at the request of the resident or is for reasons
relating to the health, required level of medical care or safety of the resident
to be transferred.
 
(d)           Without limitation to the generality of any other provisions
herein: (i) if Borrower or the tenant under the TRS Lease participates in any
Medicare or Medicaid or other third-party payor programs with respect to the
Property, the Property will remain in compliance

 
39

--------------------------------------------------------------------------------

 

with all requirements for participation in Medicare and Medicaid, including the
Medicare and Medicaid Patient Protection Act of 1987, as it may be amended, and
such other third party payor programs.  The Property is and will remain in
conformance in all material respects with all insurance, reimbursement and cost
reporting requirements, and, if applicable, have a current provider agreement
that is in full force and effect under Medicare and Medicaid.
 
(ii)           There is no, and during the term of this Loan there shall be no,
threatened, existing or pending revocation, suspension, termination, probation,
restriction, limitation, or nonrenewal affecting Borrower the tenant under the
TRS Lease, any property manager, or the Property or any participation or
provider agreement with any third-party payor, if any, including Medicare,
Medicaid, Blue Cross and/or Blue Shield, and any other private commercial
insurance managed care and employee assistance program (such programs, the
“Third-Party Payor Programs”) to which any Borrower or the tenant under the TRS
Lease may presently be subject with respect to any Property, or at any time
hereafter is subject.  Notwithstanding the preceding sentence, Borrowers or the
tenant under the TRS Lease may contest (to the extent such contest rights are
available by statute or as otherwise permitted by law) in good faith by
appropriate proceedings, any of the foregoing so long as (i) Borrowers have
given prior written notice to Beneficiary of the intent to so contest or object
to same, (ii) such contest will not result in a material adverse change upon
Borrower, the Property or Borrower’s ability to (A) operate the Property for the
uses set forth herein or (B) repay the Loan, and (iii) Borrower and/or such
tenant under the TRS Lease is diligently contesting the same by appropriate
legal proceedings in good faith and at their own expense.  Neither Borrower or
tenant under the TRS Lease shall or shall permit, other than in the normal
course of business, any change in the terms of any of the Third-Party Payor
Programs now or hereinafter in effect or their normal billing payment or
reimbursement policies and procedures with respect thereto (including the amount
and timing of finance charges, fees and write-offs).  Notwithstanding the
foregoing, Borrower or such tenant under the TRS Lease may voluntarily withdraw
from or terminate any Third-Party Payor Program to which Borrower or such tenant
under the TRS Lease may be subject to with respect to any Property.  All
Medicaid, Medicare and private insurance cost reports and financial reports
submitted by Borrower or such tenant under the TRS Lease, if any, are and will
be materially accurate and complete and have not been and will not be misleading
in any material respects.  No cost reports for the Property remain open or
unsettled.
 
(e)           To Borrower’s knowledge, (i) no “F” Tags or higher with a scope
and severity of “G” or higher have been issued by any governmental authority
with respect to the Property which deficiencies remain uncured (whether or not
such cure has been formally recognized in a subsequent audit or inspection by a
governmental authority), and (ii) no penalties have been imposed on or
enforcement action has been undertaken by any governmental authority against any
Property, Borrower (or the tenant under the TRS Lease) or against any officer,
director, partner, member, manager or owner of Borrower (or the tenant under the
TRS Lease) which has not been paid in full and/or cured or is being contested in
good faith through administrative or judicial proceedings, as applicable.
 
(f)            (i) To Grantor’s knowledge, there are no current, pending or
outstanding Medicaid, Medicare or Third-Party Payor Programs reimbursement
audits or appeals pending at the Property, and there are no years that are
subject to audit.

 
40

--------------------------------------------------------------------------------

 
 
(ii)           To Grantor’s knowledge, there are no current or pending Medicaid
or Medicare or Third-Party Payor Programs recoupment efforts at the
Property.  Neither Borrower nor the tenant under the TRS Lease is a participant
in any federal program whereby any Governmental Authority may have the right to
recover funds by reason of the advance of federal funds, including those
authorized under the Hill-Burton Act (42 U.S.C. 291, et seq.), as it may be
amended.
 
(iii)           To Grantor’s knowledge, there are no and there will remain no
patient or resident care agreements with patients or residents which deviate in
any material adverse respect from the form agreements which have been delivered
to and approved by Beneficiary.
 
(iv)           To Grantor’s knowledge, in the event any management agreement is
terminated or in the event of foreclosure or other acquisition of the Property
by Beneficiary or its designee or any purchaser at a foreclosure sale or by
acceptance of a deed in lieu of foreclosure, Borrower, Beneficiary, any
subsequent manager or any subsequent purchaser need not obtain a CON prior to
applying for and receiving Medicare or Medicaid payments.
 
(v)           To Grantor’s knowledge, all patient or resident records at the
Property, including patient or resident trust fund accounts, are true and
correct in all material respects, and will remain true and correct in all
material respects.


(g)           Upon the occurrence of an uncured Event of Default and the request
of Beneficiary, Borrower shall and shall cause the tenant under the TRS Lease
and its property manager, if any, to complete, execute and deliver to
Beneficiary any applications, notices, documentation, and other information
necessary or desirable, in Beneficiary’s judgment, to permit Beneficiary or its
designee (including a receiver) to obtain, maintain or renew any one or more of
the licenses for the Property (or to become the owner of the existing licenses
for the Property) and to the extent permitted by applicable laws to obtain any
other provider agreements or governmental approvals then necessary or desirable
for the operation of the Property by Beneficiary or its designee for their
current use (including, without limitation, any applications for change of
ownership of the existing licenses or change of control of the owner of the
existing licenses).  After the occurrence and continuation of an Event of
Default, to the extent permitted by applicable laws, (i) Beneficiary is hereby
authorized (without the consent of Borrower or such tenant under the TRS Lease
or any other person) to submit any such applications, notices, documentation or
other information which Borrower caused to be delivered to Beneficiary in
accordance with the above provisions to the applicable governmental authorities,
or to take such other steps as Beneficiary may deem advisable to obtain,
maintain or renew any license or other governmental approvals in connection with
the operation of the Property for their current use, and Borrower agrees to, and
shall cause the tenant under the TRS Lease, to cooperate and to cause to
cooperate with Beneficiary in connection with the same and (ii) Borrower, upon
demand by Beneficiary, shall and shall cause the tenant under the TRS Lease to
take any action and cause to take any action necessary or desirable, in
Beneficiary’s sole judgment, to permit Beneficiary or its designee (including a
receiver) to use, operate and maintain the Property for its current use.  If
Borrower fails to comply with the provisions of this Secion for any reason
whatsoever, Borrower hereby irrevocably appoints Beneficiary and its designee as
Borrower’s attorney-in-fact, with full power of substitution, to take any action
and execute any documents and instruments necessary or desirable in
Beneficiary’s sole judgment to permit Beneficiary or its

 
41

--------------------------------------------------------------------------------

 

designee to undertake Borrower’s obligations under this Section, including
obtaining any licenses or governmental approvals then required for the operation
of the Property by Beneficiary or its designee for its current use.  The
foregoing power of attorney is coupled with an interest and is irrevocable and
Beneficiary may exercise its rights thereunder in addition to any other remedies
which Beneficiary may have against Borrower as a result of a Borrower’s breach
of the obligations contained in this Section.


1.25  Additional Taxes.  In the event of the enactment after this date of any
law of the state where the Property is located or of any other governmental
entity deducting from the value of the Property for the purpose of taxation any
lien or security interest thereon, or imposing upon Beneficiary the payment of
the whole or any part of the taxes or assessments or charges or liens herein
required to be paid by Grantor, or changing in any way the laws relating to the
taxation of mortgages or security agreements or debts secured by mortgages or
security agreements or the interest of the mortgagee or secured party in the
property covered thereby, or the manner of collection of such taxes, so as to
adversely affect this Security Instrument or the indebtedness secured hereby or
Beneficiary, then, and in any such event, Grantor, upon demand by Beneficiary,
shall pay such taxes, assessments, charges or liens, or reimburse Beneficiary
therefore; provided, however, that if in the opinion of counsel for Beneficiary
(a) it might be unlawful to require Grantor to make such payment, or (b) the
making of such payment might result in the imposition of interest beyond the
maximum amount permitted by law, then and in either such event, Beneficiary may
elect, by notice in writing given to Grantor, to declare all of the indebtedness
secured hereby to be and become due and payable in full, thirty (30) days from
the giving of such notice.
 
1.26  Grantor's Waivers.  To the full extent permitted by law, Grantor agrees
that Grantor shall not at any time insist upon, plead, claim or take the benefit
or advantage of any law now or hereafter in force providing for any
appraisement, valuation, stay, moratorium or extension, or any law now or
hereafter in force providing for the reinstatement of the indebtedness secured
hereby prior to any sale of the Property to be made pursuant to any provisions
contained herein or prior to the entering of any decree, judgment or order of
any court of competent jurisdiction, or any right under any statute to redeem
all or any part of the Property so sold.  To the full extent permitted by law,
Grantor shall not have or assert any right under any statute or rule of law
pertaining to the exemption of homestead or other exemption under any federal,
state or local law now or hereafter in effect, the administration of estates of
decedents or any other matters whatsoever to defeat, reduce or affect the right
of Beneficiary under the terms of this Security Instrument to a sale of the
Property, for the collection of the secured indebtedness without any prior or
different resort for collection, or the right of Beneficiary under the terms of
this Security Instrument to the payment of the indebtedness secured hereby out
of the proceeds of sale of the Property in preference to every other claimant
whatsoever.  Grantor, for Grantor and Grantor's successors and assigns, and for
any and all persons ever claiming any interest in the Property, to the full
extent permitted by law, hereby knowingly, intentionally and voluntarily with
and upon the advice of competent counsel waives, releases, relinquishes and
forever forgoes:  (a) all rights of valuation, appraisement, stay of execution,
reinstatement and notice of election or intention to mature or declare due the
secured indebtedness (except such notices as are specifically provided for
herein); (b) all right to a marshalling of the assets of Grantor, including the
Property, to a sale in the inverse order of alienation, or to direct the order
in which any of the Property shall be sold in the event of foreclosure of the
liens and security

 
42

--------------------------------------------------------------------------------

 

interests hereby created and agrees that any court having jurisdiction to
foreclose such liens and security interests may order the Property sold as an
entirety; (c) all rights and periods of redemption provided under applicable
law; and (d) all present and future statutes of limitations as a defense to any
action to enforce the provisions of this Security Instrument or to collect any
of the indebtedness secured hereby to the fullest extent permitted by law and
agrees that it shall not solicit or aid the solicitation of the filing of any
Petition (as hereinafter defined) against Grantor, whether acting on its own
behalf or on behalf of any other party.  Without limiting the generality of the
foregoing, Grantor shall not (i) provide information regarding the identity of
creditors or the nature of creditors' claims to any third party unless compelled
to do so by order of a court of competent jurisdiction or by regulation
promulgated by a governmental agency; or (ii) pay the legal fees or expenses of
any creditor of or interest holder in Grantor with respect to any matter
whatsoever.
 
1.27  SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.
 
GRANTOR, TO THE FULL EXTENT PERMITTED BY LAW, HEREBY KNOWINGLY, INTENTIONALLY
AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL, (i) SUBMITS TO
PERSONAL JURISDICTION IN THE STATE OF TEXAS OVER ANY SUIT, ACTION OR PROCEEDING
BY ANY PERSON ARISING FROM OR RELATING TO THE NOTE, THIS SECURITY INSTRUMENT OR
ANY OTHER OF THE LOAN DOCUMENTS, (ii) AGREES THAT ANY SUCH ACTION, SUIT OR
PROCEEDING MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION SITTING IN DALLAS COUNTY, TEXAS, (iii) SUBMITS TO THE JURISDICTION
OF SUCH COURTS, AND (iv) AGREES THAT IT WILL NOT BRING ANY ACTION, SUIT OR
PROCEEDING IN ANY OTHER FORUM (BUT NOTHING HEREIN SHALL AFFECT THE RIGHT OF
BENEFICIARY TO BRING ANY ACTION, SUIT OR PROCEEDING IN ANY OTHER
FORUM).  GRANTOR, TO THE FULLEST EXTENT PERMITTED BY LAW, FURTHER CONSENTS AND
AGREES TO SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER LEGAL PROCESS IN ANY SUCH
SUIT, ACTION OR PROCEEDING BY REGISTERED OR CERTIFIED U.S. MAIL, POSTAGE
PREPAID, TO GRANTOR AT THE ADDRESS FOR NOTICES DESCRIBED IN SECTION 5.4 HEREOF,
AND CONSENTS AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE IN EVERY RESPECT
VALID AND EFFECTIVE SERVICE (BUT NOTHING HEREIN SHALL AFFECT THE VALIDITY OR
EFFECTIVENESS OF PROCESS SERVED IN ANY OTHER MANNER PERMITTED BY LAW).
 
GRANTOR, TO THE FULL EXTENT PERMITTED BY LAW, HEREBY KNOWINGLY, INTENTIONALLY
AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL, WAIVES,
RELINQUISHES AND FOREVER FORGOES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO THE
INDEBTEDNESS SECURED HEREBY OR ANY CONDUCT, ACT OR OMISSION OF BENEFICIARY OR
GRANTOR, OR ANY OF THEIR DIRECTORS, OFFICERS, PARTNERS, MANAGERS, MEMBERS,
EMPLOYEES, AGENTS OR ATTORNEYS, OR ANY OTHER PERSONS AFFILIATED WITH BENEFICIARY
OR GRANTOR, IN

 
43

--------------------------------------------------------------------------------

 

EACH OF THE FOREGOING CASES, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.
 
1.28  Contractual Statute of Limitations.  Grantor hereby agrees that any claim
or cause of action by Grantor against Beneficiary, or any of Beneficiary's
directors, officers, employees, agents, accountants or attorneys, based upon,
arising from or relating to the indebtedness secured hereby, or any other
matter, cause or thing whatsoever, whether or not relating thereto, occurred,
done, omitted or suffered to be done by Beneficiary or by Beneficiary's
directors, officers, employees, agents, accountants or attorneys, whether
sounding in contract, in tort or otherwise, shall be barred unless asserted by
Grantor by the commencement of an action or proceeding in a court of competent
jurisdiction by the filing of a complaint within one (1) year after Grantor
first acquires or reasonably should have acquired knowledge of the first act,
occurrence or omission upon which such claim or cause of action, or any part
thereof, is based and service of a summons and complaint on an officer of
Beneficiary or any other person authorized to accept service of process on
behalf of Beneficiary, within thirty (30) days thereafter.  Grantor agrees that
such one (1) year period of time is reasonable and sufficient time for a
borrower to investigate and act upon any such claim or cause of action.  The one
(1) year period provided herein shall not be waived, tolled or extended except
by the specific written agreement of Beneficiary.  This provision shall survive
any termination of this Security Instrument or any of the other Loan Documents.
 
1.29  Management.  The management of the Property shall be by either:  (a)
Grantor or an entity affiliated with Grantor approved by Beneficiary for so long
as Grantor or said affiliated entity is managing the Property in a first class
manner; or (b) a professional property management company approved by
Beneficiary (any such person or entity which manages the Property, other than
Grantor is herein referred to as the “Manager”).  Such management by an
affiliated entity or a professional property management company shall be
pursuant to a written agreement approved by Beneficiary (the “Management
Agreement”); Beneficiary acknowledges that as of the date hereof, there is a
management agreement agreement in effect between 12 Oaks Management Services,
Inc. and Tenant.  In no event shall any Manager be removed or replaced or the
terms of any Management Agreement modified or amended without the prior written
consent of Beneficiary.  In the event (x) of a default hereunder or under any
Management Agreement then in effect, which default is not cured within any
applicable grace or cure period, (y) of a change in control (fifty percent or
more) of the ownership of the Manager (if Grantor is self-managing or the
Manager is an affiliate of Grantor), or (z) Manager provides cause for
termination pursuant to the Management Agreement, including, without limitation,
gross negligence, willful misconduct or fraud, or the Manager becomes insolvent
or a debtor in any bankruptcy or insolvency proceeding, Beneficiary shall have
the right to terminate, or to direct Grantor to terminate, such Management
Agreement at any time and, in any such event of termination of the Management
Agreement, to retain or direct Grantor to retain, a new management agent
approved by Beneficiary.  Without limitation to the foregoing, in the event the
Manager becomes insolvent or a debtor in any bankruptcy or insolvency
proceeding, without regard to whether Beneficiary shall have requested any such
termination, Grantor shall be required to terminate the Manager and provide for
management in conformity with this Section unless Grantor shall have obtained
Beneficiary’s written consent to retain the Manager which is insolvent, or a
debtor in bankruptcy or other insolvency proceeding.   All Rents and Profits
generated by or derived from the Property shall first be utilized solely for

 
44

--------------------------------------------------------------------------------

 

current expenses directly attributable to the ownership and operation of the
Property, including, without limitation, current expenses relating to Grantor's
liabilities and obligations with respect to this Security Instrument and the
other Loan Documents and, subject to the terms and conditions of the other Loan
Documents, the management fees payable pursuant to the Management Agreement, and
none of the Rents and Profits generated by or derived from the Property shall be
diverted by Grantor and utilized for any other purposes unless all such current
expenses attributable to the ownership and operation of the Property have been
fully paid and satisfied.
 
1.30  Hazardous Materials and Environmental Concerns.
 
(a)           Grantor hereby represents and warrants to Beneficiary that, as of
the date hereof:  (i) the Property is not, and to the best of Grantor's
knowledge, information and belief, after due inquiry and investigation, the
Property has not been, in direct or indirect violation of any local, state or
federal law, rule or regulation pertaining to environmental regulation,
contamination, remediation or human health and safety (including the regulation
or remediation of Hazardous Substances as defined below) including, without
limitation, the Architectural Barriers Act of 1968, the Texas Architectural
Barriers Statute of 1978, and the Fair Housing Amendments Act of 1988, all as
amended from time to time and including all regulations promulgated pursuant to
any one or more of them, and laws, statutes, ordinances, rules, regulations,
orders, or determinations relating to “wetlands,” including without limitation
those set forth in the Clean Water Act (33 U.S.C. §1251 et seq.), as amended
from time to time, the Texas Water Code, as amended from time to time; and the
Texas Solid Waste Disposal Act (TEX. HEALTH& SAFETY CODE ANN.
§§361.001-361.345), as amended from time to time  (collectively, "Environmental
Laws"), all as amended from time to time; (ii) no hazardous, toxic or harmful
substances, wastes, materials, pollutants or contaminants (including, without
limitation, asbestos, polychlorinated biphenyls, petroleum products, radon,
lead-based paint, flammable explosives, radioactive materials, infectious
substances or raw materials which may include hazardous constituents), mold,
mycotoxins, microbial matter and airborne pathogens (naturally occurring or
otherwise), or any other substances or materials which are included under or
regulated by Environmental Laws (collectively, "Hazardous Substances") are
located on or have been handled, manufactured, generated, stored, processed,
transported to or from, or disposed of on or Released or discharged from the
Property (including underground contamination) except, to Grantor’s knowledge
after due inquiry, for those substances used by Grantor in the ordinary course
of its business and in compliance with all Environmental Laws; (iii) the
Property is not subject to any private or governmental lien or judicial,
administrative or other notice or action relating to Hazardous Substances or
noncompliance with Environmental Laws, nor is Grantor aware of any basis for
such lien, notice or action; (iv) to Grantor’s knowledge, after due inquiry,
there are no underground storage tanks or other underground storage receptacles
(whether active or abandoned) for Hazardous Substances on the Property; (v)
Grantor has received no notice of, and to the best of Grantor's knowledge and
belief, after due inquiry and investigation, there does not exist any,
investigation, action, proceeding or claim by any agency, authority or unit of
government or by any third party which could result in any liability, penalty,
sanction or judgment under any Environmental Laws with respect to any condition,
use or operation of the Property, nor does Grantor know of any basis for such
investigation, action, proceeding or claim; (vi) Grantor has received no notice
that, and to the best of Grantor's knowledge and belief after due inquiry and
investigation, there has been no

 
45

--------------------------------------------------------------------------------

 

claim by any party that, any use, operation or condition of the Property has
caused any nuisance, trespass or any other liability or adverse condition on any
other property, nor does Grantor know of any basis for such notice or claim; and
(vii) there are no present environmental conditions or events or, to the best of
Grantor's knowledge, after due inquiry and investigation, past environmental
conditions or events on or near the Property that could be reasonably
anticipated to materially adversely affect the value of the Property.
 
Grantor shall keep or cause the Property to be kept free from Hazardous
Substances (except those substances used by Grantor in the ordinary course of
its business and in compliance with all Environmental Laws) and in compliance
with all Environmental Laws, shall not install or use any underground storage
tanks, shall expressly prohibit the use, generation, handling, storage,
production, processing and disposal of Hazardous Substances by all tenants,
(except those substances used by Tenants in the ordinary course of their
activities and in compliance with all Environmental Laws), invitees and
trespassers, and, without limiting the generality of the foregoing, during the
term of this Security Instrument, shall not install in the Improvements or
permit to be installed in the Improvements asbestos or any substance containing
asbestos.  If required by Beneficiary (including if recommended in any
third-party environmental report delivered to Beneficiary) or under any
Environmental Law, Grantor shall maintain an Operations and Maintenance Program
("O&M Program") for the management of asbestos, lead-based paint, radon or any
other Hazardous Substances at the Property.
 
Grantor shall promptly notify Beneficiary if Grantor shall become aware of (i)
any Hazardous Substances at, on, under, affecting or threatening to affect the
Property (except those substances used by Grantor or tenants in the ordinary
course of their business or activities, respectively, and in compliance with all
Environmental Laws), (ii) any lien, action or notice affecting or threatening to
affect the Property or Grantor resulting from any violation or alleged violation
of Environmental Law, (iii) any investigation, inquiry or proceeding concerning
Grantor on the Property pursuant to any Environmental Law or otherwise relating
to Hazardous Substances, or (iv) any occurrence, condition or state of facts
which would render any representation or warranty in this Section incorrect in
any respect if made at the time of such discovery.  Further, immediately upon
receipt of the same, Grantor shall deliver to Beneficiary copies of any and all
orders, notices, permits, applications, reports, and other communications,
documents and instruments pertaining to the actual, alleged or potential
non-compliance with any Environmental Laws in connection with the Property or
presence or existence of any Hazardous Substances at, on, about, under, within,
near or in connection with the Property (except those substances used in the
ordinary course of its business and in compliance with all Environmental
Laws).  Grantor shall, promptly and when and as required, at Grantor's sole cost
and expense, take all actions as shall be necessary or advisable for compliance
with the terms of this Section 1.30 or for the remediation of any and all
portions of the Property or other affected property, including, without
limitation, all investigative, monitoring, removal, containment, remedial and
response actions in accordance with all applicable Environmental Laws (and in
all events in a manner satisfactory to Beneficiary), and shall further pay or
cause to be paid, at no expense to Beneficiary, all remediation, response,
administrative and enforcement costs of applicable governmental agencies which
may be asserted against the Property.  In the event Grantor fails to do so (i)
Beneficiary may, but shall not be obligated to, undertake remediation at the
Property or other affected property necessary to bring the Property into
conformance with the terms of Environmental Laws, and (ii) Grantor hereby grants
to Beneficiary and its agents and

 
46

--------------------------------------------------------------------------------

 

employees access to the Property and a license to do all things Beneficiary
shall deem necessary to bring the Property into conformance with Environmental
Laws.  Any and all costs and expenses reasonably incurred by Beneficiary in
connection therewith, together with interest thereon at the Default Interest
Rate from the date incurred by Beneficiary until actually paid by Grantor, shall
be immediately paid by Grantor on demand and shall be secured by this Security
Instrument and by all of the other Loan Documents securing all or any part of
the indebtedness evidenced by the Note.  Grantor covenants and agrees, at
Grantor's sole cost and expense, to indemnify, defend (at trial and appellate
levels, and with attorneys, consultants and experts acceptable to Beneficiary),
and hold Beneficiary harmless from and against any and all liens, damages,
losses, liabilities, obligations, settlement payments, penalties, assessments,
citations, directives, claims, litigation, demands, defenses, judgments, suits,
proceedings, costs, disbursements or expenses of any kind or of any nature
whatsoever (including, without limitation, reasonable attorneys', consultants'
and experts' fees and disbursements actually incurred in investigating,
defending, settling or prosecuting any claim, litigation or proceeding) which
may at any time be imposed upon, incurred by or asserted or awarded against
Beneficiary or the Property, and arising directly or indirectly from or out
of:  (i) the presence, Release or threat of Release of any Hazardous Substances
on, in, under, affecting or threatening to affect all or any portion of the
Property or any surrounding areas, regardless of whether or not caused by or
within the control of Grantor; (ii) the violation of any Environmental Laws
relating to, affecting or threatening to affect the Property, whether or not
caused by or within the control of Grantor; (iii) the failure by Grantor to
comply fully with the terms and conditions of this Section 1.30; (iv) the breach
of any representation or warranty contained in this Section 1.30; or (v) the
enforcement of this Section 1.30, including, without limitation, the cost of
assessment, containment and/or removal of any and all Hazardous Substances on
and/or from all or any portion of the Property or any surrounding areas, the
cost of any actions taken in response to the presence, Release or threat of
Release of any Hazardous Substances on, in, under or affecting any portion of
the Property or any surrounding areas to prevent or minimize such release or
threat of release so that it does not migrate or otherwise cause or threaten
danger to present or future public health, safety, welfare or the environment,
and costs incurred to comply with the Environmental Laws in connection with all
or any portion of the Property or any surrounding areas.  The indemnity set
forth in this Section 1.30(c) shall also include any diminution in the value of
the security afforded by the Property or any future reduction in the sales price
of the Property by reason of any matter set forth in this Section
1.30(c).  Beneficiary's rights under this Section shall survive payment in full
of the indebtedness secured hereby and shall be in addition to all other rights
of Beneficiary under this Security Instrument, the Note and the other Loan
Documents.
 
Upon Beneficiary's request, at any time after the occurrence of a default
hereunder or at such other time as Beneficiary has reasonable grounds to believe
that Hazardous Substances are or have been handled, generated, stored,
processed, transported to or from, or released or discharged from or disposed of
on or around the Property (other than in the normal course of Grantor's or the
Tenants' business or activities, respectively, and in compliance with all
Environmental Laws) or that Grantor, any Tenant or the Property may be in
violation of Environmental Laws,  Grantor shall provide, at Grantor's sole cost
and expense, an inspection or audit of the Property prepared by a hydrogeologist
or environmental engineer or other appropriate consultant approved by
Beneficiary indicating the presence or absence of Hazardous Substances on the
Property (including asbestos-containing material or lead-based paint).  If

 
47

--------------------------------------------------------------------------------

 

Grantor fails to provide such inspection or audit within thirty (30) days after
such request, Beneficiary may order the same, and Grantor hereby grants to
Beneficiary and its employees and agents access to the Property and a license to
undertake such inspection or audit.  The cost of such inspection or audit,
together with interest thereon at the Default Interest Rate from the date
Beneficiary notifies Grantor that Beneficiary has incurred same until actually
paid by Grantor, shall be immediately paid by Grantor on demand and shall be
secured by this Security Instrument and by all of the other Loan Documents
securing all or any part of the indebtedness evidenced by the Note.
 
Without limiting the foregoing, Beneficiary and its authorized representatives
may, during normal business hours and at its own expense, but subject to the
rights of tenants, if any, inspect the Property and Grantor's records related
thereto for the purpose of determining compliance with Environmental Laws and
the terms and conditions of this Section 1.30.
 
As used herein, the term "Release" shall include, without limitation, any
intentional or unintentional placing, spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing, discarding or abandoning of any Hazardous Substance, other than in
the normal course of business or activities or its tenants, and in compliance
with all Environmental Laws.
 
Grantor represents and warrants that, from and after its acquisition of the
Property, Grantor has provided, and Grantor covenants and agrees that Grantor
shall provide all legally required notices with respect to the discovery or
release of any hazardous substances at the Property and shall perform each of
the continuing obligations of a bona fide prospective purchaser pursuant to 42
U.S.C. 9601(40).   Grantor shall notify Beneficiary of any notice given or
action taken pursuant to this Section 1.30(g).  This Section 1.30(g) shall
survive any termination, satisfaction or foreclosure or other enforcement of
this Security Instrument.
 
1.31  Indemnification; Subrogation.
 
GRANTOR SHALL INDEMNIFY, DEFEND AND HOLD BENEFICIARY HARMLESS AGAINST: (I) ANY
AND ALL CLAIMS FOR BROKERAGE, LEASING, FINDER'S OR SIMILAR FEES WHICH MAY BE
MADE RELATING TO THE PROPERTY OR THE SECURED INDEBTEDNESS, (II) ANY AND ALL
LIABILITY, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, CLAIMS, ACTIONS, SUITS,
LIENS, CHARGES, ENCUMBRANCES, COSTS AND EXPENSES (INCLUDING BENEFICIARY'S
ATTORNEYS' FEES, TOGETHER WITH APPELLATE COUNSEL FEES, IF ANY) OF WHATEVER KIND
OR NATURE WHICH MAY BE ASSERTED AGAINST, IMPOSED ON OR INCURRED BY BENEFICIARY
UNDER ANY LEASE OR OCCUPANCY AGREEMENT FOR ANY LOSS ARISING FROM A FAILURE OR
INABILITY TO COLLECT RENTS AND PROFITS OR IN CONNECTION WITH THE SECURED
INDEBTEDNESS, THIS SECURITY INSTRUMENT, THE PROPERTY, OR ANY PART THEREOF, OR
THE EXERCISE BY BENEFICIARY OF ANY RIGHTS OR REMEDIES GRANTED TO IT UNDER THIS
SECURITY INSTRUMENT, AND ANY DEFAULT UNDER THIS SECURITY INSTRUMENT,  (III) ANY
LIENS (WHETHER JUDGMENTS, MECHANICS', MATERIALMEN'S OR OTHERWISE), CHARGES AND
ENCUMBRANCES FILED AGAINST THE PROPERTY, AND (IV) ANY CLAIMS AND DEMANDS FOR

 
48

--------------------------------------------------------------------------------

 

DAMAGES OR INJURY, INCLUDING CLAIMS FOR PROPERTY DAMAGE, PERSONAL INJURY OR
WRONGFUL DEATH, ARISING OUT OF OR IN CONNECTION WITH ANY ACCIDENT OR FIRE OR
OTHER CASUALTY ON THE REAL ESTATE OR THE IMPROVEMENTS OR ANY NUISANCE OR
TRESPASS MADE OR SUFFERED THEREON, INCLUDING, IN ANY CASE, ATTORNEYS’ FEES,
COSTS AND EXPENSES AS AFORESAID, WHETHER AT PRETRIAL, TRIAL OR APPELLATE LEVEL
FOR ANY CIVIL, CRIMINAL OR ADMINISTRATIVE PROCEEDINGS.  SHOULD BENEFICIARY INCUR
ANY LIABILITY UNDER THIS SECURITY INSTRUMENT OR ANY OF THE OTHER LOAN DOCUMENTS,
THE AMOUNT THEREOF, INCLUDING, WITHOUT LIMITATION, COSTS, EXPENSES AND
REASONABLE ATTORNEYS' FEES, TOGETHER WITH INTEREST THEREON AT THE DEFAULT
INTEREST RATE FROM THE DATE BENEFICIARY NOTIFIES GRANTOR THAT BENEFICIARY HAS
INCURRED THE SAME UNTIL ACTUALLY PAID BY GRANTOR, SHALL BE IMMEDIATELY DUE AND
PAYABLE TO BENEFICIARY BY GRANTOR ON DEMAND AND SHALL BE SECURED HEREBY AND BY
ALL OF THE OTHER LOAN DOCUMENTS SECURING ALL OR ANY PART OF THE INDEBTEDNESS
EVIDENCED BY THE NOTE.  HOWEVER, NOTHING HEREIN SHALL BE CONSTRUED TO OBLIGATE
GRANTOR TO INDEMNIFY, DEFEND AND HOLD HARMLESS BENEFICIARY FROM AND AGAINST ANY
AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, CLAIMS, ACTIONS,
SUITS, COSTS AND EXPENSES ENACTED AGAINST, IMPOSED ON OR INCURRED BY BENEFICIARY
BY REASON OF BENEFICIARY'S WILLFUL MISCONDUCT OR GROSS NEGLIGENCE.  THIS
INDEMNITY SHALL SURVIVE PAYMENT IN FULL OF THE INDEBTEDNESS SECURED HEREBY.
 
BENEFICIARY MAY ENGAGE THE SERVICES OF ATTORNEYS IF IT IS MADE A PARTY DEFENDANT
TO ANY LITIGATION (OR THREATENED ACTION OR CLAIM) OR TO ENFORCE THE TERMS OF
THIS SECURITY INSTRUMENT OR TO PROTECT ITS RIGHTS HEREUNDER, AND, IN THE EVENT
OF ANY SUCH ENGAGEMENT, GRANTOR SHALL PAY BENEFICIARY'S ATTORNEYS' FEES
(TOGETHER WITH REASONABLE APPELLATE COUNSEL FEES, IF ANY), CONSULTANTS' FEES,
EXPERTS FEES, AND EXPENSES REASONABLY INCURRED BY BENEFICIARY, WHETHER OR NOT AN
ACTION IS ACTUALLY COMMENCED AGAINST GRANTOR.  ALL REFERENCES TO "ATTORNEYS" IN
THIS SUBSECTION AND ELSEWHERE IN THIS SECURITY INSTRUMENT SHALL INCLUDE WITHOUT
LIMITATION ANY ATTORNEY OR LAW FIRM ENGAGED BY BENEFICIARY AND BENEFICIARY'S
IN-HOUSE COUNSEL, AND ALL REFERENCES TO "FEES AND EXPENSES" IN THIS SUBSECTION
AND ELSEWHERE IN THIS SECURITY INSTRUMENT SHALL INCLUDE WITHOUT LIMITATION ANY
FEES OF SUCH ATTORNEY OR LAW FIRM AND ANY ALLOCATION CHARGES AND ALLOCATION
COSTS OF BENEFICIARY'S IN-HOUSE COUNSEL.
 
A WAIVER OF SUBROGATION SHALL BE OBTAINED BY GRANTOR FROM ITS INSURANCE CARRIER
AND, CONSEQUENTLY, GRANTOR WAIVES ANY AND ALL RIGHT TO CLAIM OR RECOVER AGAINST
BENEFICIARY, ITS OFFICERS, EMPLOYEES, AGENTS AND REPRESENTATIVES, FOR LOSS OF OR
DAMAGE TO GRANTOR, THE PROPERTY, GRANTOR'S PROPERTY OR THE PROPERTY OF OTHERS
UNDER GRANTOR'S CONTROL FROM ANY CAUSE INSURED AGAINST OR

 
49

--------------------------------------------------------------------------------

 

REQUIRED TO BE INSURED AGAINST BY THE PROVISIONS OF THIS SECURITY INSTRUMENT.
 
1.32  Covenants with Respect to Indebtedness; Operations and Fundamental Changes
of Grantor.  Grantor  represents, warrants and covenants as of the date hereof
and until such time as the indebtedness secured hereby is paid in full, that
Grantor:
 
(a)    has not owned, does not own and will not own any asset other than (i) the
Property, and (ii) incidental personal property necessary for the operation of
the Property;
 
(b)    has not engaged, is not engaged and will not engage in any business other
than the ownership, management and operation of the Property;
 
(c)    will not (other than the TRS Lease) enter into any contract or agreement
with any general partner, principal, member or affiliate of Grantor or any
affiliate of any such general partner, principal, or member of Grantor, except
upon terms and conditions that are intrinsically fair and substantially similar
to those that would be available on an arms-length basis with third parties
other than an affiliate;
 
(d)    has not incurred and will not incur any debt, secured or unsecured,
direct or contingent (including guaranteeing any obligation), other than (i) the
secured indebtedness, and (ii) unsecured trade payables or accrued expenses
incurred in the ordinary course of business of operating the Property and not
outstanding for more than sixty days with trade creditors and in amounts as are
normal and reasonable under the circumstances;
 
(e)    no debt whatsoever may be secured (senior, subordinate or pari passu) by
the Property;
 
(f)    has not made and will not make any loans or advances (other than as may
be expressly required pursuant to the terms of the TRS Lease) to any third party
(including any general partner, principal, member or affiliate of Grantor, or
any guarantor);
 
(g)    is and will be solvent and pay its debts from its assets as the same
shall become due;
 
(h)    has done or caused to be done and will do all things necessary to
preserve its existence and corporate, limited liability company and partnership
formalities (as applicable), and will not, nor will any partner, limited or
general, or member or shareholder thereof, amend, modify or otherwise change its
partnership certificate, partnership agreement, certificate or articles of
incorporation or organization, or by-laws or operating agreement or regulations,
in a manner which adversely affects Grantor's, or any such partner's, member's
or shareholders' existence as a single-purpose, single-asset "bankruptcy remote"
entity.  If Grantor is a single member limited liability company, Grantor shall
be organized and formed under (and shall maintain its existence under) the laws
of the State of Delaware and shall have at all times at least one individual who
has been designated as a ‘special member’ of such limited liability company,
which special member shall, pursuant to the terms of the certificate of
formation and/or operating agreement of such limited liability company,
automatically become a member of such limited liability company (without any
further consent or action required) upon the occurrence of any

 
50

--------------------------------------------------------------------------------

 

event or circumstance which would cause the sole member of such limited
liability company to cease to be a member of such limited liability company;
 
(i)     will conduct and operate its business as presently conducted and
operated;
 
(j)     will maintain books and records and bank accounts separate from those of
its affiliates, including its general partners, principals and members;
 
(k)    will be, and at all times will hold itself out to the public as, a legal
entity separate and distinct from any other entity (including any affiliate of
Grantor, any constituent party of Grantor, any guarantor or any affiliate of any
constituent party or guarantor); has corrected, and shall correct, any known
misunderstanding regarding its status as a separate entity; has conducted and
shall conduct, its business in its own name; has paid, and will pay, its own
liabilities out of its own funds and assets; has not, and shall not identify
itself or any of its affiliates as a division or a part of the other; and has
maintained and utilized, and shall maintain separate stationery, invoices and
checks from any other entity);
 
(l)     will file its own tax returns;
 
(m)   will maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations;
 
(n)    will not, nor will any shareholder, partner, member or affiliate, seek
the dissolution or winding up, in whole or in part, of Grantor;
 
(o)    will not enter into any transaction of merger or consolidation, or
acquire by purchase or otherwise all or substantially all of the business or
assets of, or any stock or beneficial ownership of, any entity;
 
(p)    will not commingle the funds and other assets of Grantor with those of
any general partner, principal, member or affiliate, or any other person;
 
(q)            has and will maintain its assets in such a manner that it is not
costly or difficult to segregate, ascertain or identify its individual assets
from those of any affiliate or any other person;
 
(r)     has, and any general partner or operating member of Grantor has, at all
times since its formation, observed all legal and customary formalities
regarding its formation and will continue to observe all legal and customary
formalities;
 
(s)    does not and will not hold itself out to be responsible for the debts or
obligations of any other person; and
 
(t)     upon the commencement of a voluntary or involuntary bankruptcy
proceeding by or against Grantor, Grantor shall not seek a supplemental stay or
otherwise pursuant to 11 U.S.C. 105 or any other provision of the Act, or any
other debtor relief law (whether statutory, common law, case law, or otherwise)
of any jurisdiction whatsoever, now or hereafter in effect,

 
51

--------------------------------------------------------------------------------

 

which may be or become applicable, to stay, interdict, condition, reduce or
inhibit the ability of Beneficiary to enforce any rights of Beneficiary against
any guarantor or indemnitor of the secured obligations or any other party liable
with respect thereto by virtue of any indemnity, guaranty or otherwise.
 
1.33 Litigation.  Grantor will give prompt written notice to Beneficiary and any
servicer of any litigation or governmental proceedings pending or threatened (in
writing) against Grantor which might have a material adverse effect upon Grantor
or the Property.
 
1.34 ERISA. Grantor shall not engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by
Beneficiary of any of its rights under the Note, this Security Instrument or any
of the other Loan Documents) to be a non-exempt (under a statutory or
administrative class exemption) prohibited transaction under ERISA.
 
Grantor further covenants and agrees to deliver to Beneficiary such
certifications or other evidence from time to time throughout the term of this
Security Instrument, as requested by Beneficiary in its sole discretion, that
(i) Grantor is not an "employee benefit plan" as defined in Section 3(3) of
ERISA, which is subject to Title I of ERISA, or a "governmental plan" within the
meaning of Section 3(3) of ERISA; and (ii) Grantor is not subject to state
statutes regulating investments and fiduciary obligations with respect to
governmental plans.
 
GRANTOR SHALL INDEMNIFY BENEFICIARY AND DEFEND AND HOLD BENEFICIARY HARMLESS
FROM AND AGAINST ALL CIVIL PENALTIES, EXCISE TAXES, OR OTHER LOSS, COST DAMAGE
AND EXPENSE (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS' FEES AND
DISBURSEMENTS AND COSTS INCURRED IN THE INVESTIGATION, DEFENSE AND SETTLEMENT OF
CLAIMS AND LOSSES INCURRED IN CORRECTING ANY PROHIBITED TRANSACTION OR IN THE
SALE OF A PROHIBITED LOAN, AND IN OBTAINING ANY INDIVIDUAL PROHIBITED
TRANSACTION EXEMPTION UNDER ERISA THAT MAY BE REQUIRED, IN BENEFICIARY'S SOLE
DISCRETION) THAT BENEFICIARY MAY INCUR, DIRECTLY OR INDIRECTLY, AS A RESULT OF A
DEFAULT UNDER THIS SECTION.  THIS INDEMNITY SHALL SURVIVE ANY TERMINATION,
SATISFACTION OR FORECLOSURE OF THIS SECURITY INSTRUMENT.
 
Section 1.35. Compliance with Anti-Terrorism Laws.  (a) None of Grantor, any
guarantor or any other Person which owns a direct or indirect equity interest in
any of the foregoing (x) is identified by the Office of Foreign Assets Control,
Department of the Treasury (“OFAC”) or otherwise qualifies as an Embargoed
Person (as hereinafter defined), or (y) has been previously indicted for or
convicted of any felony involving a crime or crimes of moral turpitude or for
any Patriot Act Offense (as defined below), or (z) is currently under
investigation by any governmental authority for alleged criminal
activity.  Grantor has performed and shall perform reasonable due diligence to
insure that at all times throughout the term of the Loan, including after giving
effect to any transfers permitted pursuant to the Loan Documents, (i) that none
of the funds or other assets of Grantor, any guarantor or any other Person who
owns a direct or indirect equity interest in Grantor or any guarantor constitute
property of, or are beneficially owned, directly or indirectly, by any person,
entity or government subject to trade

 
52

--------------------------------------------------------------------------------

 

restrictions under U.S. law, including, but not limited to, The USA Patriot Act
(including the anti-terrorism provisions thereof), the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701, et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
thereunder or related thereto including without limitation those related to
Specially Designated Nationals, Specially Designated Global Terrorists and
blocked persons, with the result that the investment in Grantor, Principal or
Guarantor, as applicable (whether directly or indirectly), is prohibited by law
or the Loan made by the Beneficiary is in violation of law (“Embargoed Person”);
(ii) no Embargoed Person has any interest of any nature whatsoever in Grantor,
any guarantor or any other Person which owns a direct or indirect equity
interest in any of the foregoing, as applicable, with the result that the
investment in any such parties, as applicable (whether directly or indirectly),
is prohibited by law or the Loan is in violation of law; and (iii) none of the
funds of Grantor, any guarantor or any other Person which owns a direct or
indirect equity interest in any of the foregoing, as applicable, have been
derived from, or are the proceeds of, any unlawful activity, including money
laundering, terrorism or terrorism activities, with the result that the
investment in Grantor, any guarantor or any other Person which owns a direct or
indirect equity interest in any of the foregoing, as applicable (whether
directly or indirectly), is prohibited by law or the Loan is in violation of
law, or may cause the Property to be subject to forfeiture or seizure.  Grantor
shall, and shall cause any guarantor to provide such evidence and confirmation
of identity (including, without limitation, certificates) as may be requested by
Beneficiary at any time, and from time to time, to enable Beneficiary to verify
such party’s identity or to comply with any applicable law or regulation,
including without limitation, the USA Patriot Act.  In addition, Grantor shall
provide to Beneficiary such additional information and confirmation (including,
without limitation, certificates) as Beneficiary may request from time to time
in order to comply with, and/or confirm Grantor’s and/or guarantor’s compliance
with, all applicable requirements of governmental authorities having
jurisdiction of the Grantor and/or the Property, including without limitation,
those laws and regulations concerning money laundering and similar
activities.  For purposes hereof, “Patriot Act Offense” means any violation of
the criminal laws of the United States of America or of any of the several
states, or that would be a criminal violation if committed within the
jurisdiction of the United States of America or any of the several states,
relating to terrorism or the laundering of monetary instruments, including any
offense under (a) the criminal laws against terrorism; (b) the criminal laws
against money laundering; (c) the Bank Secrecy Act, as amended, (d) the Money
Laundering Control Act of 1986, as amended, or the (e) Patriot Act. “Patriot Act
Offense" also includes the crimes of conspiracy to commit, or aiding and
abetting another to commit, a Patriot Act Offense.  Grantor will advise
Beneficiary immediately of any material change that would affect the
representations, warranties and covenants set forth in this Section 1.36.
 
(b)    If a tenant under any Lease is charged with crimes involving money
laundering or predicate crimes to money laundering, and such charges are not
dismissed without further investigation within thirty days, then Grantor shall
give notice of such charges of which Grantor has actual knowledge to Beneficiary
and upon Beneficiary’s request, Grantor shall exclude from the debt service any
Rents from such tenant or resident of the Property.

 
53

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
EVENTS OF DEFAULT
 
2.1  Events of Default.  The indebtedness secured hereby shall become
immediately due and payable at the option of Beneficiary upon the happening of
any one or more of the following events of default (each, an "Event of
Default"):
 
(a)    Grantor fails to make any payment under the Note when due.
 
(b)    Grantor fails to punctually perform any covenant, agreement, obligation,
term or condition hereof which requires payment of any money to Beneficiary
(except those regarding payments to be made under the Note).
 
(c)    Grantor fails to provide insurance as required by Section 1.4 hereof or
fails to perform any covenant, agreement obligation, term or condition set forth
in Section 1.16 or Section 1.30 hereof.
 
(d)    Grantor fails to perform any other covenant, agreement, obligation, term
or condition set forth herein other than those otherwise described in this
Section 2.1 and, to the extent such failure or default is susceptible of being
cured, the continuance of such failure or default for thirty (30) days after
written notice thereof from Beneficiary to Grantor; provided, however, that if
such default is susceptible of cure but such cure cannot be accomplished with
reasonable diligence within said period of time, and if Grantor commences to
cure such default promptly after receipt of notice thereof from Beneficiary, and
thereafter prosecutes the curing of such default with reasonable diligence, such
period of time shall be extended for such period of time as may be necessary to
cure such default with reasonable diligence, but not to exceed an additional
thirty (30) days.
 
(e)    Any representation or warranty made herein, in or in connection with any
application or commitment relating to the Loan, or in any of the other Loan
Documents to Beneficiary by Grantor, by any principal or general partner in
Grantor or by any indemnitor or guarantor under any indemnity or guaranty
executed in connection with the Loan is determined by Beneficiary to have been
false or misleading in any material respect at the time made.
 
(f)     There shall be a sale, conveyance, disposition, alienation,
hypothecation, leasing, assignment, pledge, mortgage, granting of a security
interest in or other transfer or further encumbrancing of the Property, Grantor
or its owners, or any portion thereof or any interest therein, in violation of
Section 1.13 hereof.
 
(g)    A default occurs under any of the other Loan Documents which has not been
cured within any applicable grace or cure period therein provided.
 
(h)    Grantor, any principal, general partner or managing member (as
applicable) in Grantor or any indemnitor or guarantor under any indemnity or
guaranty executed in connection with the loan secured hereby becomes insolvent,
or shall make a transfer in fraud of creditors, or shall make an assignment for
the benefit of creditors, shall file a petition in bankruptcy, shall voluntarily
be adjudicated insolvent or bankrupt or shall admit in writing the inability to
pay

 
54

--------------------------------------------------------------------------------

 

debts as they mature, shall petition or apply to any tribunal for or shall
consent to or shall not contest the appointment of a receiver, trustee,
custodian or similar officer for Grantor, for any such principal, general
partner or managing member (as applicable) of Grantor or for any such indemnitor
or guarantor or for a substantial part of the assets of Grantor, of any such
principal, managing member or general partner of Grantor or of any such
indemnitor or guarantor, or shall commence any case, proceeding or other action
under any bankruptcy, reorganization, arrangement, readjustment or debt,
dissolution or liquidation law or statute of any jurisdiction, whether now or
hereafter in effect.
 
(i)     A petition ("Petition") is filed or any case, proceeding or other action
is commenced against Grantor, against any principal, general partner or managing
member of Grantor or against any indemnitor or guarantor under any indemnity or
guaranty executed in connection with the loan secured hereby seeking to have an
order for relief entered against it as debtor or seeking reorganization,
arrangement, adjustment, liquidation, dissolution or composition of it or its
debts or other relief under any law relating to bankruptcy, insolvency,
arrangement, reorganization, receivership or other debtor relief under any law
or statute of any jurisdiction, whether now or hereafter in effect, or a court
of competent jurisdiction enters an order for relief against Grantor, against
any principal, managing member or general partner of Grantor or against any
indemnitor or guarantor under any indemnity or guaranty executed in connection
with the loan secured hereby, as debtor, or an order, judgment or decree is
entered appointing, with or without the consent of Grantor, of any such
principal, managing member or general partner of Grantor or of any such
indemnitor or guarantor, a receiver, trustee, custodian or similar officer for
Grantor, for any such principal, managing member or general partner of Grantor
or for any such indemnitor or guarantor, or for any substantial part of any of
the properties of Grantor, of any such principal,  general partner or managing
member of Grantor or of any such indemnitor or guarantor, and if any such event
shall occur, such Petition, case, proceeding, action, order, judgment or decree
shall not be dismissed within sixty (60) days after being commenced.
 
(j)     Grantor solicits or aids the solicitation of the filing of any Petition
against Grantor including, without limitation:  (i) providing information
regarding the identity of creditors or the nature of creditors' claims to any
third party unless compelled to do so by order of a court of competent
jurisdiction or by regulation promulgated by a governmental agency, or (ii)
paying the legal fees or expenses of any creditor of or interest holder in
Grantor with respect to any matter whatsoever.
 
(k)    The Property or any part thereof shall be taken on execution or other
process of law in any action against Grantor.
 
(l)     Grantor abandons all or a portion of the Property.
 
(m)           The holder of any lien or security interest on the Property
(without implying the consent of Beneficiary to the existence or creation of any
such lien or security interest), whether superior or subordinate to this
Security Instrument or any of the other Loan Documents, declares a default and
such default is not cured within any applicable grace or cure period set forth
in the applicable document or such holder institutes foreclosure or other
proceedings for the enforcement of its remedies thereunder.

 
55

--------------------------------------------------------------------------------

 
 
(n)    The Property, or any part thereof, is subjected to actual or threatened
waste or to removal, demolition or material alteration so that the value of the
Property is materially diminished thereby and Beneficiary determines (in its
subjective determination) that it is not adequately protected from any loss,
damage or risk associated therewith.
 
(o)    Any dissolution, termination, partial or complete liquidation, merger or
consolidation of Grantor, any of its principals, members, or general partners.
 
(p)    An event of default occurs pursuant to the TRS Lease.


(q)    The Required Debt Service Coverage Ratio is not achieved and maintained
for any calendar quarter during the term of the Loan.


(r)     Grantor or any operator of the Property fails within the time deadlines
set by any governmental authority to correct any deficiency that may cause any
action by such agency with respect to the Property to have a material adverse
affect on the income or operation of the Property or on Grantor’s or any
operator’s interest in the Property, including without limitation, a
termination, revocation or suspension of any license or permit or a ban on new
resident admissions.


ARTICLE III

 
REMEDIES
 
3.1  Remedies Available.  If there shall occur a default under this Security
Instrument, and such default has not been cured within any applicable grace or
cure period, then this Security Instrument is subject to foreclosure as provided
by law and Beneficiary may, at its option and by or through a trustee, nominee,
assignee or otherwise, to the fullest extent permitted by law, exercise  any or
all of the following rights, remedies and recourses, either successively or
concurrently.
 
(a)    Acceleration.  Accelerate the maturity date of the Note and declare any
or all of the indebtedness secured hereby to be immediately due and payable
without any presentment, demand, protest, notice or action of any kind whatever
(each of which is hereby expressly waived by Grantor), whereupon the same shall
become immediately due and payable.  Upon any such acceleration, payment of such
accelerated amount shall constitute a prepayment of the principal balance of the
Note shall then be immediately due and payable.  Beneficiary shall not be
required to demonstrate any actual impairment of its security or any increased
risk of default hereunder in order to declare the indebtedness secured hereby
immediately due and payable upon an Event of Default.
 
(b)    Entry on the Property.  Without in any way curing or waiving any default
of Grantor, either in person, by agent or by court-appointed receiver, with or
without bringing any action or proceeding, or by a receiver appointed by a court
and without regard to the adequacy of its security, enter upon and take
possession of the Property, or any part thereof, in its own name, without force
or with such force as is permitted by law and without notice or process or with
such notice or process as is required by law unless such notice and process are
waivable, in

 
56

--------------------------------------------------------------------------------

 

which case Grantor hereby waives such notice and process, and do any and all
acts and perform any and all work which may be desirable or necessary in
Beneficiary's judgment to complete any unfinished construction on the Real
Estate, to preserve and/or enhance the value, marketability or rentability of
the Property, to increase the income therefrom, to manage and operate the
Property or to protect the security hereof and all sums expended by Beneficiary
therefor, together with interest thereon at the Default Interest Rate (as
defined in the Note), shall be immediately due and payable to Beneficiary by
Grantor on demand and shall be secured hereby and by all of the other Loan
Documents securing all or any part of the indebtedness evidenced by the Note.
 
(c)    Collect Rents and Profits.  With or without taking possession of the
Property, sue for or otherwise collect the Rents and Profits, including those
past due and unpaid, and apply the same, less costs and expenses of operation
and collection, including reasonable  attorney's fees, upon any indebtedness
secured hereby, all in such order as Beneficiary in its discretion may
determine.
 
(d)    Appointment of Receiver.  Upon, or at any time prior or after, initiating
the exercise of any power of sale, instituting any judicial foreclosure or
instituting any other foreclosure of the liens and security interests provided
for herein or any other legal proceedings hereunder, make application, ex-parte,
to a court of competent jurisdiction for appointment of a receiver, trustee,
liquidator or conservator for all or any part of the Property, as a matter of
strict right and without notice to Grantor and without regard to the adequacy of
the Property for the repayment of the indebtedness secured hereby or the
solvency of Grantor or any person or persons liable for the payment of the
indebtedness secured hereby, and Grantor does hereby irrevocably consent to such
appointment, waives any and all notices of and defenses to such appointment and
agrees not to oppose any application therefor by Beneficiary, but nothing herein
is to be construed to deprive Beneficiary of any other right, remedy or
privilege Beneficiary may now have under the law to have a receiver, trustee,
liquidator or conservator appointed, provided, however, that the appointment of
such receiver, trustee, liquidator or conservator or other appointee by virtue
of any court order, statute or regulation shall not impair or in any manner
prejudice the rights of Beneficiary to receive payment of the Rents and Profits
pursuant to other terms and provisions of this Security Instrument or the
Assignment.  Any such receiver, trustee, liquidator or conservator shall have
all of the usual powers and duties of receivers, trustees, liquidators or
conservators in similar cases, including, without limitation, the full power to
hold, develop, rent, lease, manage, maintain, operate and otherwise use or
permit the use of the Property upon such terms and conditions as said receiver
may deem to be prudent and reasonable under the circumstances as more fully set
forth in Section 3.3 below.  Such receivership shall, at the option of
Beneficiary, continue until full payment of all of the indebtedness secured
hereby or until title to the Property shall have passed by foreclosure sale
under this Security Instrument or deed in lieu of foreclosure.
 
(e)    Foreclosure.  Sell or offer for sale the Property in such portions, order
and parcels as Beneficiary may determine, with or without having first taken
possession of same, to the highest bidder for cash at public auction.  Such sale
shall be made at a location designated for foreclosure sales in accordance with
the Texas Property Code at the courthouse of the County wherein the Land (or any
portion thereof to be sold) is located on the first Tuesday of any month between
the hours of 10:00 A.M. and 4:00 P.M. after giving notice of the time, place and
terms of sale and that portion of the Property to be sold, by (1) (A) posting or
causing to be posted

 
57

--------------------------------------------------------------------------------

 

written or printed notice thereof at least 21 days prior to the date of said
sale at the County courthouse door thereof, (B) at least 21 days preceding the
date of such sale, filing such notice in the office of the county clerk of the
County in which the Land (or any portion thereof to be sold) is located and (C)
at least 21 days preceding the date of such sale serving written notice of the
proposed sale by certified mail on each person or entity obligated to pay the
Indebtedness according to the records of the Beneficiary; or (2) by
accomplishing all or any of the aforesaid in such manner as permitted or
required by Chapter 51, Section 51.002 of the Texas Property Code relating to
the sale of real estate or by Chapter 9 of the UCC relating to the sale of
collateral after default by a debtor (as said article and chapter now exist or
may be hereafter amended or succeeded), or by any other present or subsequent
articles or enactments relating to same.  Service of the notice called for
herein shall be completed and be effective upon deposit of the notice enclosed
in a post-paid wrapper properly addressed to such Person obligated to pay the
Indebtedness at the most recent address as shown by the records of the
Beneficiary in a post office or official depository under the care and custody
of the United States Postal Service.  The affidavit of any Person having
knowledge of the facts to the effect that such service was so completed shall be
prima facie evidence of the fact of service.  At any such sale (i) whether made
under the power herein contained, the Texas Property Code, the UCC, any other
Legal Requirement or by virtue of any judicial proceedings or any other legal
right, remedy or recourse, it shall not be necessary for Trustee to have
physically present, or to have constructive possession of, the Property (Grantor
shall deliver to Trustee any portion of the Property not actually or
constructively possessed by Trustee immediately upon demand by Trustee), and the
title to and right of possession of any such property shall pass to the
purchaser thereof as completely as if it had been actually present and delivered
to purchaser at such sale, (ii) each instrument of conveyance executed by
Trustee shall contain a general warranty of title, binding upon Grantor, (iii)
each recital contained in any instrument of conveyance made by Trustee shall
conclusively establish the truth and accuracy of the matters recited therein,
including, without limitation, nonpayment of the Indebtedness, advertisement and
conduct of such sale in the manner provided herein and otherwise by law and
appointment of any successor Trustee hereunder, (iv) any prerequisites to the
validity thereof shall be conclusively presumed to have been performed, (v) the
receipt of Trustee or of such other party or officer making the sale shall be a
sufficient discharge to the purchaser or purchasers for his or their purchase
money and no such purchaser or purchasers, or his or their assigns or personal
representatives, shall thereafter be obligated to see to the application of such
purchase money or be in any way answerable for any loss, misapplication or
non-application thereof, (vi) to the fullest extent permitted by law, Grantor
shall be completely and irrevocably divested of all of its right, title,
interest, claim and demand whatsoever, either at law or in equity, in and to the
property sold and such sale shall be a perpetual bar both at law and in equity
against Grantor, and against all other persons claiming or to claim the property
sold or any part thereof, by, through or under Grantor, and (vii) to the extent
and under such circumstances as are permitted by law, Beneficiary may be a
purchaser at any such sale.
 
(f)     Judicial Remedies.  Proceed by suit or suits, at law or in equity,
instituted by Beneficiary, or Trustee, upon written request of Beneficiary, to
enforce the payment of the indebtedness secured hereby or the other obligations
of Grantor hereunder or pursuant to the Loan Documents, to foreclose the liens
and security interests of this Security Instrument as against all or any part of
the Property, and to have all or any part of the Property sold under the
judgment or decree of a court of competent jurisdiction.  In the event of a
judicial sale pursuant

 
58

--------------------------------------------------------------------------------

 

to a foreclosure decree, it is understood and agreed that Beneficiary or its
assigns may become the purchaser of the Property or any part thereof.  This
remedy shall be cumulative of any other non-judicial remedies available to the
Beneficiary with respect to the Loan Documents.  Proceeding with the request or
receiving a judgment for legal relief shall not be or be deemed to be an
election of remedies or bar any available non-judicial remedy of the
Beneficiary.
 
(g)    Other.  Exercise any other right or remedy available hereunder, under any
of the other Loan Documents or at law or in equity (including without
limitation, rights and remedies under any applicable Uniform Commercial Code,
and use and/or application of any Reserves and letters of credit).
 
(h)    Application of Proceeds.  To the fullest extent permitted by law, the
proceeds of any sale under this Security Instrument shall be applied to the
extent funds are so available to the following items in such order as
Beneficiary in its discretion may determine:
 
(i)     To payment of the costs, expenses and fees of taking possession of the
Property, and of holding, operating, maintaining, using, leasing, repairing,
improving, marketing and selling the same and of otherwise enforcing
Beneficiary's right and remedies hereunder and under the other Loan Documents,
including, but not limited to, receivers' fees, court costs, attorneys',
accountants', appraisers', managers' and other professional fees, title charges
and transfer taxes.
 
(ii)            To payment of all sums expended by Beneficiary under the terms
of any of the Loan Documents and not yet repaid, together with interest on such
sums at the Default Interest Rate.
 
(iii)           To payment of the secured indebtedness and all other obligations
secured by this Security Instrument, including, without limitation, interest at
the Default Interest Rate and, to the extent permitted by applicable law, any
prepayment fee, charge or premium required to be paid under the Note in order to
prepay principal, in any order that Beneficiary chooses in its sole discretion.
 
(iv)           The remainder, if any, of such funds shall be disbursed to
Grantor or to the person or persons legally entitled thereto.
 
3.2  Right and Authority of Receiver or Beneficiary in the Event of Default;
Power of Attorney.  Upon the occurrence of a default hereunder, which default is
not cured within any applicable grace or cure period, and entry upon the
Property pursuant to Section 3.1(b) hereof or appointment of a receiver pursuant
to Section 3.1(d) hereof, and under such terms and conditions as may be prudent
and reasonable under the circumstances in Beneficiary's or the receiver's sole
discretion, all at Grantor's expense, Beneficiary or said receiver, or such
other persons or entities as they shall hire, direct or engage, as the case may
be, may do or permit one or more of the following, successively or
concurrently:  (a) enter upon and take possession and control of any and all of
the Property; (b) take and maintain possession of all documents, books, records,
papers and accounts relating to the Property; (c) exclude Grantor and its
agents, servants and employees wholly from the Property; (d) manage and operate
the Property; (e) preserve and maintain the Property; (f) make repairs and
alterations to the Property; (g) complete

 
59

--------------------------------------------------------------------------------

 

any construction or repair of the Improvements, with such changes, additions or
modifications of the plans and specifications or intended disposition and use of
the Improvements as Beneficiary may in its sole discretion deem appropriate or
desirable to place the Property in such condition as will, in Beneficiary's sole
discretion, make it or any part thereof readily marketable or rentable; (h)
conduct a marketing or leasing program with respect to the Property, or employ a
marketing or leasing agent or agents to do so, directed to the leasing or sale
of the Property under such terms and conditions as Beneficiary may in its sole
discretion deem appropriate or desirable; (i) employ such contractors,
subcontractors, materialmen, architects, engineers, consultants, managers,
brokers, marketing agents, or other employees, agents, independent contractors
or professionals, as Beneficiary may in its sole discretion deem appropriate or
desirable to implement and effectuate the rights and powers herein granted; (j)
execute and deliver, in the name of Beneficiary as attorney-in-fact and agent of
Grantor or in its own name as Beneficiary, such documents and instruments as are
necessary or appropriate to consummate authorized transactions; (k) enter into
such leases, whether of real or personal property, or tenancy agreements, under
such terms and conditions as Beneficiary may in its sole discretion deem
appropriate or desirable; (l) collect and receive the Rents and Profits from the
Property; (m) eject Tenants or repossess personal property, as provided by law,
for breaches of the conditions of their Leases or other agreements; (n) sue for
unpaid Rents and Profits, payments, income or proceeds in the name of Grantor or
Beneficiary; (o) maintain actions in forcible entry and detainer, ejectment for
possession and actions in distress for rent; (p) compromise or give acquittance
for Rents and Profits, payments, income or proceeds that may become due; (q)
delegate or assign any and all rights and powers given to Beneficiary by this
Security Instrument; and (r) do any acts which Beneficiary in its sole
discretion deems appropriate or desirable to protect the security hereof and use
such measures, legal or equitable, as Beneficiary may in its sole discretion
deem appropriate or desirable to implement and effectuate the provisions of this
Security Instrument.  This Security Instrument shall constitute a direction to
and full authority to any lessee, or other third party who has heretofore dealt
or contracted or may hereafter deal or contract with Grantor or Beneficiary, at
the request of Beneficiary, to pay all amounts owing under any Lease, contract,
concession, license or other agreement to Beneficiary without proof of the
default relied upon.  Any such lessee or third party is hereby irrevocably
authorized to rely upon and comply with (and shall be fully protected by Grantor
in so doing) any request, notice or demand by Beneficiary for the payment to
Beneficiary of any Rents and Profits or other sums which may be or thereafter
become due under its Lease, contract, concession, license or other agreement, or
for the performance of any undertakings under any such Lease, contract,
concession, license or other agreement, and shall have no right or duty to
inquire whether any default under this Security Instrument or under any of the
other Loan Documents has actually occurred or is then existing.  Grantor hereby
constitutes and appoints Beneficiary, its assignees, successors, transferees and
nominees, as Grantor's true and lawful attorney-in-fact and agent, with full
power of substitution in the Property, in Grantor's name, place and stead, to do
or permit any one or more of the foregoing described rights, remedies, powers
and authorities, successively or concurrently, and said power of attorney shall
be deemed a power coupled with an interest and irrevocable so long as any
indebtedness secured hereby is outstanding.  Any money advanced by Beneficiary
in connection with any action taken under this Section 3.3, together with
interest thereon at the Default Interest Rate from the date of making such
advancement by Beneficiary until actually paid by Grantor, shall be a demand
obligation owing

 
60

--------------------------------------------------------------------------------

 

by Grantor to Beneficiary and shall be secured by this Security Instrument and
by every other instrument securing the secured indebtedness.
 
3.3  Occupancy After Foreclosure.  In the event there is a foreclosure sale
hereunder and at the time of such sale, Grantor or Grantor's representatives,
successors or assigns, or any other persons claiming any interest in the
Property by, through or under Grantor, are occupying or using the Property, or
any part thereof, then, to the extent not prohibited by applicable law, each and
all shall, at the option of Beneficiary or the purchaser at such sale, as the
case may be, immediately become the tenant of the purchaser at such sale, which
tenancy shall be a tenancy from day-to-day, terminable at the will of either
landlord or tenant, at a reasonable rental per day based upon the value of the
Property occupied or used, such rental to be due daily to the
purchaser.  Further, to the extent permitted by applicable law, in the event the
tenant fails to surrender possession of the Property upon the termination of
such tenancy, the purchaser shall be entitled to institute and maintain an
action for unlawful detainer of the Property in the appropriate court of the
county in which the Real Estate is located.
 
3.4  Notice to Account Debtors.  Beneficiary may, at any time after a default
hereunder, which default is not cured within any applicable grace or cure
period, notify the account debtors and obligors of any accounts, chattel paper,
negotiable instruments or other evidences of indebtedness to Grantor included in
the Property to pay Beneficiary directly.  Grantor shall at any time or from
time to time upon the request of Beneficiary provide to Beneficiary a current
list of all such account debtors and obligors and their addresses.
 
3.5  Cumulative Remedies.  All remedies contained in this Security Instrument
are cumulative and Beneficiary shall also have all other remedies provided at
law and in equity or in any other Loan Documents.  Such remedies may be pursued
separately, successively or concurrently at the sole subjective direction of
Beneficiary and may be exercised in any order and as often as occasion therefor
shall arise.  No act of Beneficiary shall be construed as an election to proceed
under any particular provisions of this Security Instrument to the exclusion of
any other provision of this Security Instrument or as an election of remedies to
the exclusion of any other remedy which may then or thereafter be available to
Beneficiary.  No delay or failure by Beneficiary to exercise any right or remedy
under this Security Instrument shall be construed to be a waiver of that right
or remedy or of any default hereunder.  Beneficiary may exercise any one or more
of its rights and remedies at its option without regard to the adequacy of its
security.
 
3.6  Payment of Expenses.  Grantor shall pay on demand all of Beneficiary's
expenses reasonably incurred in any efforts to enforce any terms of this
Security Instrument, whether or not any lawsuit is filed and whether or not
foreclosure is commenced but not completed, including, but not limited to,
reasonable legal fees and disbursements, foreclosure costs and title charges,
together with interest thereon from and after the date Beneficiary notifies
Grantor of Beneficiary’s incurrence thereof until actually paid by Grantor at
the Default Interest Rate, and the same shall be secured by this Security
Instrument and by all of the other Loan Documents securing all or any part of
the indebtedness evidenced by the Note.

 
61

--------------------------------------------------------------------------------

 
 
ARTICLE IV

 
CONCERNING THE TRUSTEE
 
4.1  No Required Action.  Trustee shall not be required to take any action
toward the execution and enforcement of the trust hereby created or to
institute, appear in, or defend any action, suit, or other proceeding in
connection therewith where, in his opinion, such action would be likely to
involve Trustee in expense or liability, unless requested so to do by a written
instrument signed by Beneficiary and, if Trustee so requests, unless Trustee is
tendered security and indemnity satisfactory to Trustee against any and all
cost, expense, and liability arising therefrom.  Trustee shall not be
responsible for the execution, acknowledgment, or validity of the Loan
Documents, or for the proper authorization thereof, or for the sufficiency of
the lien and security interest purported to be created hereby, and Trustee makes
no representation in respect thereof or in respect of the rights, remedies, and
recourses of Beneficiary.
 
4.2  Certain Rights.  With the approval of Beneficiary, Trustee shall have the
right to take any and all of the following actions:  (i) to select, employ, and
consult with counsel (who may be, but need not be, counsel for Beneficiary) upon
any matters arising hereunder, including the preparation, execution, and
interpretation of the Loan Documents, and shall be fully protected in relying as
to legal matters on the advice of counsel, (ii) to execute any of the trusts and
powers hereof and to perform any duty hereunder either directly or through
Trustee’s agents or attorneys, (iii) to select and employ, in and about the
execution of his duties hereunder, suitable accountants, engineers and other
experts, agents and attorneys-in-fact, either corporate or individual, not
regularly in the employ of Trustee (and Trustee shall not be answerable for any
act, default, negligence, or misconduct of any such accountant, engineer or
other expert, agent or attorney-in-fact, if selected with reasonable care, or
for any error of judgment or act done by Trustee in good faith, or be otherwise
responsible or accountable under any circumstances whatsoever, except for
Trustee's gross negligence or bad faith), and (iv) any and all other lawful
action that Beneficiary may instruct Trustee to take to protect or enforce
Beneficiary's rights hereunder.  Trustee shall not be personally liable in case
of entry by Trustee, or anyone entering by virtue of the powers herein granted
to Trustee, upon the Property for debts contracted for or liability or damages
incurred in the management or operation of the Property.  Trustee shall have the
right to rely on any instrument, document, or signature authorizing or
supporting any action taken or proposed to be taken by Trustee hereunder,
believed by Trustee in good faith to be genuine.  Trustee shall be entitled to
reimbursement for expenses incurred by Trustee in the performance of Trustee's
duties hereunder and to reasonable compensation for such of Trustee's services
hereunder as shall be rendered.  Grantor will, from time to time, pay the
compensation due to Trustee hereunder and reimburse Trustee for, and save
Trustee harmless against, any and all liability and expenses which may be
incurred by Trustee in the performance of Trustee's duties.
 
4.3  Retention of Money.  All moneys received by Trustee shall, until used or
applied as herein provided, be held in trust for the purposes for which they
were received, but need not be segregated in any manner from any other moneys
(except to the extent required by applicable law), and Trustee shall be under no
liability for interest on any moneys received by Trustee hereunder.

 
62

--------------------------------------------------------------------------------

 
 
4.4  Successor Trustees.  Trustee may resign by the giving of notice of such
resignation in writing or verbally to Beneficiary.  If Trustee shall die,
resign, or become disqualified from acting in the execution of this trust, or
if, for any reason, Beneficiary shall prefer to appoint a substitute trustee or
multiple substitute trustees, or successive substitute trustees or successive
multiple substitute trustees, to act instead of the aforenamed Trustee,
Beneficiary shall have full power to appoint a substitute trustee (or, if
preferred, multiple substitute trustees) in succession who shall succeed (and if
multiple substitute trustees are appointed, each of such multiple substitute
trustees shall succeed) to all the estates, rights, powers, and duties of the
aforenamed Trustee.  Such appointment may be executed by any authorized agent of
Beneficiary, and if such Beneficiary be a corporation and such appointment be
executed in its behalf by any officer of such corporation, such appointment
shall be conclusively presumed to be executed with authority and shall be valid
and sufficient without proof of any action by the board of directors or any
superior officer of the corporation.  Grantor hereby ratifies and confirms any
and all acts which the aforenamed Trustee, or Trustee’s successor or successors
in this trust, shall do lawfully by virtue hereof.  If multiple substitute
Trustees are appointed, each of such multiple substitute Trustees shall be
empowered and authorized to act alone without the necessity of the joinder of
the other multiple substitute trustees, whenever any action or undertaking of
such substitute trustees is requested or required under or pursuant to this
Security Instrument or applicable law.
 
4.5  Perfection of Appointment.  Should any deed, conveyance, or instrument of
any nature be required from Grantor by any Trustee or substitute Trustee to more
fully and certainly vest in and confirm to the Trustee or substitute Trustee
such estates, rights, powers, and duties, then, upon request by the Trustee or
substitute Trustee, any and all such deeds, conveyances and instruments shall be
made, executed, acknowledged, and delivered and shall be caused to be recorded
and/or filed by Grantor.
 
4.6  Succession Instruments.  Any substitute Trustee appointed pursuant to any
of the provisions hereof shall, without any further act, deed, or conveyance,
become vested with all the estates, properties, rights, powers, and trusts of
such Trustee’s predecessor in the rights hereunder with like effect as if
originally named as Trustee herein; but nevertheless, upon the written request
of Beneficiary or of the substitute Trustee, the Trustee ceasing to act shall
execute and deliver any instrument transferring to such substitute Trustee, upon
the trusts herein expressed, all the estates, properties, rights, powers, and
trusts of the Trustee so ceasing to act, and shall duly assign, transfer and
deliver any of the property and moneys held by such Trustee to the substitute
Trustee so appointed in the Trustee's place.
 
4.7  No Representation by Trustee.  By accepting or approving anything required
to be observed, performed, or fulfilled or to be given to Trustee (on its own
behalf or on behalf of Beneficiary) pursuant to the Loan Documents, including,
without limitation, any officer's certificate, balance sheet, statement of
profit and loss or other financial statement, survey, appraisal, or insurance
policy, neither Trustee nor Beneficiary shall be deemed to have warranted,
consented to, or affirmed the sufficiency, legality, effectiveness, or legal
effect of the same, or of any term, provision, or condition thereof, and such
acceptance or approval thereof shall not be or constitute any warranty or
affirmation with respect thereto by Trustee, either on its own behalf or on
behalf of Beneficiary.

 
63

--------------------------------------------------------------------------------

 
 
ARTICLE V
 
MISCELLANEOUS TERMS AND CONDITIONS
 
5.1  Time of Essence.  Time is of the essence with respect to all provisions of
this Security Instrument.
 
5.2  Release of Security Instrument.  If and when Grantor has paid all of the
secured indebtedness as the same becomes due and payable, then, and in such
event only, all rights under this Security Instrument shall terminate except for
those provisions hereof which by their terms survive, and the Property shall
become wholly clear of the liens, security interests, conveyances and
assignments evidenced hereby, which shall be released by Beneficiary in due form
at Grantor's cost.  Grantor shall be responsible for the recordation of such
release and payment of any recordation costs associated therewith.
 
5.3  Certain Rights of Beneficiary.  Without affecting Grantor's liability for
the payment of any of the indebtedness secured hereby, Beneficiary may from time
to time and without notice to Grantor: (a) release any Person liable for the
payment of the indebtedness secured hereby; (b) extend or modify the terms of
payment of the indebtedness secured hereby; (c) accept additional real or
personal property of any kind as security or alter, substitute or release any
property securing the indebtedness secured hereby; (d) recover any part of the
Property; (e) consent in writing to the making of any subdivision map or plat
thereof; (f) join in granting any easement therein; or (g) join in any extension
agreement of this Security Instrument or any agreement subordinating the lien
hereof.
 
5.4  Notices.  All notices, demands, requests or other communications to be sent
by one party to the other hereunder or required by law shall be in writing and
shall be deemed to have been validly given or served by delivery of the same in
person to the intended addressee, or by depositing the same with Federal Express
or another reputable private courier service for next business day delivery, or
by depositing the same in the United States mail, postage prepaid, registered or
certified mail, return receipt requested, in any event addressed to the intended
addressee at its address set forth on the first page of this Security Instrument
or at such other address as may be designated by such party as herein
provided.  All notices, demands and requests shall be effective upon such
personal delivery, or one (1) Business Day after being deposited with the
private courier service, or two (2) Business Days after being deposited in the
United States mail as required above.  Rejection or other refusal to accept or
the inability to deliver because of changed address of which no notice was given
as herein required shall be deemed to be receipt of the notice, demand or
request sent.  By giving to the other party hereto at least fifteen (15) days'
prior written notice thereof in accordance with the provisions hereof, the
parties hereto shall have the right from time to time to change their respective
addresses and each shall have the right to specify as its address any other
address within the United States of America.
 
5.5  Successors and Assigns.  The terms, provisions, indemnities, covenants and
conditions hereof shall be binding upon Grantor and the successors and assigns
of Grantor, including all successors in interest in and to all or any part of
the Property, and shall inure to the benefit of Beneficiary, and its successors
and assigns and shall constitute covenants running with

 
64

--------------------------------------------------------------------------------

 

the land.  If Grantor consists of more than one person or entity, each will be
jointly and severally liable to perform the obligations of Grantor.
 
5.6  Severability.  A determination that any provision of this Security
Instrument is unenforceable or invalid shall not affect the enforceability or
validity of any other provision.
 
5.7  General Interpretative Principles.  Within this Security Instrument, words
of any gender shall be held and construed to include any other gender, and words
in the singular shall be held and construed to include the plural, and vice
versa, unless the context otherwise requires.
 
5.8  Waiver; Discontinuance of Proceedings.  Beneficiary may waive any single
default or Event of Default by Grantor hereunder without waiving any other prior
or subsequent default or Event of Default, and may remedy any default or Event
of Default by Grantor hereunder without waiving the default or Event of Default
remedied.  Neither the failure or delay by Beneficiary in exercising, any right,
power or remedy upon any default by Grantor hereunder shall be construed as a
waiver of such default or Event of Default or as a waiver of the right to
exercise any such right, power or remedy at a later date.  No single or partial
exercise by Beneficiary of any right, power or remedy hereunder shall exhaust
the same or shall preclude any other or further exercise thereof, and every such
right, power or remedy hereunder may be exercised at any time and from time to
time.  No modification or waiver of any provision hereof nor consent to any
departure by Grantor therefrom shall in any event be effective unless the same
shall be in writing and signed by Beneficiary, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
given.  No notice to nor demand on Grantor in any case shall of itself entitle
Grantor to any other or further notice or demand in similar or other
circumstances.  Acceptance by Beneficiary of any payment in an amount less than
the amount then due on any of the secured indebtedness shall be deemed an
acceptance on account only and shall not in any way affect the existence of a
default or Event of Default hereunder.
 
5.9  Section Headings.  The headings of the sections and paragraphs of this
Security Instrument are for convenience of reference only, are not to be
considered a part hereof and shall not limit or otherwise affect any of the
terms hereof.
 
5.10  Governing Law.  This Security Instrument will be governed by and construed
in accordance with the laws of the State in which the Property is located,
provided that to the extent that any of such laws may now or hereafter be
preempted by Federal law, in which case such Federal law shall so govern and be
controlling.
 
5.11  Counting of Days.  The term "days" when used herein shall mean calendar
days.  If any time period ends on a Saturday, Sunday or holiday officially
recognized by the State within which the Real Estate is located, the period
shall be deemed to end on the next succeeding business day.  The term "business
day" or "Business Day" when used herein shall mean a weekday, Monday through
Friday, except a legal holiday or a day on which banking institutions in New
York, New York are authorized by law to be closed.

 
65

--------------------------------------------------------------------------------

 
 
5.12  Application of the Proceeds of the Note.  To the extent that proceeds of
the Note are used to pay indebtedness secured by any outstanding lien, security
interest, charge or prior encumbrance against the Property, such proceeds have
been advanced by Beneficiary at Grantor's request and Beneficiary shall be
subrogated to any and all rights, security interests and liens owned by any
owner or holder of such outstanding liens, security interests, charges or
encumbrances, irrespective of whether said liens, security interests, charges or
encumbrances are released.
 
5.13  Unsecured Portion of Indebtedness.  If any part of the secured
indebtedness cannot be lawfully secured by this Security Instrument or if any
part of the Property cannot be lawfully subject to the lien and security
interest hereof to the full extent of such indebtedness, then all payments made
shall be applied on said indebtedness first in discharge of that portion thereof
which is unsecured by this Security Instrument.
 
5.14  Cross Default.  A default hereunder which has not been cured within any
applicable grace or cure period shall be an event of default under each of the
other Loan Documents.
 
5.15  Interest After Sale.  In the event the Property or any part thereof shall
be sold upon foreclosure as provided hereunder, to the extent permitted by law,
the sum for which the same shall have been sold shall, for purposes of
redemption (pursuant to the laws of the State in which the Property is located),
bear interest at the Default Interest Rate.
 
5.16  Construction of this Document.  This document may be construed as a
mortgage, security deed, deed of trust, chattel mortgage, conveyance,
assignment, security agreement, pledge, financing statement, hypothecation or
contract, or any one or more of the foregoing, in order to fully effectuate the
liens and security interests created hereby and the purposes and agreements
herein set forth.
 
5.17  No Merger.  It is the desire and intention of the parties hereto that this
Security Instrument and the lien hereof do not merge in fee simple title to the
Property.
 
5.18  Rights With Respect to Junior Encumbrances.  Any person or entity
purporting to have or to take a junior mortgage or other lien upon the Property
or any interest therein shall be subject to the rights of Beneficiary to amend,
modify, increase, vary, alter or supplement this Security Instrument, the Note
or any of the other Loan Documents and to extend the maturity date of the
indebtedness secured hereby and to increase the amount of the indebtedness
secured hereby and to waive or forebear the exercise of any of its rights and
remedies hereunder or under any of the other Loan Documents and to release any
collateral or security for the indebtedness secured hereby, in each and every
case without obtaining the consent of the holder of such junior lien and without
the lien or security interest of this Security Instrument losing its priority
over the rights of any such junior lien.
 
5.19  Beneficiary May File Proofs of Claim.  In the case of any receivership,
insolvency, bankruptcy, reorganization, arrangement, adjustment, composition or
other proceedings affecting Grantor or the principals or general partners in
Grantor, or their respective creditors or property, Beneficiary, to the extent
permitted by law, shall be entitled to file such

 
66

--------------------------------------------------------------------------------

 

proofs of claim and other documents as may be necessary or advisable in order to
have the claims of Beneficiary allowed in such proceedings for the entire
secured indebtedness at the date of the institution of such proceedings and for
any additional amount which may become due and payable by Grantor hereunder
after such date.
 
5.20  After-Acquired Property.  All property acquired by Grantor after the date
of this Security Instrument which by the terms of this Security Instrument shall
be subject to the lien and the security interest created hereby, shall
immediately upon the acquisition thereof by Grantor and without further
mortgage, conveyance or assignment become subject to the lien and security
interest created by this Security Instrument.
 
5.21  No Representation.  By accepting delivery of any item required to be
observed, performed or fulfilled or to be given to Beneficiary pursuant to the
Loan Documents, including, but not limited to, any officer's certificate,
balance sheet, statement of profit and loss or other financial statement,
survey, appraisal or insurance policy, Beneficiary shall not be deemed to have
warranted, consented to, or affirmed the sufficiency, legality, effectiveness or
legal effect of the same, or of any term, provision or condition thereof, and
such acceptance of delivery thereof shall not be or constitute any warranty,
consent or affirmation with respect thereto by Beneficiary.
 
5.22  Counterparts.  This Security Instrument may be executed in any number of
counterparts, each of which shall be effective only upon delivery and thereafter
shall be deemed an original, and all of which shall be taken to be one and the
same instrument, for the same effect as if all parties hereto had signed the
same signature page.
 
5.23  Personal Liability.  Notwithstanding anything to the contrary contained in
this Security Instrument, the liability of Grantor and its general partners for
the indebtedness secured hereby and for the performance of the other agreements,
covenants and obligations contained herein and in the Loan Documents shall be
limited as set forth in Section 1.05 of the Note; provided, however, that
nothing herein shall be deemed to be a waiver of any right which Beneficiary may
have under Sections 506(a), 506(b), 1111(b) or any other provisions of the U.S.
Bankruptcy Code to file a claim for the full amount of the indebtedness secured
hereby or to require that all collateral shall continue to secure all
indebtedness owing to Beneficiary in accordance with the Note, this Security
Instrument and the other Loan Documents.
 
5.24  Recording and Filing.  Grantor will cause the Loan Documents and all
amendments and supplements thereto and substitutions therefor to be recorded,
filed, re-recorded and re-filed in such manner and in such places as Beneficiary
shall reasonably request, and will pay on demand all such recording, filing,
re-recording and re-filing taxes, fees and other charges.  Grantor shall
reimburse Beneficiary, or its servicing agent, for the costs incurred in
obtaining a tax service company to verify the status of payment of taxes and
assessments on the Property.
 
5.25  Entire Agreement and Modifications.  This Security Instrument and the
other Loan Documents contain the entire agreements between the parties and
supersede any prior agreements (oral or written), and may not be amended,
revised, waived, discharged, released or terminated orally but only by a written
instrument or instruments executed by the party against

 
67

--------------------------------------------------------------------------------

 

which enforcement of the amendment, revision, waiver, discharge, release or
termination is asserted.
 
5.26  Maximum Interest.  The provisions of this Security Instrument and of all
agreements between Grantor and Beneficiary, whether now existing or hereafter
arising and whether written or oral, are hereby expressly limited so that in no
contingency or event whatsoever, whether by reason of demand or acceleration of
the maturity of the Note or otherwise, shall the amount paid, or agreed to be
paid ("Interest"), to Beneficiary for the use, forbearance or retention of the
money loaned under the Note exceed the maximum amount permissible under
applicable law.  If, from any circumstance whatsoever, performance or
fulfillment of any provision hereof or of any agreement between Grantor and
Beneficiary shall, at the time performance or fulfillment of such provision
shall be due, exceed the limit for Interest prescribed by law or otherwise
transcend the limit of validity prescribed by applicable law, then ipso facto
the obligation to be performed or fulfilled shall be reduced to such limit and
if, from any circumstance whatsoever, Beneficiary shall ever receive anything of
value deemed Interest by applicable law in excess of the maximum lawful amount,
an amount equal to any excessive Interest shall be applied to the reduction of
the principal balance owing under the Note in the inverse order of its maturity
(whether or not then due) or at the option of Beneficiary be paid over to
Grantor, and not to the payment of Interest.  All Interest (including any
amounts or payments deemed to be Interest) paid or agreed to be paid to
Beneficiary shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full period until payment in full
of the principal balance of the Note so that the Interest thereon for such full
period will not exceed the maximum amount permitted by applicable law.  This
Section 5.26 will control all agreements between Grantor and Beneficiary.
 
5.27  Application of Default Interest Rate Not a Waiver.  Application of the
Default Interest Rate shall not be deemed to constitute a waiver of any default
or any rights or remedies of Beneficiary under this Security Instrument, any
other Loan Document or applicable legal requirements, or a consent to any
extension of time for the payment or performance of any obligation with respect
to which the Default Interest Rate may be invoked.
 
5.28  Intentionally Reserved.
 
5.29  Brokers and Correspondents.  Grantor acknowledges, consents to and agrees
that in addition to any broker or correspondent fee payable by Grantor to the
broker or correspondent, Beneficiary may pay additional compensation, fees or
other payments to the broker or correspondent in connection with or arising out
of the origination, closing, sale, securitization or servicing of the
Loan.  Such compensation may include, but is not limited to, direct one time
payments, payments based on volume, profit sharing, or an on going financial
interest in the Loan.  In addition, broker or correspondent may act as a
sub-servicer with respect to the Loan and receive additional fees for doing
so.  Grantor acknowledges and agrees that it is a sophisticated Person capable
of evaluating these and other circumstances relevant to obtaining financing in
the form of the Loan and that it has or will obtain from any such broker or
correspondent such information regarding any such compensation as it deems
relevant.
 
5.30  Further Stipulations.  The additional covenants, agreements and provisions
set forth in Exhibit B attached hereto, if any, shall be a part of this Security
Instrument and shall,

 
68

--------------------------------------------------------------------------------

 

in the event of any conflict between such further stipulations and any of the
other provisions of this Security Instrument, be deemed to control.
 
5.31 Relationship of the Parties.  The relationship between Grantor and
Beneficiary is that of a borrower and a lender only and neither of those parties
is, nor shall it hold itself out to be, the agent, employee, joint venturer or
partner of the other party.
 


5.32  Fixture Filing.  This Security Instrument shall be effective from the date
of its recording as a financing statement filed as a fixture filing with respect
to all goods constituting part of the Property which are or are to become
fixtures.
 


[No Further Text on this Page; Signature Page Follows]

 
69

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Grantor, intending to be legally bound hereby, has duly
executed this Security Instrument as of the day and year first above written.
 

 
Caruth Haven, L.P., a Delaware limited partnership
       
By:   Caruth Haven GP, LLC, a Delaware limited liability company, its sole
general partner
       
By:  CGI Healthcare Operating Partnership, L.P., its sole member
       
By:  Cornerstone Growth & Income Operating Partnership, L.P., its sole general
partner
       
By:  Cornerstone Growth & Income REIT, Inc., a Maryland corporation, its sole
general partner
               
By:      ________________
   
Name: ________________
   
Title:   ________________









RECORD AND RETURN TO:


DLA Piper LLP (US)
1251 Avenue of the Americas
New York, New York 10020
Attention:  Koren Blair

 

--------------------------------------------------------------------------------

 
 
THE STATE OF ______________
§

§
COUNTY OF ________________
§



This instrument was acknowledged before me on January _____________, 2009, by
_________________________________________, the _________________ of Cornerstone
Growth & Income REIT, Inc., a Maryland corporation, which is the sole general
partner of Cornerstone Growth & Income Operating Partnership, L.P., a Delaware
limited partnership, which is the sole general partner of CGI Healthcare
Operating Partnership, L.P. a Delaware limited partnership, which is the sole
member of Caruth Haven GP, LLC, a Delaware limited liability company, which is
the sole general partner of Caruth Haven L.P., a Delaware limited partnership,
on behalf of said limited partnership.
 



  ___________________________________  
Notary Public, State of _________________
     
My Commission Expires:



 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
LEGAL DESCRIPTION
 
Tract 1 - FEE SIMPLE TRACT


Being a tract or parcel of land situated in the City of Dallas, Dallas County,
Texas, and being all of Lot 4, Block P/5450 of Lincolnshire Addition, an
addition to the City of Dallas, according to the plat recorded in Volume 97182,
Page 4718, Map Records, Dallas County, Texas, and being more particularly
described as follows:


BEGINNING at a 1/2" iron rod with yellow plastic cap stamped "RLG" set for
corner at the intersection of the Northeasterly line of Caruth Haven Lane
(variable width R.O.W.) with the West line of North Central Expressway (variable
width R.O.W.), being North 26 degrees 42 minutes 20 seconds East a distance of
66.36 feet from the Northeast corner of a tract of land conveyed to George P.
Caruth by deed recorded in Volume 79140, Page 3698, Deed Records, Dallas County,
Texas;


THENCE with the Northeasterly line of Caruth Haven Lane as follows:


South 58 degrees 35 minutes 23 seconds West a distance of 16.98 feet to a 1/2"
iron rod with yellow plastic cap stamped "RLG" set for corner;


North 89 degrees 31 minutes 33 seconds West a distance of 19.85 feet to a 1/2"
iron rod with yellow plastic cap stamped "RLG" set for corner, being the
beginning of a curve to the right;


Northwesterly with said curve to the right whose chord bears North 85 degrees 28
minutes 54 seconds West a distance of 75.67 feet, having a central angle of 08
degrees 05 minutes 18 seconds, a radius of 536.50 feet, and an arc length of
75.74 feet to a 1/2" iron rod with yellow plastic cap stamped "RLG" set for
corner, being the beginning of a curve to the left;


Northwesterly with said curve to the left whose chord bears North 84 degrees 45
minutes 57 seconds West a distance of 36.05 feet, having a central angle of 06
degrees 39 minutes 23 seconds, a radius of 310.50 feet, and an arc length of
36.07 feet to a 1/2" iron rod with yellow plastic cap stamped "RLG" set for
corner, being the beginning of a curve to the right;


Northwesterly with said curve to the right whose chord bears North 77 degrees 01
minute 24 seconds West a distance of 111.18 feet, having a central angle of 22
degrees 08 minutes 27 seconds, a radius of 289.50 feet, and an arc length of
111.87 feet to a 1/2" iron rod with yellow plastic cap stamped "RLG" set for
corner, being the beginning of a curve to the right;


Northwesterly with said curve to the right whose chord bears North 63 degrees 23
minutes 33 seconds West a distance of 49.14 feet, having a central angle of 05
degrees 07 minutes 15 seconds, a radius of 550.00 feet, and an arc length of
49.16 feet to a chisel mark set for corner, being the southerly common corner
between said Lot 4 and Lot 5, Block P/5450 of said Lincolnshire Addition.


THENCE with the common line between said Lot 4 and said Lot 5 as follows: North
11 degrees 45 minutes 52 seconds West a distance of 19.96 feet to a chisel mark
set for corner;


THENCE North 36 degrees 31 minutes 19 seconds East a distance of 13.56 feet to a
chisel mark set for corner, being the beginning of a curve to the left;


 
A - 1

--------------------------------------------------------------------------------

 
 
THENCE in a Northeasterly direction with said curve to the left whose chord
bears North 17 degrees 52 minutes 07 seconds East a distance of 93.07 feet,
having a central angle of 37 degrees 18 minutes 24 seconds, a radius of 145.50
feet, and an arc length of 94.74 feet to a 1/2" iron rod with yellow plastic cap
stamped "RLG" set for corner;


THENCE North 00 degrees 47 minutes 05 seconds West a distance of 69.74 feet to a
1/2" iron rod with yellow plastic cap stamped "RLG" set for corner;


THENCE North 04 degrees 34 minutes 41 seconds West a distance of 106.19 feet to
a chisel mark set for corner;


THENCE North 89 degrees 12 minutes 55 seconds East a distance of 281.01 feet to
an aluminum monument found for corner in the West line of said North Central
Expressway;


THENCE South 01 degree 01 minute 52 seconds East with the West line of said
North Central Expressway a distance of 24.27 feet to a 1/2" iron rod with yellow
plastic cap stamped "RLG" set for corner;


THENCE South 01 degree 01 minute 57 seconds East with the West line of said
North Central Expressway a distance of 298.00 feet to a 1/2" iron rod with
yellow plastic cap stamped "RLG" set for corner;


THENCE South 26 degrees 42 minutes 20 seconds West with the West line of said
North Central Expressway a distance of 26.61 feet to the POINT OF BEGINNING and
containing 96,492 square feet or 2.2151 acres of land, more or less.


Said 2.2152 acre tract is more particularly described on the survey of The
Matthews Company, Inc., certified to by Robert W. Schneeberg, R.P.L.S. #4804,
dated 09/24/2008, last revised __/__/2008, and as follows:


Description of a 2.2152 acre tract of land situated in the Absalom Brandenburg
Survey, Abstract No. 77, City of Dallas, Dallas County, Texas and being all of
Lot 4, Block P/5450, Lincolnshire Addition, an addition to the City of Dallas,
Texas according to the plat thereof recorded in Volume 97182, Page 4718, Map
Records, Dallas County, Texas; said 2.2152 acre tract being more particularly
described by metes and bounds as follows:


BEGINNING, at the intersection of the northeasterly line of Caruth Haven Lane
(variable width right-of-way) with the west line of U. S. Highway 75 (North
Central Expressway, variable width right-of-way) a disturbed 1/2-inch iron rod
with illegible yellow plastic cap bears S 03 degrees 30 minutes E, 0.69 feet;


THENCE, with the said northeasterly line of Caruth Haven Lane as follows:


South 58 degrees 35 minutes 23 seconds West, a distance of 16.98 feet to a
1/2-inch iron rod with yellow plastic cap stamped "RLG" found for corner;


North 89 degrees 31 minutes 33 seconds West, a distance of 19.85 feet to a
1/2-inch iron rod with yellow plastic cap stamped "RLG" found at the beginning
of a curve to the right having a radius of 536.50 feet;


northwesterly, with said curve to the right through a central angle of 08
degrees 05 minutes 18 seconds, an arc distance of 75.74 feet (chord bears North
85 degrees 28 minutes 54 seconds West, 75.67 feet) to the beginning of a reverse
curve to the left having a radius of 310.50 feet, a leaning 1/2-inch iron rod
found bears N 04 degrees 36 minutes E, 0.50 feet;


northwesterly, with said curve to the left through a central angle of 06 degrees
39 minutes 23 seconds, an distance of 36.07 feet (chord bears North 84 degrees
45 minutes 57 seconds West, 36.05 feet) to a 1/2-inch iron rod with yellow
plastic cap stamped "RLG" found at the beginning of a reverse curve to the right
having a central angle of 289.50 feet;


 
2

--------------------------------------------------------------------------------

 
 
northwesterly, with said curve to the right through a central angle of 22
degrees 08 minutes 27 seconds, an arc distance of 111.87 feet (chord bears North
77 degrees 01 minutes 24 seconds West, 111.18 feet) to the beginning of a
continuous curve to the right, a horizontal 1/2-inch iron rod found bears S 45
degrees 33 minutes E, 0.63 feet;


northwesterly, with said curve to the right having a central angle of 05 degrees
07 minutes 15 seconds, an arc distance of 49.16 feet (chord bears North 63
degrees 23 minutes 33 seconds West, 49.14 feet) to a "+" cut in concrete found
at the southwest corner of said Lot 4, Block P/5450; said point also being the
western most southeast corner of Lot 5, Block P/5450 of said Lincolnshire
Addition;


THENCE, with the common line of said Lot 4 and Lot 5, Block P/5450 the following
metes and bounds:


North 11 degrees 45 minutes 52 seconds West, a distance of 19.96 feet to a "+"
cut in concrete found for corner;


North 36 degrees 31 minutes 19 seconds East, a distance of 13.56 feet to a "+"
cut in concrete found at the beginning of a curve to the left having a radius of
145.50 feet;


northeasterly, with said curve to the left through a central angle of 37 degrees
27 minutes 52 seconds, an arc distance of 93.45 feet (chord bears North 17
degrees 52 minutes 07 seconds East, 93.07 feet)(plat calls a central angle of 37
degrees 18 minutes 24 seconds, a radius of 145.50 feet, and an arc distance of
94.74 feet, chord bearing North 17 degrees 52 minutes 07 seconds East, 93.07
feet) to a 1/2-inch iron rod with yellow plastic cap stamped "RLG" found at the
end of said curve;


North 00 degrees 47 minutes 05 seconds West, a distance of 69.34 feet (plat
calls 69.74 feet) to a point for corner;


North 04 degrees 34 minutes 41 seconds West, a distance of 106.19 feet to point
at the northwest corner of said Lot 4, Block P/5450; said point also being an
interior corner of said Lot 5, Block P/5450;


North 89 degrees 12 minutes 55 seconds East, a distance of 281.01 feet to the
northeast corner of said Lot 4, Block P/5450; said point also being the
easternmost southeast corner of said Lot 5, Block P/5450; said point also being
on the said west right-of-way line of said U. S. Highway 75, a 5/8-inch iron rod
found bears N 27 degrees 51 seconds W, 0.33 feet;


THENCE, with the said west right-of-way line of U. S. Highway 75, the following
metes and bounds;


South 01 degree 01 minute 52 seconds East, a distance of 24.27 feet to a
1/2-inch iron rod with yellow plastic cap stamped "RLG" found for corner (TXDOT
Monument found bears South 68 degrees 16 minutes 37 seconds East, 0.26 feet);


South 01 degree 01 minute 57 seconds East, a distance of 298.00 feet to a point
for corner;


South 26 degrees 42 minutes 20 seconds West, a distance of 26.61 feet to the
POINT OF BEGINNING;


CONTAINING 96,493 square feet or 2.2152 acres of land, more or less.


Tract 2 - Easement Tract


Non-exclusive easement rights as set forth in Volume 97186, Page 4996, Real
Property Records of Dallas County, Texas.


 
3

--------------------------------------------------------------------------------

 
 
Tract 3 - Easement Tract


Private Drive created by instrument recorded in Volume 97186, Page 4996, Real
Property Records of Dallas County, Texas.


Tract 4 - Easement Tract


Driveway Easement created by instrument recorded in Volume 97207, Page 1290,
Real Property Records, Dallas County, Texas, said easement more particularly
described in the instrument and incorporated herein by reference.


 
4

--------------------------------------------------------------------------------

 

EXHIBIT B
 
ADDITIONAL STIPULATIONS
 
B-1
Lease Termination Payment Reserve.

 
 
(a)
For purposes of this Security Instrument, the capitalized terms defined in this
Section shall have the meanings ascribed to them as follows:

 
 
(i)
"Lease Termination Payment" shall mean any amounts paid under Leases containing
early  lease termination options in favor of Tenants thereunder, in connection
with the exercise of  such Tenant's lease termination rights, other than amounts
paid for rent and other charges  in respect of periods prior to the lease
termination date.

 
 
(ii)
"Lease Termination Payment Reserve" shall have the meaning hereinafter set forth
in this Section.

 
 
(iii)
"Tenant Termination Improvement Expenditure" shall mean the costs and expenses
incurred by Grantor for payment of leasing commissions, lease buy-outs and
expenditures  related to repairs, replacements and improvements to Tenant
Termination Improvement Space in  connection with releasing such Tenant
Termination Improvement Space.

 
 
(iv)
"Tenant Termination Improvement Space" shall mean any space subject to a Lease
under which the Tenant has exercised an option to terminate such Lease and the
required Lease Termination Payment has been received.

 
 
(b)
As additional security for the indebtedness secured hereby, Grantor shall
establish and maintain at all times while this Security Instrument continues in
effect a reserve (the "Lease Termination Payment Reserve") with Beneficiary for
payment of Tenant Termination Improvement Expenditures.  Notwithstanding any
provision of this Security Instrument or the other Loan Documents to the
contrary, Grantor shall, within one (1) business day of receipt thereof, deliver
all Lease Termination Payments (or cause the Manager to deliver all such Lease
Termination Payments) to Beneficiary for deposit in the Lease Termination
Payment Reserve.

 
 
(c)
(1)
Grantor shall pay all Tenant Termination Improvement Expenditures without regard
to the amount then available in the Lease Termination Payment Reserve.  So long
as no default hereunder or under the other Loan Documents has occurred and is
continuing, and, subject to the provisions hereof, Beneficiary shall, to the
extent funds are available for such purpose in the Lease Termination Payment
Reserve, apply any portion of each Lease Termination Payment held in the Lease
Termination Payment Reserve in payment of the Tenant Termination Improvement
Expenditures incurred with respect to the corresponding Tenant Termination
Improvement Space to which such Lease Termination

 

 
A - 1

--------------------------------------------------------------------------------

 

Payment relates.  Provided that (i) Beneficiary has received written notice at
least ten (10) days prior to the due date of any payment relating to such Tenant
Termination Improvement Expenditures, not more frequently than once each month,
or if Grantor makes timely payment therefor, not more than forty-five (45) days
after Grantor has made such payment; (ii) Grantor furnishes Beneficiary with a
written disbursement request for the payment or reimbursement of such Tenant
Termination Improvement Expenditures, not more frequently than once each month;
(iii) Grantor shall have theretofore furnished Beneficiary with satisfactory
evidence of the progress and/or completion of tenant improvement work, the cost
of tenant improvement work, satisfactory evidence that any and all completed
tenant improvement work complies with law, lien waivers for lienable work,
copies of bills, invoices and other reasonable documentation as may be required
by Beneficiary to substantiate the use of such funds and establish that the
Tenant Termination Improvement Expenditures which are the subject of such
disbursement request represent completed or partially completed capital work and
improvements performed at all or any portion of the applicable Tenant
Termination Improvement Space; and (iv) there are sufficient funds available in
the Lease Termination Payment Reserve, Beneficiary shall make such payment to
Grantor for payment of the Tenant Termination Improvement Expenditures or for
reimbursement for Grantor's payment thereof, within ten (10) days after receipt
of the documentation required thereby.
 
 
(2)
If Grantor shall have received approval from Beneficiary to perform any capital
improvements to the Property requiring Beneficiary's approval, so long as no
default hereunder or under the other Loan Documents has occurred and is
continuing and, subject to the provisions hereof, Beneficiary shall permit
Grantor to utilize any funds on deposit in the Lease Termination Payment Reserve
in payment of the related capital improvement expenditures.  Provided that
(i) Beneficiary has received written notice at least ten (10) days prior to the
due date of any payment relating to such capital improvement expenditure or if
Grantor makes timely payment therefor, not more than forty-five (45) days after
Grantor has made such payment; (ii) Grantor furnishes Beneficiary with a written
disbursement request for the payment or reimbursement of such capital
expenditures not more frequently than once a month; (iii) Grantor shall have
theretofore furnished Beneficiary with satisfactory evidence of the progress
and/or completion of any capital improvement work, satisfactory evidence that
any and all completed capital improvement work complies with law, lien waivers
for lienable work, copies of bills, invoices and other reasonable documentation
as may be required by Beneficiary to substantiate the use of such funds; and
(iv) there are sufficient funds available in the Lease Termination Payment
Reserve, Beneficiary shall make such payment to Grantor for payment of such
capital improvement expenditures or reimbursement of Grantor's payment thereof,
within ten


 

--------------------------------------------------------------------------------

 
 
(10) days after receipt of the documentation required in connection therewith.
 
 
(3)
Notwithstanding anything contained herein to the contrary, Beneficiary shall
disburse to Grantor any portion of any Lease Termination Payment remaining on
deposit in the Lease Termination Payment Reserve promptly after (i) the related
Tenant Termination Improvement Space has been leased to an unrelated,
third-party tenant for a net effective rent which is at an arm's length
competitive market rate; (ii) such tenant has taken possession of such Tenant
Termination Improvement Space and the obligation to pay rent under the related
lease shall have commenced; (iii) such tenant shall have delivered an estoppel
certificate confirming that it has accepted such Tenant Termination Improvement
Space, that Grantor has completed any construction obligations under the related
lease and that the obligation to pay rent thereunder has commenced and (iv) if
required by Beneficiary, evidence satisfactory to Beneficiary that the Real
Property is free from mechanic’s or similar liens and an endorsement to
Beneficiary’s title policy confirming there are no liens, encumbrances or other
matters affecting title to the Real Property other than the Permitted
Exceptions.

 
 
(4)
Beneficiary shall not be required to make advances from the Lease Termination
Payment Reserve more frequently than once in any thirty (30) day period.  In
making any payment from the Lease Termination Payment Reserve, Beneficiary shall
be entitled to rely on such request from Grantor without any inquiry into the
accuracy, validity or contestability of any such amount.  Beneficiary may (but
without any obligation to do so), at Grantor's expense, make or cause to be made
during the term of this Security Instrument an inspection of the Property to
verify the scope, nature and quality of the work for which payment is being
requested from the Lease Termination Payment Reserve.

 
(d)                      The Lease Termination Payment Reserve shall not, unless
otherwise explicitly required by applicable law, be or be deemed to be escrow or
trust funds, but, at Beneficiary's option and in Beneficiary's discretion, may
either be held in a separate account or be commingled by Beneficiary with the
general funds of Beneficiary.  Interest on the funds contained in the Lease
Termination Payment Reserve shall be credited to Grantor as provided in
Section 5.28 hereof.  The Lease Termination Payment Reserve is solely for the
protection of Beneficiary and entails no responsibility on Beneficiary's part
beyond the payment of the costs and expenses described in this Section in
accordance with the terms hereof and beyond allowing of due credit for the sums
actually received.  In the event that the amounts on deposit or available in the
Lease Termination Payment Reserve are inadequate to pay for all or any Tenant
Termination Improvement Expenditure, Grantor shall pay the amount of such
deficiency.  Upon assignment of this Security Instrument by Beneficiary, any
funds in the Lease Termination Payment Reserve shall be turned over to the
assignee and any responsibility of Beneficiary, as assignor, with respect
thereto shall terminate.  If there is a default under this Security Instrument
which is not cured within any applicable grace or cure period, Beneficiary may,
but shall not be

 

--------------------------------------------------------------------------------

 

obligated to, apply at any time the balance then remaining in the Lease
Termination Payment Reserve against the indebtedness secured hereby in whatever
order Beneficiary shall subjectively determine.  No such application of the
Lease Termination Payment Reserve shall be deemed to cure any default
hereunder.  Beneficiary shall not be required to make advances from the Lease
Termination Payment Reserve more frequently than once in any thirty (30) day
period.  In making any payment from the Lease Termination Payment Reserve,
Beneficiary shall be entitled to rely on such request from Grantor without any
inquiry into the accuracy, validity or contestability of any such
amount.  Beneficiary may (but without any obligation to do so), at Grantor's
expense, make or cause to be made during the term of this Security Instrument an
inspection of the Property to verify the scope, nature and quality of the work
for which payment is being requested from the Lease Termination Payment
Reserve.  Upon repayment in full of the indebtedness secured by this Security
Instrument in accordance with its terms or at such earlier time as Beneficiary
may elect, the balance of the Lease Termination Payment Reserve then in
Beneficiary's possession shall be paid over to Grantor and no other party shall
have right or claim thereto
 
 

--------------------------------------------------------------------------------